





AMENDED AND RESTATED CREDIT AGREEMENT
dated as of
NOVEMBER 15, 2019
among
HINES GLOBAL REIT II PROPERTIES LP,
The Lenders Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
and
BANK OF AMERICA, N.A.,
as Syndication Agent


and
REGIONS BANK, U.S. BANK NATIONAL ASSOCIATION,
WELLS FARGO BANK, NATIONAL ASSOCIATION
and
CITIZENS BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agents
JPMORGAN CHASE BANK, N.A. and
BOFA SECURITIES, INC.,
as Joint Bookrunners and Joint Lead Arrangers










--------------------------------------------------------------------------------


i


TABLE OF CONTENTS
Page
ARTICLE I Definitions    1
SECTION 1.01 Defined Terms    1
SECTION 1.02 Classification of Loans and Borrowings    27
SECTION 1.03 Terms Generally    27
SECTION 1.04 Accounting Terms; GAAP    27
SECTION 1.05 Currencies; Currency Equivalents    28
SECTION 1.06 Interest Rates; LIBOR Notification    28
SECTION 1.07 Divisions    29
ARTICLE II The Credits    29
SECTION 2.01 Commitments    29
SECTION 2.02 Loans and Borrowings    30
SECTION 2.03 Requests for Borrowings    30
SECTION 2.04 Change of Currency    31
SECTION 2.05 Intentionally Omitted    31
SECTION 2.06 Letters of Credit    31
SECTION 2.07 Funding of Borrowings    35
SECTION 2.08 Interest Elections    35
SECTION 2.09 Termination, Reduction and Increase of Commitments    37
SECTION 2.10 Repayment of Loans; Evidence of Debt    37
SECTION 2.11 Prepayment of Loans    38
SECTION 2.12 Fees    39
SECTION 2.13 Interest    40
SECTION 2.14 Alternate Rate of Interest    41
SECTION 2.15 Increased Costs    43
SECTION 2.16 Break Funding Payments    44
SECTION 2.17 Taxes    44
SECTION 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs    48
SECTION 2.19 Mitigation Obligations; Replacement of Lenders    49
SECTION 2.20 Defaulting Lenders    50
SECTION 2.21 Special Provisions Regarding Foreign Currency Loans    52
SECTION 2.22 Extension    53
ARTICLE III Representations and Warranties    54
SECTION 3.01 Organization; Powers    54
SECTION 3.02 Authorization; Enforceability    55
SECTION 3.03 Governmental Approvals; No Conflicts    55
SECTION 3.04 Financial Condition; No Material Adverse Change    55
SECTION 3.05 Properties    55
SECTION 3.06 Litigation and Environmental Matters    56
SECTION 3.07 Compliance with Laws and Agreements    57
SECTION 3.08 Investment Company Status    57
SECTION 3.09 Taxes    57





--------------------------------------------------------------------------------

ii


SECTION 3.10 ERISA    57
SECTION 3.11 Disclosure    58
SECTION 3.12 Insurance    58
SECTION 3.13 Subsidiaries    58
SECTION 3.14 Solvent    58
SECTION 3.15 Anti-Corruption Laws and Sanctions    58
SECTION 3.16 EEA Financial Institutions    58
SECTION 3.17 Plan Assets; Prohibited Transactions    58
SECTION 3.18 Beneficial Ownership Certification    59
ARTICLE IV Conditions    59
SECTION 4.01 Effective Date    59
SECTION 4.02 Each Credit Event    59
ARTICLE V Affirmative Covenants    60
SECTION 5.01 Financial Statements; Ratings Change and Other Information    60
SECTION 5.02 Notices of Material Events    61
SECTION 5.03 Existence; Conduct of Business    61
SECTION 5.04 Payment of Obligations    61
SECTION 5.05 Maintenance of Properties; Insurance    61
SECTION 5.06 Books and Records; Inspection Rights    62
SECTION 5.07 Compliance with Laws    62
SECTION 5.08 Use of Proceeds and Letters of Credit    62
SECTION 5.09 Accuracy Of Information    62
SECTION 5.10 Financial Tests    62
SECTION 5.11 Unencumbered Pool    63
SECTION 5.12 Guaranties    64
SECTION 5.13 Environmental Matters    65
ARTICLE VI Negative Covenants    65
SECTION 6.01 Indebtedness    65
SECTION 6.02 Liens    66
SECTION 6.03 Fundamental Changes    67
SECTION 6.04 Investments, Loans, Advances, Guarantees and Acquisitions    68
SECTION 6.05 Hedging Agreements    69
SECTION 6.06 Restricted Payments    69
SECTION 6.07 Transactions with Affiliates    69
SECTION 6.08 Restrictive Agreements    69
SECTION 6.09 Lender Ownership    70
SECTION 6.10 Use of Proceeds and Letters of Credit    70
SECTION 6.11 Government Regulation    70
ARTICLE VII Events of Default    70
SECTION 7.01 Events of Default    70
ARTICLE VIII The Administrative Agent    72
SECTION 8.01 Authorization and Action    72
SECTION 8.02 The Administrative Agent’s Reliance, Indemnification, Etc    74





--------------------------------------------------------------------------------

iii


SECTION 8.03 Posting of Communications    75
SECTION 8.04 The Administrative Agent Individually    77
SECTION 8.05 Successor Administrative Agent    77
SECTION 8.06 Acknowledgements of Lenders and Issuing Bank    78
SECTION 8.07 Collateral Matters    78
SECTION 8.08 Credit Bidding    79
SECTION 8.09 Certain ERISA Matters    80
ARTICLE IX Miscellaneous    81
SECTION 9.01 Notices    81
SECTION 9.02 Waivers; Amendments    82
SECTION 9.03 Expenses; Indemnity; Damage Waiver    83
SECTION 9.04 Successors and Assigns    85
SECTION 9.05 Survival    87
SECTION 9.06 Counterparts; Integration; Effectiveness    88
SECTION 9.07 Severability    88
SECTION 9.08 Right of Setoff    88
SECTION 9.09 Governing Law; Jurisdiction; Consent to Service of Process    89
SECTION 9.10 WAIVER OF JURY TRIAL    89
SECTION 9.11 Headings    89
SECTION 9.12 Confidentiality    89
SECTION 9.13 Interest Rate Limitation    90
SECTION 9.14 Judgment Currency    90
SECTION 9.15 USA PATRIOT Act    91
SECTION 9.16 Acknowledgement and Consent to Bail-In of EEA Financial
Institutions    91
SECTION 9.17 Keepwell    92
SECTION 9.18 No Fiduciary Duty, etc    92
SECTION 9.19 Acknowledgement Regarding Any Supported QFCs    92







--------------------------------------------------------------------------------

iv




SCHEDULES:
Schedule 2.01 -- Commitments
Schedule 3.06 -- Disclosed Matters
Schedule 3.13 -- List of Subsidiaries
Schedule 5.11 -- Unencumbered Pool
Schedule 6.01 -- Existing Indebtedness
Schedule 6.02 -- Existing Liens
Schedule 6.08 -- Existing Restrictions
EXHIBITS:
Exhibit A -- Form of Assignment and Assumption
Exhibit B -- List of Guarantors
Exhibit B-1 -- Form of Guaranty
Exhibit C -- Form of Revolving/Term Note
Exhibit D -- Form of Compliance Certificate
Exhibit E-1 -- U.S. Tax Compliance Certificate
Exhibit E-2 -- U.S. Tax Compliance Certificate
Exhibit E-3 -- U.S. Tax Compliance Certificate
Exhibit E-4 -- U.S. Tax Compliance Certificate







--------------------------------------------------------------------------------


1


AAMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of November
15, 2019, among HINES GLOBAL REIT II PROPERTIES LP, the LENDERS party hereto,
JPMORGAN CHASE BANK, N.A., as Administrative Agent, BANK OF AMERICA, N.A., as
Syndication Agent, and REGIONS BANK, U.S. BANK NATIONAL ASSOCIATION,‎ WELLS
FARGO BANK, NATIONAL ASSOCIATION and CITIZENS BANK, NATIONAL ASSOCIATION, as
Co-Documentation Agents.
The Borrower, the Administrative Agent and JPMorgan Chase Bank, N.A. entered
into a Credit Agreement dated as of September 13, 2019 (as amended to the date
hereof, the “Original Credit Agreement”). The Borrower, the Administrative Agent
and the Lenders have agreed to amend and restate the Original Credit Agreement
pursuant to the terms of this Agreement. Accordingly, the parties hereto agree
as follows:
ARTICLE I
Definitions
SECTION 1.01     Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate; provided that, with respect to
Eurodollar Borrowings denominated in a Foreign Currency, the Adjusted LIBO Rate
shall mean the LIBO Rate.
“Adjusted Net Operating Income” means, for any income producing Real Property,
the Net Operating Income less the Capital Expenditure Reserve for such property.
“Administrative Agent” means JPMorgan Chase Bank, N.A. in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the NYFRB Rate in effect on
such day plus ½ of 1%, and (c) the Adjusted LIBO Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%, provided that for the purpose of this
definition, the Adjusted LIBO Rate for any day shall be based on the LIBO Screen
Rate (or if the LIBO Screen Rate is not available for such one month Interest
Period, the Interpolated Rate) at approximately 11:00 a.m. London time on such
day. Any change in the Alternate Base Rate due to a change in the Prime Rate,
the NYFRB Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change in the Prime





--------------------------------------------------------------------------------

2


Rate, the NYFRB Rate or the Adjusted LIBO Rate, respectively. If the Alternate
Base Rate is being used as an alternate rate of interest pursuant to Section
2.14 hereof (for the avoidance of doubt, only until any amendment has become
effective pursuant to Section 2.14(b)), then the Alternate Base Rate shall be
the greater of clause (a) and (b) above and shall be determined without
reference to clause (c) above. For the avoidance of doubt, if the Alternate Base
Rate shall be less than 1.00%, such rate shall be deemed to be 1.00% for
purposes of this Agreement.
“Anti-Corruption Laws” means all laws, rules and regulations of any jurisdiction
applicable to Borrower or its Affiliates from time to time concerning or
relating to bribery or corruption.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
total Revolving Loan Commitments represented by such Lender’s Revolving Loan
Commitment, or the percentage of the total Foreign Currency Commitments
represented by such Lender’s Foreign Currency Commitment, or the percentage of
the total Term Loan Commitments represented by such Lender’s Term Loan
Commitment, as applicable. If the Commitments have terminated or expired, the
Applicable Percentages shall be determined based upon the Commitments most
recently in effect, giving effect to any assignments.
“Applicable Rate” means, for any day, with respect to any ABR Loan or Eurodollar
Loan, as the case may be, the applicable rate per annum set forth below under
the caption “ABR Spread” or “Eurodollar Spread”, as the case may be, based upon
the ratio of Indebtedness to Total Asset Value, depending on whether a Revolving
Loan or a Term Loan:
Revolving Loans:
Ratio of Indebtedness
to Total Asset Value:
ABR
Spread
Eurodollar
Spread
Category 1
less than 45%




0.40%


1.40%
Category 2
greater than or equal to 45% and less than 50%






0.50%




1.50%
Category 3
greater than or equal to 50% and less than 55%






0.60%




1.60%
Category 4
greater than or equal to 55% and less than 60%






0.75%




1.75%
Category 5
greater than or equal to 60%




1.05%


2.05%








--------------------------------------------------------------------------------

3




Term Loans:
Ratio of Indebtedness
to Total Asset Value:
ABR
Spread
Eurodollar
Spread
Category 1
less than 45%




0.35%


1.35%
Category 2
greater than or equal to 45% and less than 50%






0.45%




1.45%
Category 3
greater than or equal to 50% and less than 55%






0.55%




1.55%
Category 4
greater than or equal to 55% and less than 60%






0.75%




1.75%
Category 5
greater than or equal to 60%




1.05%


2.05%



For purposes of the foregoing, until the Administrative Agent has received the
Compliance Certificate for the period ending December 31, 2019, the Applicable
Rate for Category 3 shall be in effect.
“Approved Electronic Platform” has the meaning assigned to it in Section
8.03(a).
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender, or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Australian Bill Rate” means, for any Interest Period, the average mid reference
rate (expressed as a percentage yield per annum to maturity being the arithmetic
average, rounded up to the nearest four decimal places) administered by the
Australian Financial Markets Association (or any other Person that takes over
the administration of such rate) for Australian dollar bills of exchange with a
tenor equal in length to such Interest Period as displayed on page BBSY of the
Reuters screen (or, in the event such rate does not appear on such Reuters page,
on any successor or substitute page on such screen that displays such rate, or
on the appropriate page of such other information service that publishes such
rate as shall be selected by the Administrative Agent from time to time in its
reasonable discretion) at or about 11:00 a.m. (Sydney, Australia time) on the
first day of such Interest Period. If the Australian Bill Rate as so





--------------------------------------------------------------------------------

4


determined would be less than zero, the Australian Bill Rate shall be deemed to
be zero for purposes of this Agreement.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date for Revolving Loans (as same may
be extended in accordance with this Agreement) and the date of termination of
the Revolving Loan Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, provided, further, that
such ownership interest does not result in or provide such Person with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may be a SOFR-Based Rate) that has been selected by the Administrative
Agent and the Borrower giving due consideration to (i) any selection or
recommendation of a replacement rate or the mechanism for determining such a
rate by the Relevant Governmental Body and/or (ii) any evolving or
then-prevailing market convention for determining a rate of interest as a
replacement to the LIBO Rate for U.S. dollar-denominated syndicated credit
facilities, and (b) the Benchmark Replacement Adjustment; provided that, if the
Benchmark Replacement as so determined would be less than zero, the Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement;
provided, further, that any such Benchmark Replacement shall be administratively
feasible as determined by the Administrative Agent in its sole discretion.
“Benchmark Replacement Adjustment” means the spread adjustment, or method for
calculating or determining such spread adjustment (which may be a positive or
negative value or zero), that has been selected by the Administrative Agent and
the Borrower giving due consideration to (i) any selection or recommendation of
a spread adjustment, or method for calculating or determining such spread
adjustment, for the replacement of the LIBO Rate with the applicable Unadjusted
Benchmark Replacement by the Relevant Governmental Body and/or (ii) any evolving
or then-prevailing market convention for determining a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement for U.S. dollar-denominated syndicated credit facilities at such
time.





--------------------------------------------------------------------------------

5


“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
in its reasonable discretion may be appropriate to reflect the adoption and
implementation of such Benchmark Replacement and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent decides that adoption of any
portion of such market practice is not administratively feasible or if the
Administrative Agent determines that no market practice for the administration
of the Benchmark Replacement exists, in such other manner of administration as
the Administrative Agent decides is reasonably necessary in connection with the
administration of this Agreement).
“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(1)    in the case of clause (1) or (2) of the definition of “Benchmark
Transition Event,” the later of (a) the date of the public statement or
publication of information referenced therein, and (b) the date on which the
administrator of the LIBO Screen Rate permanently or indefinitely ceases to
provide the LIBO Screen Rate; or
(2)    in the case of clause (3) of the definition of “Benchmark Transition
Event,” the date of the public statement or publication of information
referenced therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(1)    a public statement or publication of information by or on behalf of the
administrator of the LIBO Screen Rate announcing that such administrator has
ceased or will cease to provide the LIBO Screen Rate, permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate;
(2)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate, the U.S. Federal
Reserve System, an insolvency official with jurisdiction over the administrator
for the LIBO Screen Rate, a resolution authority with jurisdiction over the
administrator for the LIBO Screen Rate or a court or an entity with similar
insolvency or resolution authority over the administrator for the LIBO Screen
Rate, in each case which states that the administrator of the LIBO Screen Rate
has ceased or will cease to provide the LIBO Screen Rate permanently or
indefinitely, provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Screen
Rate; and/or
(3)    a public statement or publication of information by the regulatory
supervisor for the administrator of the LIBO Screen Rate announcing that the
LIBO Screen Rate is no longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than ninety (90) days after
such statement or publication, the date of such statement or publication), and
(b) in the case of an Early Opt-in Election, the date specified by the
Administrative





--------------------------------------------------------------------------------

6


Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (x) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with
Section 2.14 and (y) ending at the time that a Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder pursuant to Section 2.14.
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership or control as required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and ‎interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means Hines Global REIT II Properties LP, a Delaware limited
partnership.
“Borrowing” means Loans of the same Class or Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (a) when used in connection with a Eurodollar
Loan, the term “Business Day” shall also exclude any day on which banks are not
open for dealings in dollar deposits in the London interbank market, (b) when
used in connection with a Loan or a Letter of Credit denominated in a Foreign
Currency, the term “Business Day” shall also exclude any day on which commercial
banks and the London foreign exchange market are not open to settle payments in
the Principal Financial Center where such Foreign Currency is cleared and
settled, and (c) when used in connection with a Loan or Letter of Credit
denominated in Euros, the term “Business Day” shall also exclude any day on
which the Trans-European Automated Real-Time Gross Settlement Express Transfer
System (TARGET) (or, if such clearing system ceases to be operative, such other
clearing system (if any) determined by the Administrative Agent to be a suitable
replacement) is not open for settlement of payment in Euros.
“Capital Expenditure Reserve” means, on an annual basis (or a pro-rata basis for
assets owned less than twelve (12) months on the date of calculation), (a) an
amount equal to the product of (i) the aggregate number of gross square feet of
improvements contained in each Real Property parcel owned by the Borrower or any
Subsidiary of the REIT that has reached the Stabilization Date, measured as of
the last day of each of the immediately preceding four (4) calendar quarters and
averaged, multiplied by (ii) $0.15 for Retail Property, Industrial Property and
Self-Storage Property, and $0.25 for Office Buildings and Data Centers; (b) the
sum of $200 per unit for Multifamily Residential Property; (c) the sum of $350
per unit for Senior Housing Property; and (d) 4.0% of effective gross income for
Hotels; in each case that has reached





--------------------------------------------------------------------------------

7


the Stabilization Date. Capital Expenditure Reserve shall be calculated on a
consolidated basis, and including (without duplication) the Equity Percentage of
Capital Expenditure Reserve for the REIT’s Subsidiaries and Unconsolidated
Affiliates.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“CDOR Rate” means, with respect to a Eurodollar Borrowing denominated in
Canadian Dollars for the relevant Interest Period, the Canadian deposit offered
rate which, in turn means on any day the annual rate of interest which is the
rate determined as being the arithmetic average of the discount rate quotations
of all institutions listed in respect of the relevant Interest Period for
Canadian dollar denominated bankers’ acceptances displayed and identified as
such on the “Reuters Screen CDOR Page” as defined in the International Swap
Dealer Association, Inc. definitions, as modified and amended from time to time,
as of 10:00 a.m., Toronto, Canada time, on such day and, if such day is not a
Business Day, then on the immediately preceding Business Day (as adjusted by the
Administrative Agent after 10:00 a.m., Toronto, Canada time, to reflect any
error in the posted rate of interest or in the posted average annual rate of
interest); provided that if such rates are not available on the Reuters Screen
CDOR Page on any particular day, then the CDOR component of such rate calculated
above on that day shall be calculated as the cost of funds quoted by the
Administrative Agent to raise Canadian Dollars for the applicable Interest
Period as of 10:00 a.m., Chicago, Illinois time, on such day for commercial
loans or other extensions of credit to businesses of comparable credit risk; or
if such day is not a Business Day, then as quoted by the Administrative Agent on
the immediately preceding Business Day. If the CDOR Rate as so determined would
be less than zero, the CDOR Rate shall be deemed to be zero for the purposes of
this Agreement.
“Change in Control” means (a) the management and operations of the investment
advisor to the REIT or any successor to the REIT are no longer controlled by a
Hines Affiliate; (b) the REIT (or its successor) shall no longer Control the
Borrower; (c) the REIT (or its successor) shall no longer own (directly or
indirectly) at least seventy percent (70%) of the Equity Interests in the
Borrower; or (d) any Person obtains ownership, directly or indirectly, of ten
percent (10%) or more of the beneficial ownership of the Borrower and such
Person does not satisfy the Successor Requirements (as defined in
Section 6.03(a)(i)).
“Change in Law” means the occurrence after the Effective Date (or, with respect
to any Lender that becomes a party to this Agreement after the Effective Date,
such later date after which such Lender becomes a party to this Agreement) (a)
the adoption of any law, rule, regulation or treaty, (b) any change in any law,
rule, regulation or treaty or in the interpretation or application thereof by
any Governmental Authority, or (c) compliance by any Lender or the Issuing Bank
(or, for purposes of Section 2.15(b), by any lending office of such Lender or by
such Lender’s or the Issuing Bank’s holding company, if any) with any request,
guideline or directive (whether or not having the force of law) of any
Governmental Authority made or issued after the Effective Date; provided,
however, that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(y) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall be deemed to be a “Change
in Law”, regardless of the date enacted, adopted or issued.





--------------------------------------------------------------------------------

8


“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Collateral” means any property securing the payment or performance of the
obligations incurred under this Agreement.
“Commitment” means the Revolving Loan Commitment or the Term Loan Commitment, or
any combination thereof (as the context requires).
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.
“Compliance Certificate” has the meaning set forth in Section 5.01(c) hereof and
a form of which is attached hereto as Exhibit D.
“Compounded SOFR” means the compounded average of SOFRs for the applicable
Corresponding Tenor, with the rate, or methodology for this rate, and
conventions for this rate (which may include compounding in arrears with a
lookback and/or suspension period as a mechanism to determine the interest
amount payable prior to the end of each Interest Period) being established by
the Administrative Agent in accordance with:
(1)    the rate, or methodology for this rate, and conventions for this rate
selected or recommended by the Relevant Governmental Body for determining
compounded SOFR; provided that:
(2)    if, and to the extent that, the Administrative Agent determines that
Compounded SOFR cannot be determined in accordance with clause (1) above, then
the rate, or methodology for this rate, and conventions for this rate that the
Administrative Agent determines in its reasonable discretion are substantially
consistent with any evolving or then-prevailing market convention for
determining compounded SOFR for U.S. dollar-denominated syndicated credit
facilities at such time;
provided, further, that if the Administrative Agent decides that any such rate,
methodology or convention determined in accordance with clause (1) or clause (2)
is not administratively feasible for the Administrative Agent, then Compounded
SOFR will be deemed unable to be determined for purposes of the definition of
“Benchmark Replacement.”
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise, capital or
similar Taxes or branch profits Taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Corresponding Tenor”, with respect to a Benchmark Replacement, means a tenor
(including overnight) having approximately the same length (disregarding
business day adjustment) as the applicable tenor for the applicable Interest
Period with respect to the LIBO Rate.





--------------------------------------------------------------------------------

9


“Covered Entity” means any of the following:‎
(i)‎    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 ‎C.F.R. § 252.82(b);
(ii)‎    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 ‎C.F.R. § 47.3(b); or
(iii)‎    a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 ‎C.F.R. § 382.2(b).
“Credit Party” means the Administrative Agent, the Issuing Bank or any other
Lender.
“Currency Valuation Date” has the meaning set forth in Section 2.11(c).
“Data Centers” means Real Property that is used for the operation of a dedicated
space to house computer systems and associated components, such as
telecommunications and storage systems, that is contracted for or rented to
third parties.
“Debt Service Coverage Ratio” means the ratio of (a) the REIT’s EBITDA for the
immediately preceding four (4) calendar quarters less the Capital Expenditure
Reserve for such period; to (b) all of the principal and interest paid on the
REIT’s Indebtedness for such period (excluding balloon payments of principal due
at the stated maturity of such Indebtedness, and any full or partial loan
prepayments prior to the stated maturity thereof).
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in ‎accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.‎
“Defaulting Lender” means any Lender that (a) has failed, within two (2)
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit,
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit under this Agreement, provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, or (d) has become the subject of (A) a Bankruptcy Event or
(B) a Bail-In Action.





--------------------------------------------------------------------------------

10


“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.06.
“Dollar Equivalent” means, with respect to any Revolving Credit Exposure
denominated in any Foreign Currency, the amount of dollars that would be
required to purchase the amount of the Foreign Currency equal to such Revolving
Credit Exposure on the date of determination, based upon the exchange rate at
approximately 11:00 a.m., London time, on the Reuters World Currency Page. In
the event that such rate does not appear on any Reuters World Currency Page, the
exchange rate shall be determined by reference to such other publicly available
service for displaying exchange rates as may be selected by the Administrative
Agent, or, in the event no such service is selected, such exchange rate shall
instead be the arithmetic average of the spot rates of exchange of the
Administrative Agent in the market where its foreign currency exchange
operations in respect of dollars are then being conducted, at or about 11:00
a.m., local time, on such date for the purchase of the dollars for delivery two
(2) Business Days later; provided, however, that if, at the time of any such
determination, no such spot rate can reasonably be quoted, the Administrative
Agent may use any method as it reasonably deems appropriate to determine such
rate, and such determination shall be conclusive absent manifest error.
“dollars”, “Dollars” or “$” refers to lawful money of the United States of
America.
“Domestic Real Property” means Real Property located in one of the fifty states
of the United States of America and the District of Columbia.
“Early Opt-in Election” means the occurrence of:
(1)    (i) a determination by the Administrative Agent or (ii) a notification by
the Required Lenders to the Administrative Agent (with a copy to the Borrower)
that the Required Lenders have determined that U.S. dollar-denominated
syndicated credit facilities being executed at such time, or that include
language similar to that contained in Section 2.14 are being executed or
amended, as applicable, to incorporate or adopt a new benchmark interest rate to
replace the LIBO Rate, and
(2)    (i) the election by the Administrative Agent or (ii) the election by the
Required Lenders to declare that an Early Opt-in Election has occurred and the
provision, as applicable, by the Administrative Agent of written notice of such
election to the Borrower and the Lenders or by the Required Lenders of written
notice of such election to the Administrative Agent.
“EBITDA” means an amount derived from (a) net income, plus (b) to the extent
included in the determination of net income, depreciation, amortization,
interest expense and income taxes, in each case, as determined on a consolidated
basis in accordance with GAAP, plus or minus (c) to the extent included in the
determination of net income, any losses or gains resulting from (i) Real
Property sales other than merchant build sales, (ii) write-downs, write-ups,
write-offs or other valuation adjustments of assets or liabilities, (iii)
adjustments for interest rate swaps, (iv) adjustments for acquisition fees and
related costs included as an expense, (v) adjustments for “straight-line rent
accounting,” (vi) prepayment of debt, and (vii) non-cash adjustments for
currency exchanges, and including (without duplication) the Equity Percentage of
EBITDA for the REIT’s Subsidiaries and Unconsolidated Affiliates.
“EEA Financial Institution” means (a) any institution established in any EEA
Member Country which is subject to the supervision of an EEA Resolution
Authority, (b) any entity established in an EEA Member Country which is a parent
of an institution described in clause (a) of this definition, or (c) any
institution established in an EEA Member Country which is a subsidiary of an
institution described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.





--------------------------------------------------------------------------------

11


“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date of this Agreement.
“Electronic Signature” means an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a Person with the
intent to sign, authenticate or accept such contract or record.
“Eligible Ground Lease” means a lease of Real Property in which the Borrower, a
Subsidiary of the Borrower or a Subsidiary of the REIT is ground lessee meeting
the following requirements: (a) a remaining term (including renewal options
exercisable at lessee’s sole option) of at least twenty-five (25) years, and
(b) the Administrative Agent has determined that the ground lease is financeable
in that it provides or allows (either in the ground lease or in a current valid
estoppel letter executed by the landlord) for, without further consent from the
landlord, (i) notice and right to cure to lessee’s lender, (ii) a pledge and
mortgage of the leasehold interest, and (iii) recognition of a foreclosure of
the leasehold interest including no prohibition on entering into a new lease
with the lender.
“Eligible Qualified Property” means Qualified Real Property that satisfies all
of the following requirements: (a) such property must be wholly owned (if held
within a Subsidiary of the Borrower or the REIT, such Subsidiary shall be
prohibited from incurring Recourse Debt, other than the Guaranty); (b) such
property must be free from any material structural, title or environmental
issues; and (c) such property must be Controlled by the Borrower or the REIT.
“EMU Legislation” means the legislative measures of the European Council
(including the European Council regulations) for the introduction of, changeover
to or operation of the Euro in one or more member states.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material or to health
and safety matters.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary of the Borrower
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release of any Hazardous Materials into the environment, or
(e) any contract, agreement or other consensual arrangement pursuant to which
liability is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.





--------------------------------------------------------------------------------

12


“Equity Percentage” means the aggregate ownership percentage of the REIT and its
Subsidiaries in each Subsidiary or Unconsolidated Affiliate, which shall be
calculated as follows: (a) for inclusion in Indebtedness, the REIT’s nominal
capital ownership interest in the Subsidiary or the Unconsolidated Affiliate as
set forth in the Subsidiary’s or the Unconsolidated Affiliate’s organizational
documents, and (b) for all other purposes, the greater of (i) the REIT’s nominal
capital ownership interest in the Subsidiary or the Unconsolidated Affiliate as
set forth in the Subsidiary’s or the Unconsolidated Affiliate’s organizational
documents, and (ii) the REIT’s economic ownership interest in the Subsidiary or
the Unconsolidated Affiliate, reflecting the REIT’s share of income and expenses
of the Subsidiary or the Unconsolidated Affiliate.
“Equity Pledge” has the meaning assigned to such term in Section 5.11(f).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any other Loan Party, is treated as a single
employer under Section 414(b) or (c) of the Code or, solely for purposes of
Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30 day notice period is waived); (b) the failure to satisfy
the “minimum funding standard” (as defined in Section 412 of the Code or Section
302 of ERISA), whether or not waived; (c) the filing pursuant to Section 412(c)
of the Code or Section 302(c) of ERISA of an application for a waiver of the
minimum funding standard with respect to any Plan; (d) the incurrence by the
Borrower or any other Loan Party or any of their ERISA Affiliates of any
liability under Title IV of ERISA with respect to the termination of any Plan;
(e) the receipt by the Borrower or any other Loan Party or any of their ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan; (f) the incurrence by the Borrower or any other Loan Party or any of
their ERISA Affiliates of any liability with respect to the withdrawal or
partial withdrawal of the Borrower or any other Loan Party or any of their ERISA
Affiliates from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any other Loan Party or any of their ERISA Affiliates of any notice,
or the receipt by any Multiemployer Plan from the Borrower or any other Loan
Party or any of their ERISA Affiliates of any notice, concerning the imposition
upon the Borrower or any other Loan Party or any of their ERISA Affiliates of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“EURIBOR Screen Rate” means, with respect to a Eurodollar Borrowing denominated
in Euros for the relevant Interest Period, the euro interbank offered rate
administered by the European Money Markets Institute (or any other person which
takes over the administration of that rate) for the relevant period displayed
(before any correction, recalculation or republication by the administrator) on
page EURIBOR01 of the Thomson Reuters screen (or any replacement Thomson Reuters
page which displays that rate) or on the appropriate page of such other
information service which publishes that rate from time to time in place of
Thomson Reuters as of 11:00 a.m. Brussels time two (2) Business Days prior to
the commencement of such Interest Period. If such page or service ceases to be
available, the Administrative Agent may specify





--------------------------------------------------------------------------------

13


another page or service displaying the relevant rate after consultation with the
Company. If the EURIBOR Screen Rate as so determined would be less than zero,
the EURIBOR Screen Rate shall be deemed to be zero for purposes of this
Agreement.
“Euro” means the single currency of participating member states of the European
Union.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate, the CDOR Rate, the
Australian Bill Rate, the EURIBOR Screen Rate or the Yen Rate.
“Event of Default” has the meaning assigned to such term in Article VII.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Loan Party of, or the grant by such Loan Party of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) (a) by virtue of such Loan Party’s failure for any reason to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act and
the regulations thereunder at the time the Guarantee of such Loan Party or the
grant of such security interest becomes or would become effective with respect
to such Swap Obligation, or (b) in the case of a Swap Obligation subject to a
clearing requirement pursuant to Section 2(h) of the Commodity Exchange Act (or
any successor provision thereto), because such Loan Party is a “financial
entity,” as defined in Section 2(h)(7)(C)(i) the Commodity Exchange Act (or any
successor provision thereto), at the time the Guarantee of such Loan Party or
the grant by such Loan Party of a security interest becomes or would become
effective with respect to such related Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such Loan Party or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise, capital and similar Taxes, and branch profits Taxes, in each case,
(i) imposed as a result of such Recipient being organized under the laws of, or
having its principal office or, in the case of any Lender, its applicable
lending office located in, the jurisdiction imposing such Tax (or any political
subdivision thereof) or (ii) that are Other Connection Taxes, (b) in the case of
a Lender, any withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment or
otherwise under a Loan Document pursuant to a law in effect on the date on which
(i) such Lender acquires such interest in the Loan or Commitment or becomes a
party to this Agreement (other than pursuant to an assignment request by the
Borrower under Section 2.19(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.17, amounts with
respect to such Taxes were payable either to such Lender’s assignor immediately
before such Lender acquired the applicable interest in a Loan or Commitment or
to such Lender immediately before it changed its lending office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 2.17(f) or the
inaccuracy or deficiency of any form or documentation provided thereunder, (d)
any U.S. Federal withholding Taxes imposed under FATCA, and (e) any withholding
Taxes imposed on amounts payable to or for the account of an Administrative
Agent pursuant to a law in effect on the date on which such Administrative Agent
becomes a party to this Agreement.
“FATCA” means Sections 1471 through 1474 of the Code, as of the Effective Date
(or any amended or successor version of such provisions that is substantively
comparable and not materially more





--------------------------------------------------------------------------------

14


onerous to comply with) and any current or future regulations or official
interpretations thereof, and any agreement entered into pursuant to Section
1471(b)(1) of the Code, any applicable intergovernmental agreement entered into
in connection with the implementation of the foregoing and any fiscal or
regulatory legislation, rules or official practices adopted pursuant to any such
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
NYFRB based on such day’s federal funds transactions by depositary institutions,
as determined in such manner as shall be set forth on the Federal Reserve Bank
of New York’s Website from time to time, and published on the next succeeding
Business Day by the NYFRB as the effective federal funds rate, provided that if
the Federal Funds Effective Rate as so determined would be less than zero, such
rate shall be deemed to be zero for the purposes of this Agreement.
“Federal Reserve Bank of New York’s Website” means the website of the NYFRB at
http://www.newyorkfed.org, or any successor source.
“Financial Officer” means the chief financial officer, chief operating officer,
principal accounting officer, treasurer or controller of the Borrower.
“Foreign Currency” means the lawful currency of any of (a) the United Kingdom
(British Pounds Sterling), (b) the European Economic Union (Euros), (c)
Australia (the Australian Dollar), (d) Canada (the Canadian Dollar), or (e)
Japan (Yen).
“Foreign Currency Commitment” means with respect to each Lender, the amount set
forth on Schedule 2.01 as its commitment for Revolving Loans in Foreign
Currencies, or in the Assignment and Assumption pursuant to which such Lender
assumed its Commitment, as such amount may be reduced or increased from time to
time pursuant to assignment by or to such Lender pursuant to Section 9.04 or
increased or decreased pursuant to Section 2.09. The aggregate Dollar Equivalent
of the Lenders’ Foreign Currency Commitments as of the Effective Date is
$137,500,000.
“Foreign Currency Equivalent” means, with respect to any amount in dollars, the
amount of any Foreign Currency that could be purchased with such amount of
dollars using the reciprocal of the foreign exchange rate(s) specified in the
definition of the term “Dollar Equivalent,” as determined by the Administrative
Agent.
“Foreign Currency Letter of Credit” means any Letter of Credit denominated in
Foreign Currency.
“Foreign Currency Sublimit” means the Dollar Equivalent of Revolving Loans
denominated in Foreign Currency and Foreign Currency Letters of Credit, equal to
fifty percent (50%) of the aggregate amount of the Lenders’ Revolving Loan
Commitments.
“Foreign Lender” means (a) if the Borrower is a U.S. Person, a Lender, with
respect to such Borrower, that is not a U.S. Person, and (b) if the Borrower is
not a U.S. Person, a Lender, with respect to such Borrower, that is resident or
organized under the laws of a jurisdiction other than that in which the Borrower
is resident for tax purposes.
“GAAP” means generally accepted accounting principles in the United States of
America.





--------------------------------------------------------------------------------

15


“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means, collectively, Hines Global Income Trust, Inc., a Maryland
corporation, the Persons listed on Exhibit B attached hereto, and any other
Person who from time to time has executed a Guaranty as required by the terms of
this Agreement.
“Guaranty” means a guaranty in the form of Exhibit B-1 attached hereto, and
collectively all of such Guaranties.
“Hazardous Materials” means all wastes and all hazardous or toxic substances,
wastes or other pollutants, including petroleum or petroleum distillates,
asbestos or asbestos containing materials, polychlorinated biphenyls and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law.
“Hedging Agreement” means any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.
“HILP” means Hines Interests Limited Partnership, a Delaware limited
partnership.
“Hines Affiliate” means any entity which (x) is any of (i) a general or limited
partnership, in which the only managing general partners are Gerald D. Hines,
Jeffrey C. Hines, HILP or another Hines Affiliate; (ii) a limited liability
company in which the only managing members are one or more of Gerald D. Hines,
Jeffrey C. Hines, HILP or another Hines Affiliate; (iii) a corporation a
majority of the voting stock of which is owned, directly or indirectly, by
members of the Hines Family, one or more Hines Family Trusts or another Hines
Affiliate; (iv) HILP; (v) any Hines Fund; or (vi) any other entity other than
the entities described in clauses (i) - (v) of this definition that is
Controlled, directly or indirectly, by Gerald D. Hines, Jeffrey C. Hines, a
Hines Family Trust, HILP or another Hines Affiliate, and (y) has non-exclusive
rights in writing to use the “Hines” name or brand and to access the “Hines”
support network in discharging its obligations under this Agreement.





--------------------------------------------------------------------------------

16


“Hines Family” means any one or more of (i) Jeffrey C. Hines, his spouse and his
children (including, without limitation, children by adoption); (ii) Gerald D.
Hines, his spouse and his children and grandchildren (including, without
limitation, children and grandchildren by adoption); or (iii) the estate of
either of Jeffrey C. Hines or Gerald D. Hines.
“Hines Family Trust” means a trust, the vested beneficiaries of which include
members of the Hines Family and in which the only trustees are Gerald D. Hines,
Jeffrey C. Hines, HILP, another Hines Affiliate, or one or more current officers
or directors of a Hines Affiliate.
“Hines Fund” means any fund or co-investment vehicle, platform or program (e.g.,
a series of related coordinated investments through project-specific legal
entities) controlled by HILP or another Hines Affiliate, as fund/entity/program
managing general partner, managing member or manager, including without
limitation, any real estate investment trust or similar entity; and “Hines
Funds” means more than one Hines Fund.
“Hotel Occupancy Level” means the occupancy level of a Hotel with rooms let to
bona fide guests paying the room rate required by the hotel, based on the
average number of hotel rooms let on each day for the six (6) months immediately
preceding the date of determination.
“Hotels” means Real Property that is used primarily for the operation of a
hotel, which may include ancillary uses such as restaurant and conference uses.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of any
kind, (b) all obligations of such Person evidenced by bonds, debentures, notes
or similar instruments, (c) all obligations of such Person upon which interest
charges are customarily paid, (d) all obligations of such Person under
conditional sale or other title retention agreements relating to property
acquired by such Person, (e) all obligations of such Person in respect of the
deferred purchase price of property or services (excluding current accounts
payable incurred in the ordinary course of business), (f) all Indebtedness of
others secured by (or for which the holder of such Indebtedness has an existing
right, contingent or otherwise, to be secured by) any Lien on property owned or
acquired by such Person, whether or not the Indebtedness secured thereby has
been assumed, (g) all Guarantees by such Person of Indebtedness of others based
on the amount guaranteed by such Person, (h) all Capital Lease Obligations of
such Person, (i) all obligations, contingent or otherwise, of such Person as an
account party in respect of letters of credit and letters of guaranty, (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) payments received in consideration of sale of an ownership
interest in the Borrower when the interest so sold is determined, and the date
of delivery is, more than one (1) month after receipt of such payment and only
to the extent that the obligation to deliver such interest is not payable solely
in such interest of such Person, and (l) all obligations, contingent or
otherwise, of such Person with respect to any Hedging Agreements that are not
secured by Real Property. For purposes of determining Indebtedness, the
“principal amount” of the obligations of the Borrower or any Subsidiary in
respect of any Hedging Agreement at any time shall be the maximum aggregate
amount (giving effect to any netting agreements) that the Borrower or such
Subsidiary would be required to pay if such Hedging Agreement were terminated at
such time. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor. Each of the components of Indebtedness shall be calculated on a
consolidated basis in accordance with GAAP, as applicable, and including
(without duplication) the Equity Percentage of Indebtedness for the REIT’s
Subsidiaries and Unconsolidated Affiliates.





--------------------------------------------------------------------------------

17


“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by any Loan Party under any Loan Document, and
(b) to the extent not otherwise described in (a), Other Taxes.
“Industrial Property” means Real Property that is used primarily for service
center/light industrial/bulk warehouse (not heavy manufacturing) purposes.
“Ineligible Institution” has the meaning assigned to it in Section 9.04(b).
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Expense” means all of a Person’s paid, accrued or capitalized interest
expense (excluding from capitalized interest expense funds available to be drawn
for interest expense on a construction loan, either from the loan or an
established reserve account) on such Person’s Indebtedness (whether direct,
indirect or contingent, and including, without limitation, interest on all
convertible debt but not non-cash interest expense on convertible debt), and
including (without duplication) the Equity Percentage of Interest Expense for
the REIT’s Subsidiaries and Unconsolidated Affiliates.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each calendar month, and (b) with respect to any Eurodollar Loan, the last day
of the Interest Period applicable to the Borrowing of which such Loan is a part
and, in the case of a Eurodollar Borrowing with an Interest Period of more than
three (3) months’ duration, each day prior to the last day of such Interest
Period that occurs at intervals of three (3) months’ duration after the first
day of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter and, if agreed upon by all Lenders, twelve months thereafter, as the
Borrower may elect; provided, that (i) if any Interest Period would end on a day
other than a Business Day, such Interest Period shall be extended to the next
succeeding Business Day unless, in the case of a Eurodollar Borrowing only, such
next succeeding Business Day would fall in the next calendar month, in which
case such Interest Period shall end on the next preceding Business Day, and (ii)
any Interest Period pertaining to a Eurodollar Borrowing that commences on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the last calendar month of such Interest
Period) shall end on the last Business Day of the last calendar month of such
Interest Period. For purposes hereof, the date of a Borrowing initially shall be
the date on which such Borrowing is made and thereafter shall be the effective
date of the most recent conversion or continuation of such Borrowing.
“International Real Property” means any Real Property that is not Domestic Real
Property.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the LIBO Screen Rate)
determined by the Administrative Agent (which determination shall be conclusive
and binding absent manifest error) to be equal to the rate that results from
interpolating on a linear basis between: (a) the LIBO Screen Rate for the
longest period (for which the LIBO Screen Rate is available for the applicable
currency) that is shorter than the Impacted Interest Period (as defined in the
definition of “LIBO Rate”); and (b) the LIBO Screen Rate for the shortest period
(for which that LIBO Screen Rate is available for the applicable currency) that
exceeds the Impacted Interest Period, in each case, at such time.
“IRS” means the United States Internal Revenue Service.





--------------------------------------------------------------------------------

18


“Issuing Bank” means each of JPMorgan Chase Bank, N.A. and Bank of America,
N.A., in its capacity as the issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i). The Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of the Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
“JPMCB” means JPMorgan Chase Bank, N.A., in its individual capacity.
“LC Disbursement” means a payment made by the Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Percentage of the total LC Exposure at such time.
“Lender Parent” means, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that ceases to be a party hereto pursuant to an Assignment
and Assumption.
“Letter of Credit” means any standby letter of credit issued pursuant to this
Agreement.
“LIBO Rate” means, with respect to any Eurodollar Borrowing for any applicable
currency and Interest Period, the LIBO Screen Rate at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest Period
(other than Foreign Currency Borrowings in British Pounds Sterling, which will
be determined on the date of commencement of such Interest Period); provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the LIBO Rate shall be the
Interpolated Rate.
“LIBO Screen Rate” means, for any day and time, with respect to any Eurodollar
Borrowing for any applicable currency and for any Interest Period, the London
interbank offered rate as administered by ICE Benchmark Administration (or any
other Person that takes over the administration of such rate) for the relevant
currency for a period equal in length to such Interest Period as displayed on
such day and time on pages LIBOR01 or LIBOR02 of the Reuters screen that
displays such rate (or, in the event such rate does not appear on a Reuters page
or screen, on any successor or substitute page on such screen that displays such
rate, or on the appropriate page of such other information service that
publishes such rate from time to time as selected by the Administrative Agent in
its reasonable discretion) provided that if the LIBO Screen Rate as so
determined would be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset, and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.





--------------------------------------------------------------------------------

19


“Loan Documents” means this Agreement, the Notes, the Guaranty and all other
instruments, agreements and written obligations executed and delivered by any of
the Loan Parties in connection with the transactions contemplated hereby.
“Loan Party” means the Borrower and each Guarantor.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement, and shall mean either the Revolving Loans or the Term Loan, or both,
as applicable.
“Major Acquisition” means (i) any single acquisition of a Person or assets by
the REIT that has a gross purchase price equal to or greater than ten percent
(10.0%) of the then Total Asset Value (without giving effect to the
acquisition), or (ii) one or more acquisitions of one or more Persons or assets
by the REIT in any two (2) consecutive calendar quarters which in the aggregate
have a gross purchase price equal to or greater than ten percent (10.0%) of the
Total Asset Value (without giving effect to the acquisition).
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or financial condition of the REIT and its Subsidiaries taken
as a whole, (b) the ability of the Borrower to perform any of its obligations
under this Agreement, or (c) the rights of or benefits available to the Lenders
under this Agreement.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit) of any one or more of the Borrower and its Subsidiaries in an aggregate
principal amount exceeding (a) $25,000,000 for Recourse Debt, and (b)
$60,000,000 for all other such Indebtedness.
“Maturity Date” means three (3) years after the Effective Date, as the same may
be extended in accordance with Section 2.22.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Multifamily Residential Property” means Real Property that is used primarily
for multifamily residential apartments, which may include ancillary uses such as
retail uses.
“Net Operating Income” means, for any income producing operating Real Property,
the difference between (a) any rental revenues (other than those paid or payable
other than in cash), proceeds and other income received from such property,
including all pass-through reimbursables (to the extent the expense being
reimbursed is included as an expense in clause (b) below), early lease
termination or other penalties to the extent they replace revenue which would
have been earned during the same period, proceeds from rental interruption
insurance, and percentage rent (but excluding security or other deposits, or
other income of a non-recurring nature) during the determination period, less
(b) an amount equal to all costs and expenses (excluding interest expense,
income taxes and any expenditures that are capitalized in accordance with GAAP)
incurred as a result of, or in connection with, or properly allocated to, the
operation or leasing of such property during the determination period; provided,
however, that the amount for the expenses for the management of a property
included in clause (b) above shall be set at the greater of actual expense or
two and one-half percent (2.5%) of the amount provided in clause (a) above. Net
Operating Income shall be calculated on a consolidated basis in accordance with
GAAP, and including (without duplication) the Equity Percentage of Net Operating
Income for the REIT’s Subsidiaries and Unconsolidated Affiliates.





--------------------------------------------------------------------------------

20


“Net Worth” means Total Asset Value less Indebtedness of the REIT.
“Note” means a promissory note in the form attached hereto as Exhibit C payable
to a Lender evidencing certain of the obligations of the Borrower to such Lender
and executed by the Borrower, as the same may be amended, supplemented, modified
or restated from time to time; “Notes” means, collectively, all of such Notes
outstanding at any given time.
“NYFRB” means the Federal Reserve Bank of New York.
“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day (or for any day that is not a Business Day, for the immediately
preceding Business Day); provided that if none of such rates are published for
any day that is a Business Day, the term “NYFRB Rate” means the rate for a
federal funds transaction quoted at 11:00 a.m., New York City time, on such day
received by the Administrative Agent from a federal funds broker of recognized
standing selected by it; provided, further, that if any of the aforesaid rates
as so determined would be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“Occupancy Level” means the occupancy level of a Real Property other than Hotels
that is leased to bona fide tenants (including (a) leases to Affiliates of any
Loan Party or the subject property manager (or any of their respective
Affiliates) up to a maximum amount of space covered by such leases (including
expansion options) of five percent (5.0%) of the net rentable space in the
applicable project, and (b) leases or management arrangements for co-working
space which if operated or managed by a Hines Affiliate must be on market rates
and terms) paying rent required under written leases, based on the square feet
of occupancy at the time of determination.
“Office Buildings” means Real Property that is used primarily for general office
space, which may include ancillary uses such as retail and restaurant uses.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than a connection arising from such
Recipient having executed, delivered, enforced, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or enforced any Loan Document, or sold or assigned an interest
in any Loan Document).
“Other Taxes” means any present or future stamp, court, documentary intangible,
recording, filing or similar other excise or property Taxes that arise from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, or from the registration, receipt or perfection of a security
interest under, or otherwise with respect to, any Loan Document, except any such
Taxes that are Other Connection Taxes imposed with respect to an assignment
(other than an assignment under Section 2.19(b)).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S. managed
banking offices of depository institutions (as such composite rate shall be
determined by the NYFRB as set forth on the Federal Reserve Bank of New York’s
Website from time to time) and published on the next succeeding Business Day by
the NYFRB as an overnight bank funding rate.
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).





--------------------------------------------------------------------------------

21


“Patriot Act” has the meaning assigned to such term in Section 9.15.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Encumbrances” means:
(a)    Liens imposed by law for Taxes that are not yet due or are being
contested in compliance with Section 5.04;
(b)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s and
other like Liens imposed by law, arising in the ordinary course of business and
securing obligations that are not overdue by more than thirty (30) days or are
being contested in compliance with Section 5.04;
(c)    pledges and deposits made in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws or regulations;
(d)    deposits to secure the performance of bids, trade contracts, leases,
statutory obligations, surety and appeal bonds, performance bonds and other
obligations of a like nature, in each case in the ordinary course of business;
(e)    judgment liens in respect of judgments that do not constitute an Event of
Default under clause (j) of Section 7.01; and
(f)    easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary of the Borrower;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Investments” means:
(a)    direct obligations of, or obligations the principal of and interest on
which are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;
(b)    investments in commercial paper maturing within two hundred seventy (270)
days from the date of acquisition thereof and having, at such date of
acquisition, the highest credit rating obtainable from S&P or from Moody’s;
(c)    investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one hundred eighty (180) days from the date of
acquisition thereof issued or guaranteed by or placed with, and money market
deposit accounts issued or offered by, any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof which has a combined capital and surplus and undivided profits of not
less than $500,000,000;





--------------------------------------------------------------------------------

22


(d)    fully collateralized repurchase agreements with a term of not more than
thirty (30) days for securities described in clause (a) above and entered into
with a financial institution satisfying the criteria described in clause (c)
above; and
(e)    money market funds that (i) comply with the criteria set forth in
Securities and Exchange Commission Rule 2a-7 under the Investment Company Act of
1940, (ii) are rated AAA by S&P and Aaa by Moody’s, and (iii) have portfolio
assets of at least $5,000,000,000.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan) subject to the provisions of Title IV of
ERISA or Section 412 of the Code or Section 302 of ERISA, and in respect of
which the Borrower or any other Loan Party or any of their ERISA Affiliates is
(or, if such plan were terminated, would under Section 4069 of ERISA be deemed
to be) an “employer” as defined in Section 3(5) of ERISA.
“Plan Asset Regulations” means 29 CFR § 2510.3-101 et seq., as modified by
Section 3(42) of ERISA, as amended from time to time.
“Pool Value” means the sum of (without duplication) (a) the aggregate Value of
all of the Real Property in the Unencumbered Pool (subject to the limitations
set forth in Section 5.11); plus (b) the amount of any cash and cash equivalents
not subject to a Lien, excluding tenant security and other restricted deposits,
in excess of $20,000,000 in the aggregate; plus (c) 70% of the aggregate
Qualified Liquid Debt and Securities not subject to a Lien, not to exceed 10% of
Pool Value after giving effect to the Qualified Liquid Debt and Securities.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Board in Federal
Reserve Statistical Release H.15 (519) (Selected Interest Rates) as the “bank
prime loan” rate or, if such rate is no longer quoted therein, any similar rate
quoted therein (as determined by the Administrative Agent) or any similar
release by the Board (as determined by the Administrative Agent). Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced or quoted as being effective.
“Principal Financial Center” means, in the case of any Foreign Currency, the
principal financial center where such Foreign Currency is cleared and settled,
as determined by the Administrative Agent.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be ‎interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
“Qualified ECP Loan Party” means, in respect of any Swap Obligation, each Loan
Party that has total assets exceeding $10,000,000 at the time the relevant
Guarantee or grant of the relevant security interest becomes or would become
effective with respect to such Swap Obligation or such other person as
constitutes an “eligible contract participant” under the Commodity Exchange Act
or any regulations





--------------------------------------------------------------------------------

23


promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” at such time by entering into a keepwell under Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Qualified Liquid Debt and Securities” means Permitted Investments that are (a)
common and preferred stock issued by companies domiciled in the United States
that are freely traded on the New York Stock Exchange, the NYSE American or
NASDAQ Market, and have share prices, as quoted by such applicable exchange, of
at least $10.00 per share, and (b) debt that is marketable and convertible into
cash that has a Moody’s/S&P credit rating of Baa3/BBB+ or better.
“Qualified Real Property” means Real Property that (a) is not subject to a Lien
in any manner, other than Permitted Encumbrances, and (b) is not subject to or
affected by any limiting agreement as described in Section 6.08 of this
Agreement.
“Real Property” means, collectively, all interest in any land and improvements
located thereon (including Eligible Ground Leases and direct financing leases of
land and improvements owned by a Person), together with all equipment,
furniture, materials, supplies and personal property now or hereafter located at
or used in connection with the land and all appurtenances, additions,
improvements, renewals, substitutions and replacements thereof now or hereafter
acquired by any Person.
“Recipient” means, as applicable, (a) the Administrative Agent, (b) any Lender,
and (c) the Issuing Bank.
“Recourse Debt” means Indebtedness of the REIT and any of its Subsidiaries for
which the obligor (including as a guarantor) has personal liability in addition
to the value of the collateral.
“Register” has the meaning assigned to such term in Section 9.04.
“REIT” means Hines Global Income Trust, Inc., a Maryland corporation.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, pumping, pouring,
dumping, emptying, injection, deposit, disposal, discharge, dispersal, leaching
or migration on or into the indoor or outdoor environment or into or out of any
property.
“Relevant Governmental Body” means the Board and/or the NYFRB, or a committee
officially endorsed or convened by the Board and/or the NYFRB or, in each case,
any successor thereto.
“Required Lenders” means, at any time, Lenders having Revolving Credit
Exposures, Term Loans and unused Commitments representing more than 50.0% of the
sum of the total Revolving Credit Exposures, Term Loans and unused Commitments
at such time; provided that, for the purpose of determining the Required Lenders
needed for any waiver, amendment, modification or consent, any Lender that is
the Borrower, or any Affiliate of the Borrower shall be disregarded.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in the Borrower or any option, warrant or other right
to acquire any such Equity Interests in the Borrower.





--------------------------------------------------------------------------------

24


“Retail Property” means Real Property that is used primarily as a retail
shopping center, which may include ancillary uses such as office, medical and
restaurant uses.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.03.
“Revolving Loan Commitment” means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans and to acquire participations in Letters
of Credit, expressed as an amount representing the maximum aggregate amount of
such Lender’s Revolving Credit Exposure hereunder, as such commitment may be (a)
reduced or increased from time to time pursuant to Section 2.09 and (b) reduced
or increased from time to time pursuant to assignments by or to such Lender
pursuant to Section 9.04. A Lender’s Revolving Loan Commitment shall include its
Foreign Currency Commitment, if any. The initial amount of each Lender’s
Revolving Loan Commitment is set forth on Schedule 2.01, or in the Assignment
and Assumption pursuant to which such Lender shall have assumed its Revolving
Loan Commitment, as applicable. The initial aggregate amount of the Lenders’
Revolving Loan Commitments is $275,000,000.
“S&P” means Standard & Poor’s.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
Crimea, Cuba, Iran, North Korea and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State, or by the United Nations Security Council, the European Union, any
European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant Sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country, (c) any Person owned or controlled by any such
Person or Persons described in the foregoing clauses (a) or (b), or (d) any
Person otherwise the subject of Sanctions.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union, any European Union member state,
Her Majesty’s Treasury of the United Kingdom or other relevant Sanctions
authority.
“Secured Debt” means the Indebtedness of the REIT and any of its Subsidiaries
secured by a Lien.
“Secured Recourse Debt” means Secured Debt that is Recourse Debt.
“Self-Storage Property” means Real Property that is used for rental of storage
units or space.
“Senior Housing Property” means Real Property that is used primarily for rental
for senior living or assisted living residential purposes.





--------------------------------------------------------------------------------

25


“Sharing Event” means (i) the occurrence of an Event of Default with respect to
a Loan Party under clauses (g) or (h) of Section 7.01, or (ii) the acceleration
of the maturity date of the Loans by the Administrative Agent upon the
occurrence of an Event of Default.
“SOFR”, with respect to any day, means the secured overnight financing rate
published for such day by the NYFRB, as the administrator of the benchmark (or a
successor administrator), on the Federal Reserve Bank of New York’s Website.
“SOFR-Based Rate” means SOFR, Compounded SOFR or Term SOFR.
“Stabilization Date” means, with respect to a property, the earlier of (a)
twelve (12) months after substantial completion of new construction or
development, or (b) the first date the Occupancy Level is at least ninety
percent (90%) and the Hotel Occupancy Level is at least seventy-five percent
(75%).
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentage (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the LIBO Rate, for eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentage shall include those imposed pursuant to such Regulation D. Eurodollar
Loans shall be deemed to constitute eurocurrency funding and to be subject to
such reserve requirements without benefit of or credit for proration, exemptions
or offsets that may be available from time to time to any Lender under such
Regulation D or any comparable regulation. The Statutory Reserve Rate shall be
adjusted automatically on and as of the effective date of any change in any
reserve percentage.
“Subordinated Debt” means Unsecured Debt owed to Hines Interests Limited
Partnership or Persons Controlled by Hines Interests Limited Partnership, and
subordinated to the payment of the Indebtedness incurred under this Agreement
and any Liens securing the Indebtedness incurred under this Agreement on terms
satisfactory to the Administrative Agent.
“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with full consolidation method GAAP as of such date.
“Swap Obligation” means, with respect to any Loan Party, any obligation to pay
or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Taxes” means any and all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges in the nature of a tax imposed by any Governmental Authority,
including any interest, additions to tax or penalties applicable thereto.
“Term Loan” means a Loan made pursuant to Section 2.01.
“Term Loan Commitment” means, with respect to each Lender, the commitment of
such Lender to make a Term Loan hereunder in an amount not exceeding the amount
set forth on Schedule 2.01. The initial aggregate amount of the Lenders’ Term
Loan Commitments is $150,000,000.





--------------------------------------------------------------------------------

26


“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Asset Value” means the sum of (without duplication) (a) the aggregate
Value of all of the REIT’s, the Borrower’s and any of the REIT’s Subsidiaries’
Real Property multiplied by the Equity Percentage for that REIT Subsidiary; plus
(b) the amount of any cash and cash equivalents, excluding tenant security and
other restricted deposits (other than as allowed by clause (e) of this
definition) of the REIT in excess of $20,000,000 in the aggregate; plus
(c) investments in the REIT’s Unconsolidated Affiliates that are engaged
primarily in the business of investment in and operation of Real Property,
valued at an amount equal to the Value of each Unconsolidated Affiliate’s Real
Property multiplied by the Equity Percentage for that Unconsolidated Affiliate;
plus (d) loans, advances and extensions of credit that are made by the REIT or
any of its Subsidiaries or Unconsolidated Affiliates that are not then in
default (calculated on the book value of the investment in accordance with GAAP,
multiplied in the case of Subsidiaries of the REIT and Unconsolidated Affiliates
by the Equity Percentage for that Subsidiary or Unconsolidated Affiliate); plus
(e) earnest money deposits for potential Real Property acquisitions where the
potential beneficiary of the deposit is not claiming that the underlying
purchase agreement is in default, not to exceed five percent (5.0%) of Total
Asset Value after giving effect to such deposits; plus (f) 70% of the Qualified
Liquid Debt and Securities owned by the REIT, not to exceed 10% of Total Asset
Value after giving effect to the Qualified Liquid Debt and Securities. The Value
of each of the following included in Total Asset Value shall be limited to the
stated percentage of Total Asset Value after giving effect to such asset:
(i) undeveloped land and projects under construction or development: 15%,
(ii) investments in Unconsolidated Affiliates: 15%, (iii) investments in loans:
10%, and (iv) the aggregate of (i), (ii) and (iii) above and earnest money
deposits: 25%.
“Transactions” means the execution, delivery and performance by the Loan Parties
of the Loan Documents, the borrowing of Loans, the use of the proceeds thereof
and the issuance of Letters of Credit hereunder.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is a
Eurodollar Loan or Borrowing or is determined by reference to the Alternate Base
Rate.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment; provided that, if the Unadjusted Benchmark
Replacement as so determined would be less than zero, the Unadjusted Benchmark
Replacement will be deemed to be zero for the purposes of this Agreement.
“Unconsolidated Affiliate” means, with respect to any Person (the “parent”), at
any date, any corporation, limited liability company, partnership, association
or other entity the accounts of which would not be consolidated with those of
the parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with full consolidation method GAAP as of
such date.
“Unencumbered Interest Coverage Ratio” means the ratio of (a) the Adjusted Net
Operating Income for the Unencumbered Pool for the immediately preceding four
(4) calendar quarters, to (b) the greater of (i) the REIT’s Interest Expense on
all of the Unsecured Debt other than Subordinated Debt for the immediately
preceding four (4) calendar quarters or (ii) an amount equal to the Unsecured
Debt other than Subordinated Debt on the determination date multiplied by five
and one-half percent (5.50%) per annum. If the applicable Real Property has not
been owned for all of the twelve (12) preceding months, then the





--------------------------------------------------------------------------------

27


calculation of the ratio for clause (ii) shall use the annualized Adjusted Net
Operating Income for that property based on the period of ownership.
“Unencumbered Pool” has the meaning assigned to such term in Section 5.11.
“Unencumbered Value Ratio” means the ratio (expressed as a percentage) of
(a) the Unsecured Debt other than Subordinated Debt to (b) aggregate Pool Value.
“Unsecured Debt” means Indebtedness of the REIT and its Subsidiaries which is
not Secured Debt, including the Loans.
“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Value” means for all Real Property owned by the REIT or a Subsidiary of the
REIT, the sum of the “as is” appraised value based on appraisals that are
prepared within the last twelve (12) months; provided, however, that if the Real
Property has been acquired within the twelve (12) month period preceding the
determination date, and Borrower does not have a satisfactory appraisal then the
gross purchase price will be the “Value”. All appraisals of Domestic Real
Property will be performed by independent third parties, in accordance with the
Appraisal Foundation’s Uniform Standards of Professional Appraisal Practice and
by personnel who are members of the Appraisal Institute and have the MAI
designation. All appraisals of International Real Property will be performed by
independent third parties, in accordance with the professional standards as
published by the Royal Institution of Chartered Surveyors, with the exception of
appraisals of Australian real estate property investments which will be
performed in accordance with the Australian Property Institute and the
International Valuation Standards.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
“complete withdrawal” or “partial withdrawal” from such Multiemployer Plan, as
such terms are defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yen Rate” means, with respect to a Eurodollar Borrowing denominated in Japanese
Yen for the relevant Interest Period, the average bid reference rate for
deposits in Japanese Yen with a tenor equal in length to the Interest Period as
designated on page 3750 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion) at or about 11:00 a.m. London time on the day that is two (2)
Business Days before the first day of the Interest Period. If the Yen Rate as so
determined would be less than zero, the Yen Rate shall be deemed to be zero for
purposes of this Agreement.
SECTION 1.02     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a





--------------------------------------------------------------------------------

28


“Eurodollar Loan”) or by Class and Type (e.g., a “Eurodollar Revolving Loan”).
Borrowings also may be classified and referred to by Class (e.g., a “Revolving
Borrowing”) or by Type (e.g., a “Eurodollar Borrowing”) or by Class and Type
(e.g., a “Eurodollar Revolving Borrowing”).
SECTION 1.03     Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement, and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04     Accounting Terms; GAAP.
(a)    Except as otherwise expressly provided herein, all terms of an accounting
or financial nature shall be construed in accordance with GAAP, as in effect
from time to time; provided that, if the Borrower notifies the Administrative
Agent that the Borrower requests an amendment to any provision hereof to
eliminate the effect of any change occurring after the date hereof in GAAP or in
the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification 825
(or any other Accounting Standards Codification or Financial Accounting Standard
having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party at “fair value”, as defined therein, and (ii) any
treatment of Indebtedness under Accounting Standards Codification 470-20 or
2015-03‎ (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any such Indebtedness in a
reduced or bifurcated manner as described therein, and such Indebtedness shall
at all times be valued at the full stated principal amount thereof.
(b)    Notwithstanding anything to the contrary contained in Section 1.04(a) or
in the definition of ‎‎“Capital Lease Obligations,” any change in accounting for
leases pursuant to GAAP resulting from ‎the adoption of Financial Accounting
Standards Board Accounting Standards Update No. 2016-02, ‎Leases (Topic 842)
(“FAS 842”), to the extent such adoption would require treating any lease (or
‎similar arrangement conveying the right to use) as a capital lease where such
lease (or similar ‎arrangement) would not have been required to be so treated
under GAAP as in effect on December ‎‎31, 2018, such lease shall not be
considered a capital lease, and all calculations and deliverables under ‎this
Agreement or any other Loan Document shall be made or delivered, as applicable,
in ‎accordance therewith.





--------------------------------------------------------------------------------

29


SECTION 1.05     Currencies; Currency Equivalents. At any time, any reference in
the definition of the term “Foreign Currency” or in any other provision of this
Agreement to the currency of any particular nation shall mean the then lawful
currency of such nation at such time whether or not the name of such currency is
the same as it was on the Effective Date. Except as provided in Section 2.09(d),
for purposes of determining (a) whether the amount of the total Revolving Credit
Exposures would exceed the Foreign Currency Sublimit or the aggregate Revolving
Loan Commitments, (b) the aggregate unutilized amount of the Revolving Loan
Commitments, and (c) the LC Exposure related to Foreign Currency Letters of
Credit, the Revolving Credit Exposure relating to any Foreign Currency shall be
deemed to be the Dollar Equivalent of the amount of the Foreign Currency
determined as of the date of such Borrowing or the issuance of such Foreign
Currency Letter of Credit, as applicable. Wherever in this Agreement a required
minimum or multiple amount is expressed in dollars, but the Loans, the Revolving
Credit Exposure, the Letter of Credit or LC Exposure is denominated in a Foreign
Currency, the minimum or multiple amount will be the relevant Foreign Currency
Equivalent of such dollar amount determined as of the later of the most recent
Currency Valuation Date, and the date of the applicable Borrowing or issuance of
the applicable Letter of Credit as the case may be.
SECTION 1.06     Interest Rates; LIBOR Notification. The interest rate on
Eurodollar Loans is determined by reference to the LIBO Rate, which is derived
from the London interbank offered rate (“LIBOR”). The London interbank offered
rate is intended to represent the rate at which contributing banks may obtain
short-term borrowings from each other in the London interbank market. In July
2017, the U.K. Financial Conduct Authority announced that, after the end of
2021, it would no longer persuade or compel contributing banks to make rate
submissions to the ICE Benchmark Administration (together with any successor to
the ICE Benchmark Administration, the “IBA”) for purposes of the IBA setting the
London interbank offered rate. As a result, it is possible that commencing in
2022, the London interbank offered rate may no longer be available or may no
longer be deemed an appropriate reference rate upon which to determine the
interest rate on Eurodollar Loans. In light of this eventuality, public and
private sector industry initiatives are currently underway to identify new or
alternative reference rates to be used in place of the London interbank offered
rate. Upon the occurrence of a Benchmark Transition Event or Early Opt-in
Election, or other unavailability, Section 2.14 provides a mechanism for
determining an alternative rate of interest. The Administrative Agent will
promptly notify the Borrower, pursuant to Section 2.14, of any change to the
reference rate upon which the interest rate of Eurodollar Loans is based.
However, the Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to LIBOR or other rates in the definition
of LIBO Rate, or alternative rates or with respect to any alternative or
successor rate thereto, or replacement rate thereof (including, without
limitation, (i) any such alternative, successor or replacement rate implemented
pursuant to Section 2.14, whether upon the occurrence of a Benchmark Transition
Event or an Early Opt-in Election, and (ii) the implementation of any Benchmark
Replacement Conforming Changes pursuant to Section 2.14(c)), including without
limitation, whether the composition or characteristics of any such alternative,
successor or replacement reference rate will be similar to, or produce the same
value or economic equivalence of, the LIBO Rate, or alternative rates or have
the same volume or liquidity as did LIBOR prior to its discontinuance or
unavailability.
SECTION 1.07     Divisions. For all purposes under the Loan Documents, in
connection with ‎any division or plan of division under Delaware law (or any
comparable event under a different ‎jurisdiction’s laws): (a) if any asset,
right, obligation or liability of any Person becomes the asset, ‎right,
obligation or liability of a different Person, then it shall be deemed to have
been transferred ‎from the original Person to the subsequent Person, and (b) if
any new Person comes into existence, ‎such new Person shall be deemed to have
been organized and acquired on the first date of its ‎existence by the holders
of its Equity Interests at such time.





--------------------------------------------------------------------------------

30


ARTICLE II    
The Credits
SECTION 2.01     Commitments. Subject to the terms and conditions set forth
herein, each Lender severally agrees to make (a) Revolving Loans to the Borrower
from time to time during the Availability Period in an aggregate principal
amount that will not result in (i) such Lender’s Revolving Credit Exposure
exceeding such Lender’s Revolving Loan Commitment or (ii) the sum of the total
Revolving Credit Exposures exceeding the total Revolving Loan Commitments; and
(b) Term Loans to the Borrower in Dollars in up to four (4) separate Borrowings
of at least $20,000,000 each, prior to one (1) year after the Effective Date in
an aggregate principal amount that will not result in such Lender’s Term Loans
exceeding such Lender’s Term Loan Commitment. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Borrower may borrow,
prepay and reborrow Revolving Loans. Each Lender’s agreement to make Revolving
Loans denominated in Foreign Currency and to issue and participate in Foreign
Currency Letters of Credit is subject to (1) such Foreign Currency being readily
available to the Administrative Agent and to all Lenders and being freely
transferable and freely convertible to dollars in the London foreign exchange
market, and (2) Reuters (or any successor thereto) reporting a LIBO Rate or
EURIBOR Screen Rate for such Foreign Currency (with a BBSY rate for Australian
dollars, CDOR for Canadian dollars and Yen Rate for Japanese Yen) relating to
the applicable Interest Period. In no event shall (x) the aggregate amount of
Revolving Loans denominated in Foreign Currency plus the LC Exposure for Foreign
Currency Letters of Credit exceed the Foreign Currency Sublimit, or the
aggregate amount of the Lenders’ Revolving Loan Commitments, whichever is less,
or (y) any Lender’s Revolving Credit Exposure for Revolving Loans denominated in
Foreign Currency plus such Lender’s LC Exposure for Foreign Currency Letters of
Credit exceed such Lender’s Foreign Currency Commitment, or such Lender’s
Revolving Loan Commitments, whichever is less, in each case determined on each
Currency Valuation Date.
SECTION 2.02     Loans and Borrowings.
(a)    Each Loan shall be made as part of a Borrowing consisting of Loans made
by the Lenders ratably in accordance with their respective Commitments. The
failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder.
(b)    Subject to Section 2.14, each Revolving Borrowing or Term Loan shall be
comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may request
in accordance herewith. ABR Loans may only be in dollars and Eurodollar Loans
may be in dollars or, if a Eurodollar Revolving Loan, in a Foreign Currency.
Each Lender at its option may make any Eurodollar Loan by causing any domestic
or foreign branch or Affiliate of such Lender to make such Loan; provided that
any exercise of such option shall not affect the obligation of the Borrower to
repay such Loan in accordance with the terms of this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000.00 and not less than $5,000,000.00. At the time that each ABR
Borrowing is made, such Borrowing shall be in an aggregate amount that is an
integral multiple of $1,000,000.00 and not less than $5,000,000.00; provided
that an ABR Borrowing may be in an aggregate amount that is equal to the entire
unused balance of the total Commitments for the applicable Class or that is
required to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e). Borrowings of more than one Type and Class may be outstanding
at the same time; provided that there shall not at any time be more than a total
of ten (10) Eurodollar Revolving Borrowings and ten (10) Eurodollar Term Loan
Borrowings outstanding.





--------------------------------------------------------------------------------

31


(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
SECTION 2.03     Requests for Borrowings. To request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by electronic
communication (a) in the case of a Eurodollar Borrowing, not later than 11:00
a.m., Chicago, Illinois time, three (3) Business Days (or for Eurodollar
Borrowings denominated in Foreign Currency, other than Australian Dollars, not
later than 11:00 a.m., Chicago, Illinois time, three (3) Business Days, and for
Eurodollar Borrowings denominated in Australian Dollars, not later than 11:00
a.m., Chicago, Illinois time, five (5) Business Days) before the date of the
proposed Borrowing, or (b) in the case of an ABR Borrowing, not later than
11:00 a.m., Chicago, Illinois time, one (1) Business Day before the date of the
proposed Borrowing; provided that any such notice of an ABR Revolving Borrowing
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.06(e) may be given not later than 10:00 a.m., Chicago, Illinois time,
on the date of the proposed Borrowing. Each such Borrowing Request shall be
irrevocable and shall be confirmed promptly by electronic communication to the
Administrative Agent of a written Borrowing Request in a form approved by the
Administrative Agent and signed by the Borrower. Each such Borrowing Request
shall specify the following information in compliance with Section 2.02:
(i)    the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be a Revolving Loan or a Term Loan, and an
ABR Borrowing or a Eurodollar Borrowing, and if such Eurodollar Revolving
Borrowing is to be other than in dollars, the type and amount of the Foreign
Currency being requested;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the Borrower’s account to which funds are to
be disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
SECTION 2.04     Change of Currency.
(a)    Each obligation of the Borrower to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption (in accordance with the EMU Legislation). If,
in relation to the currency of any such member state, the basis of accrual of
interest expressed in this Agreement in respect of that currency shall be
inconsistent with any convention or practice in the London interbank market for
the basis of accrual of interest in respect of the Euro, such expressed basis
shall be replaced by such convention or practice with effect from the date on
which such member state adopts the





--------------------------------------------------------------------------------

32


Euro as its lawful currency; provided that if any Borrowing in the currency of
such member state is outstanding immediately prior to such date, such
replacement shall take effect, with respect to such Borrowing, at the end of the
then current Interest Period.
(b)    Each provision of this Agreement shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect the adoption of the Euro by any member
state of the European Union and any relevant market conventions or practices
relating to the Euro.
(c)    Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.
SECTION 2.05     Intentionally Omitted.
SECTION 2.06     Letters of Credit.
(a)    General. Subject to the terms and conditions set forth herein, the
Borrower may request the issuance of Letters of Credit as the applicant thereof
for the support of its or its and/or the REIT’s Subsidiaries’ obligations, in a
form reasonably acceptable to the Administrative Agent and the Issuing Bank, at
any time and from time to time during the Availability Period. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by the Borrower to, or entered into by the Borrower with,
the Issuing Bank relating to any Letter of Credit, the terms and conditions of
this Agreement shall control. The total amount of Loans denominated in Foreign
Currency plus the LC Exposure for Foreign Currency Letters of Credit shall not
exceed the Foreign Currency Sublimit, shall not exceed the total Foreign
Currency Commitments, and shall not exceed each applicable Lender’s Foreign
Currency Commitment, in each case with the Dollar Equivalent of the LC Exposure
of Foreign Currency Letters of Credit determined as of the later of the most
recent Currency Valuation Date and the date of the issuance of the applicable
Foreign Currency Letter of Credit. If the total amount of Loans denominated in
Foreign Currency plus the LC Exposure for Foreign Currency Letters of Credit
exceeds the Foreign Currency Sublimit, then the Borrower must take the actions
required by Section 2.11(c). Notwithstanding anything to the contrary contained
herein, the Issuing Bank shall not be obligated to issue a Foreign Currency
Letter of Credit if it has determined that it is unlawful to fund obligations in
the Foreign Currency in which it is to be denominated.
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Bank) to the Issuing Bank and the
Administrative Agent (reasonably in advance of the requested date of issuance,
amendment, renewal or extension, but in any event no less than three (3)
Business Days) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (c) of this Section), the amount of such Letter of
Credit, dollars or the Foreign Currency in which it is to be denominated, the
name and address of the beneficiary thereof and such other information as shall
be necessary to prepare, amend, renew or extend such Letter of Credit. If
requested by the Issuing Bank, the Borrower also shall submit a letter of credit
application on the Issuing Bank’s standard form in connection with any request
for a Letter of Credit. A Letter of Credit shall





--------------------------------------------------------------------------------

33


be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the Borrower shall be deemed to
represent and warrant that), after giving effect to such issuance, amendment,
renewal or extension the LC Exposure of each of JPMCB and Bank of America, N.A.,
as Issuing Bank, shall not exceed $5,000,000 and no more than ten (10) Letters
of Credit shall be outstanding.
(c)    Expiration Date. Each Letter of Credit shall expire (or be subject to
termination by notice from the Issuing Bank to the beneficiary thereof) at or
prior to the close of business on the earlier of (i) the date one year after the
date of the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one (1) year after such renewal or extension) and (ii) the
date that is ten (10) Business Days prior to the Maturity Date for Revolving
Loans (including the extension periods provided in Section 2.22 so long as the
Borrower remains qualified to exercise the extension).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the Issuing Bank or the Lenders, the Issuing Bank hereby grants
to each Lender, and each Lender hereby acquires from the Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit (using the Dollar Equivalent thereof in the case of any Foreign Currency
Letters of Credit). In consideration and in furtherance of the foregoing, each
Lender hereby absolutely and unconditionally agrees to pay to the Administrative
Agent, for the account of the Issuing Bank, such Lender’s Applicable Percentage
of each LC Disbursement made by the Issuing Bank and not reimbursed by the
Borrower on the date due as provided in paragraph (e) of this Section (using the
Dollar Equivalent thereof in the case of any Foreign Currency Letters of
Credit), or of any reimbursement payment required to be refunded to the Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 12:00 noon, Chicago, Illinois time, on the date that such LC
Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., Chicago, Illinois time, on such date, or,
if such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, Chicago, Illinois time, on (i) the
Business Day that the Borrower receives such notice, if such notice is received
prior to 10:00 a.m., Chicago, Illinois time, on the day of receipt, or (ii) the
Business Day immediately following the day that the Borrower receives such
notice, if such notice is not received prior to such time on the day of receipt;
provided that the Borrower may, subject to the conditions to borrowing set forth
herein, request in accordance with Section 2.03 that such payment be financed
with an ABR Revolving Borrowing in an equivalent amount and, to the extent so
financed, the Borrower’s obligation to make such payment shall be discharged and
replaced by the resulting ABR Revolving Borrowing. If the Borrower fails to make
such payment when due, the Administrative Agent shall notify each Lender of the
applicable LC Disbursement, the payment then due from the Borrower in respect
thereof and such Lender’s Applicable Percentage (based on the Revolving Loan
Commitment) thereof (using the Dollar Equivalent thereof in the case of any
Foreign Currency Letters of Credit). Promptly following receipt of such notice,
each Lender shall pay to the Administrative Agent its Applicable Percentage of
the payment then due from the Borrower, in the same manner as provided in
Section 2.07 with respect to Loans made by such Lender (and Section 2.07 shall
apply, mutatis mutandis, to the payment obligations of the Lenders), and the
Administrative Agent shall promptly pay to the Issuing





--------------------------------------------------------------------------------

34


Bank the amounts so received by it from the Lenders. Promptly following receipt
by the Administrative Agent of any payment from the Borrower pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Bank or, to the extent that Lenders have made payments pursuant to this
paragraph to reimburse the Issuing Bank, then to such Lenders and the Issuing
Bank as their interests may appear. Any payment made by a Lender pursuant to
this paragraph to reimburse the Issuing Bank for any LC Disbursement (other than
the funding of ABR Revolving Loans as contemplated above) shall not constitute a
Loan and shall not relieve the Borrower of its obligation to reimburse such LC
Disbursement. The Borrower shall reimburse any LC Disbursement under a Foreign
Currency Letter of Credit in the same currency as the LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse
LC Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and,
except as provided below, irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by
the Issuing Bank under a Letter of Credit against presentation of a draft or
other document that does not comply with the terms of such Letter of Credit, or
(iv) any other event or circumstance whatsoever, whether or not similar to any
of the foregoing, that might, but for the provisions of this Section, constitute
a legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. Neither the Administrative Agent, the Lenders
nor the Issuing Bank, nor any of their Related Parties, shall have any liability
or responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit or any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), or any error, omission, interruption, loss or delay in transmission
or delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the Issuing Bank; provided that the foregoing shall
not be construed to excuse the Issuing Bank from liability to the Borrower to
the extent of any direct damages (as opposed to special, indirect, consequential
or punitive damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof. The parties hereto expressly agree that, in the absence
of gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. The Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by telecopy) of
such demand for payment and whether the Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Lenders with respect to any such LC Disbursement.





--------------------------------------------------------------------------------

35


(h)    Interim Interest. If the Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(c) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the Issuing Bank,
except that interest accrued on and after the date of payment by any Lender
pursuant to paragraph (e) of this Section to reimburse the Issuing Bank shall be
for the account of such Lender to the extent of such payment.
(i)    Replacement of the Issuing Bank. The Issuing Bank may be replaced at any
time by written agreement among the Borrower, the Administrative Agent, the
replaced Issuing Bank and the successor Issuing Bank. The Administrative Agent
shall notify the Lenders of any such replacement of the Issuing Bank. At the
time any such replacement shall become effective, the Borrower shall pay all
unpaid fees accrued for the account of the replaced Issuing Bank pursuant to
Section 2.12(b). From and after the effective date of any such replacement, (i)
the successor Issuing Bank shall have all the rights and obligations of the
Issuing Bank under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “Issuing Bank” shall be deemed
to refer to such successor or to any previous Issuing Bank, or to such successor
and all previous Issuing Banks, as the context shall require. After the
replacement of an Issuing Bank hereunder, the replaced Issuing Bank shall remain
a party hereto and shall continue to have all the rights and obligations of an
Issuing Bank under this Agreement with respect to Letters of Credit issued by it
prior to such replacement, but shall not be required to issue additional Letters
of Credit.
(j)    Cash Collateralization. If (i) any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent demanding the deposit of cash collateral pursuant to this
paragraph, or (ii) any Letter of Credit will expire after the Maturity Date as
allowed by Section 2.06(c), then at least ten (10) days before the Maturity
Date, the Borrower shall deposit in an account with the Administrative Agent, in
the name of the Administrative Agent and for the benefit of the Lenders, an
amount in cash equal to the LC Exposure (using the Dollar Equivalent thereof in
the case of any Foreign Currency Letters of Credit) as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (g) or (h) of Section 7.01. Such deposit shall be held by
the Administrative Agent as collateral for the payment and performance of the
obligations of the Borrower under this Agreement. The Administrative Agent shall
have exclusive dominion and control, including the exclusive right of
withdrawal, over such account. Other than any interest earned on the investment
of such deposits, which investments shall be made at the option and sole
discretion of the Administrative Agent, such deposits shall not bear interest.
Interest or profits, if any, on such investments shall accumulate in such
account. Moneys in such account shall be applied by the Administrative Agent to
reimburse the Issuing Bank for LC Disbursements for which it has not been
reimbursed and, to the extent not so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated (but subject to the
consent of Lenders with LC Exposure representing greater than 51% of the total
LC Exposure), be applied to satisfy other obligations of the Borrower under this
Agreement. If the Borrower is required to provide an amount of cash collateral
hereunder, such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived, or after the Maturity Date has been extended,
as applicable.





--------------------------------------------------------------------------------

36


SECTION 2.07     Funding of Borrowings.
(a)    Each Lender shall make each Loan to be made by it hereunder on the
proposed date thereof by wire transfer of immediately available funds by 12:00
noon, Chicago, Illinois time (or, in the case of any Foreign Currency Borrowing,
local time to the Principal Financial Center of the applicable Foreign
Currency), to the account of the Administrative Agent most recently designated
by it for such purpose by notice to the Lenders. The Administrative Agent will
make such Loans available to the Borrower by promptly crediting the amounts so
received, in like funds, to an account of the Borrower maintained with the
Administrative Agent in Chicago, Illinois and designated by the Borrower in the
applicable Borrowing Request; provided that (i) Loans denominated in a Foreign
Currency shall be credited to an account of the Borrower with a bank other than
JPMCB, as directed by the Borrower in the Borrowing Request, and (ii) ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.06(e) shall be remitted by the Administrative Agent to the
Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, or (ii) in the case of the Borrower, the interest
rate applicable to ABR Loans. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.08     Interest Elections.
(a)    Each Borrowing initially shall be of the Type and Class specified in the
applicable Borrowing Request and, in the case of a Eurodollar Borrowing, shall
have an initial Interest Period as specified in such Borrowing Request.
Thereafter, the Borrower may elect to convert such Borrowing to a different Type
in the same Class or to continue such Borrowing and, in the case of a Eurodollar
Borrowing, may elect Interest Periods therefor, all as provided in this Section.
The Borrower may elect different options with respect to different portions of
the affected Borrowing, in which case each such portion shall be allocated
ratably among the Lenders holding the Loans comprising such Borrowing, and the
Loans comprising each such portion shall be considered a separate Borrowing.
(b)    To make an election pursuant to this Section, the Borrower shall notify
the Administrative Agent of such election by electronic communication by the
time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type and Class resulting from such
election to be made on the effective date of such election. Each such Interest
Election Request shall be irrevocable and shall be confirmed promptly by
electronic communication to the Administrative Agent of a written Interest
Election Request in a form approved by the Administrative Agent and signed by
the Borrower.
(c)    Each electronic communication and written Interest Election Request shall
specify the following information in compliance with Section 2.02:





--------------------------------------------------------------------------------

37


(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing and if such Eurodollar Borrowing is to be other than in
dollars, the type and amount of the Foreign Currency being requested; and
(iv)    if the resulting Borrowing is a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.09     Termination, Reduction and Increase of Commitments.
(a)    Unless previously terminated, the Commitments shall terminate on their
respective Maturity Dates.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Revolving Loan Commitments; provided that (i) each reduction of the Revolving
Loan Commitments shall be in an amount that is an integral multiple of
$10,000,000.00 and the aggregate Revolving Loan Commitments shall not be less
than $50,000,000.00, (ii) the Borrower shall not terminate or reduce the
Revolving Loan Commitments if, after giving effect to any concurrent prepayment
of the Loans in accordance with Section 2.11, the sum of the Revolving Credit
Exposures would exceed the total Revolving Loan Commitments, and (iii) the
Borrower must give the Administrative Agent at least five (5) Business Days
prior notice by electronic communication of its desire to terminate or reduce
the Revolving Loan Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Revolving Loan Commitments under paragraph (b) of this
Section at least five (5) Business Days prior to the effective date of such
termination or reduction, specifying such election and the effective date
thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Borrower pursuant to this Section shall be irrevocable; provided





--------------------------------------------------------------------------------

38


that a notice of termination of the Revolving Loan Commitments delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such notice may be revoked by the
Borrower (by notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Any termination or reduction
of the Revolving Loan Commitments shall be permanent. Each reduction of the
Revolving Loan Commitments shall be made ratably among the Lenders in accordance
with their respective Revolving Loan Commitments.
(d)    So long as the Borrower is not then in Default and so long as the
Borrower has not reduced the Revolving Loan Commitment pursuant to Section
2.09(b), the Borrower may on two (2) occasions for each of the Revolving Loan
Commitments and the Term Loan Commitments, request that the aggregate
Commitments be increased, so long as the aggregate Commitments do not exceed
Seven Hundred Fifty Million Dollars ($750,000,000). If the Borrower requests
that the aggregate Commitments be increased, the Administrative Agent shall use
its best efforts to obtain increased or additional commitments, and to do so the
Administrative Agent may, after first offering the Lenders the opportunity to
participate in the increased Commitments, obtain additional lenders of its
choice (and approved by Borrower, such approval not to be unreasonably withheld
or delayed), and without the necessity of approval from any of the Lenders. The
Borrower and each Guarantor shall execute an amendment to this Agreement,
additional Notes and other documents as the Administrative Agent may reasonably
require to evidence the increase of the Commitments, and the admission of
additional Persons as Lenders, if necessary.
SECTION 2.10     Repayment of Loans; Evidence of Debt.
(a)    The Borrower hereby unconditionally promises to pay to the Administrative
Agent for the account of each Lender the then unpaid principal amount of each
Loan on the respective Maturity Date for that Class of Loan. The Loans shall be
evidenced by the Notes; provided, however, that upon written request of any
Lender, its Loans will be evidenced by this Agreement and a Note will not be
executed in favor of such Lender.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class and Type thereof and the
Interest Period applicable thereto, (ii) the amount of any principal or interest
due and payable or to become due and payable from the Borrower to each Lender
hereunder, and (iii) the amount of any sum received by the Administrative Agent
hereunder for the account of the Lenders and each Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
SECTION 2.11     Prepayment of Loans.
(a)    The Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with paragraph (b) of this Section.





--------------------------------------------------------------------------------

39


(b)    The Borrower shall notify the Administrative Agent by telephone
(confirmed by telecopy) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 11:00 a.m., Chicago,
Illinois time (or for Eurodollar Revolving Borrowings denominated in Foreign
Currency, not later than 11:00 a.m., London time), three (3) Business Days
before the date of prepayment, or (ii) in the case of prepayment of an ABR
Borrowing, not later than 11:00 a.m., Chicago, Illinois time, one (1) Business
Day before the date of prepayment. Each such notice shall be irrevocable and
shall specify the prepayment date and the principal amount of each Borrowing or
portion thereof to be prepaid; provided that, if a notice of prepayment is given
in connection with a conditional notice of termination of the Commitments as
contemplated by Section 2.09, then such notice of prepayment may be revoked if
such notice of termination is revoked in accordance with Section 2.09. Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof. Each partial prepayment
of any Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.02. Each
prepayment of a Borrowing shall be applied ratably to the Loans of the same
Class included in the prepaid Borrowing. Prepayments shall be accompanied by
accrued interest to the extent required by Section 2.13.
(c)    On the first Business Day of each calendar quarter and on each date that
the Administrative Agent receives a Borrowing Request (each such date a
“Currency Valuation Date”), the Administrative Agent shall promptly determine
the Dollar Equivalent of all Loans denominated in a Foreign Currency and the LC
Exposure related to Foreign Currency Letters of Credit (determined as of such
Business Day prior to 10:00 a.m., London time). Upon making such determination,
the Administrative Agent shall promptly notify the Lenders and the Borrower
thereof. If, on the date of such determination any Lender’s Loan denominated in
a Foreign Currency plus its LC Exposure with respect to all Foreign Currency
Letters of Credit exceeds one hundred five percent (105%) of such Lender’s
Foreign Currency Commitment, or the total amount of all Loans denominated in a
Foreign Currency and the LC Exposure with respect to all Foreign Currency
Letters of Credit exceeds one hundred five percent (105%) of the Foreign
Currency Sublimit, or the total Revolving Credit Exposures of the Lenders
exceeds the aggregate Revolving Loan Commitments, the Borrower shall, within
five (5) Business Days after such notice, (i) repay the Revolving Loans in an
amount equal to the lesser of the Revolving Loans then outstanding and such
excess, and (ii) to the extent of the amount of the excess not used to pay
Revolving Loans, deposit in an account with the Administrative Agent an amount
in cash dollars equal to such excess. Such deposit shall be held and pledged as
collateral in the same manner as provided for the account referred to in
Section 2.06(j), provided that moneys in such account shall be released to the
Borrower within one (1) Business Day after the next Currency Valuation Date
reflecting that such excess exposure ceases to exist.
SECTION 2.12     Fees.
(a)    The Borrower agrees to pay to the Administrative Agent for the account of
each Lender an unused fee in Dollars, which shall accrue on the average daily
unused amount of the Revolving Loan Commitment of such Lender during the period
from and including the Effective Date to but excluding the date on which such
Revolving Loan Commitment terminates at a rate per annum equal to (i) 0.15%
whenever the unpaid principal balance of the Revolving Loans is equal to or
greater than fifty percent (50%) of the aggregate Revolving Loan Commitments,
and (ii) 0.25% whenever the unpaid principal balance of the Revolving Loans is
less than fifty percent (50%) of the aggregate Revolving Loan Commitments. The
Borrower agrees to pay to the Administrative Agent for the account of each
Lender an unused fee in Dollars, which shall accrue on the average daily unused
amount of the Term Loan Commitment of such Lender during the period from and
including the Effective Date to but excluding the date one (1) year after the
Effective Date at a rate per annum equal to 0.20% of the aggregate Term Loan
Commitments after which date no unused fee shall be payable with respect to the
Term Loan. Accrued unused fees shall be payable in arrears





--------------------------------------------------------------------------------

40


on the last day of March, June, September and December of each year and (x) on
the date on which the Revolving Loan Commitments terminate, and (y) one (1) year
after the Effective Date for the Term Loans, as applicable, commencing on the
first such date to occur after the date hereof. All unused fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Lender a participation fee in Dollars with respect to its
participations in Letters of Credit, which shall accrue at the same Applicable
Rate used to determine the interest rate applicable to Eurodollar Revolving
Loans on the average daily amount of such Lender’s LC Exposure (using the Dollar
Equivalent for Foreign Currency Letters of Credit and excluding any portion
thereof attributable to unreimbursed LC Disbursements) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Loan Commitment terminates and the date on which such
Lender ceases to have any LC Exposure, and (ii) to the Issuing Bank a fronting
fee, which shall accrue at the rate of 0.125% per annum, but the fronting fee
shall not be less than $250.00 per annum, on the average daily amount of the
LC Exposure (excluding any portion thereof attributable to unreimbursed
LC Disbursements) during the period from and including the Effective Date to but
excluding the later of the date of termination of the Revolving Loan Commitments
and the date on which there ceases to be any LC Exposure, as well as the Issuing
Bank’s standard fees with respect to the issuance, amendment, renewal or
extension of any Letter of Credit or processing of drawings thereunder.
Participation fees and fronting fees accrued through and including the last day
of March, June, September and December of each year shall be payable on the
third Business Day following such last day, commencing on the first such date to
occur after the Effective Date; provided that all such fees shall be payable on
the date on which the Revolving Loan Commitments terminate and any such fees
accruing after the date on which the Revolving Loan Commitments terminate shall
be payable on demand. Any other fees payable to the Issuing Bank pursuant to
this paragraph shall be payable within ten (10) days after demand. All
participation fees and fronting fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day).
(c)    The Borrower agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between the Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the Issuing Bank, in the
case of fees payable to it) for distribution, in the case of unused commitment
fees and participation fees, to the Lenders. Fees paid shall not be refundable
under any circumstances. Fees for Foreign Currency Letters of Credit shall be
paid in the same Foreign Currency as that of such Foreign Currency Letter of
Credit.
(e)    In the event that the Maturity Date is extended in accordance with the
terms of Section 2.22, the Borrower agrees to pay to the Administrative Agent
for the account of each Lender an extension fee for each extension equal to
0.15% of the aggregate Commitments that are extended, each due on the first
effective day of the extension.
SECTION 2.13     Interest.
(a)    The Loans comprising each ABR Borrowing shall bear interest at the
Alternate Base Rate plus the Applicable Rate for the applicable Class of Loan.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate for the applicable





--------------------------------------------------------------------------------

41


Class of Loan; provided, however, that (i) Eurodollar Borrowings denominated in
Canadian Dollars shall bear interest at the CDOR Rate for the Interest Period in
effect for such Borrowing plus the Applicable Rate for Revolving Loans, (ii)
Eurodollar Borrowings denominated in Australian Dollars shall bear interest at
the Australian Bill Rate for the Interest Period in effect for such Borrowing
plus the Applicable Rate for Revolving Loans, (iii) Eurodollar Borrowings
denominated in Euros shall bear interest at the EURIBOR Screen Rate for the
Interest Period in effect for such Borrowing plus the Applicable Rate for
Revolving Loans, and (iv) Eurodollar Borrowings denominated in Japanese Yen
shall bear interest at the Yen Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate for Revolving Loans.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, two percent
(2%) plus the rate otherwise applicable to such Loan as provided in the
preceding paragraphs of this Section, or (ii) in the case of any other amount,
two percent (2%) plus the rate applicable to ABR Loans as provided in paragraph
(a) of this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan, in the case of Revolving Loans, upon
termination of the Revolving Loan Commitments, and in all cases, on the Maturity
Date; provided that (i) interest accrued pursuant to paragraph (c) of this
Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan prior
to the end of the Availability Period), accrued interest on the principal amount
repaid or prepaid shall be payable on the date of such repayment or prepayment,
and (iii) in the event of any conversion of any Eurodollar Loan prior to the end
of the current Interest Period therefor, accrued interest on such Loan shall be
payable on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that (i) interest computed by reference to the Alternate Base Rate
at times when the Alternate Base Rate is based on the Prime Rate shall be
computed on the basis of a year of 365 days (or 366 days in a leap year), and
(ii) interest on Loans denominated in Pounds Sterling, Australian Dollars and
Canadian Dollars shall be computed on the basis of a year of 365 days
(irrespective of leap years), and in each case shall be payable for the actual
number of days elapsed (including the first day but excluding the last day). The
applicable Alternate Base Rate, Adjusted LIBO Rate, LIBO Rate, CDOR Rate,
Australian Bill Rate, EURIBOR Screen Rate or Yen Rate shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error.
(f)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower, the Borrower or the Lenders determine that
(i) the ratio of Indebtedness to Total Asset Value as calculated by the Borrower
as of any applicable date was inaccurate, and (ii) a proper calculation of the
ratio of Indebtedness to Total Asset Value would have resulted in a higher
Applicable Rate, the Borrower shall retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the Issuing
Bank, as the case may be, within ten (10) days after demand by the
Administrative Agent (or, after the occurrence of an actual or deemed entry of
an order for relief with respect to the Borrower under the Bankruptcy Code of
the United States, automatically and without further action by the
Administrative Agent, any Lender or the Issuing Bank), an amount equal to the
excess of the amount of interest that should have been paid for a period over
the amount of interest actually paid for such period. This paragraph shall not
limit the rights of the Administrative Agent, any Lender or the Issuing Bank
under Article VII hereof.





--------------------------------------------------------------------------------

42


SECTION 2.14     Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent determines (which determination shall be
conclusive and binding absent manifest error) that adequate and reasonable means
do not exist for ascertaining the Adjusted LIBO Rate, the LIBO Rate, the CDOR
Rate, the Australian Bill Rate, the EURIBOR Screen Rate or the Yen Rate, as
applicable (including by means of an Interpolated Rate or because the LIBO
Screen Rate is not available or published on a current basis), for such Interest
Period; provided that no Benchmark Transition Event shall have occurred at such
time; or
(ii)    the Administrative Agent is advised by the Required Lenders that the
Adjusted LIBO Rate, the LIBO Rate, the CDOR Rate, the Australian Bill Rate, the
EURIBOR Screen Rate or the Yen Rate, as applicable, for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (or Lender) of
making or maintaining their Loans (or its Loan) included in such Borrowing for
such Interest Period;
then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders by electronic communication as provided in Section 11.01 as promptly as
practicable thereafter and, until the Administrative Agent notifies the Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (A) any Interest Election Request that requests the conversion of any
Borrowing to, or continuation of any Borrowing as, a Eurodollar Borrowing shall
be ineffective, and (B) if any Borrowing Request requests a Eurodollar
Borrowing, such Borrowing shall be made as an ABR Borrowing.
(b)    Notwithstanding anything to the contrary herein or in any other Loan
Document, upon the occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, the Administrative Agent and the Borrower may amend
this Agreement to replace the LIBO Rate with a Benchmark Replacement. Any such
amendment with respect to a Benchmark Transition Event will become effective at
5:00 p.m., Chicago, Illinois time, on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all the Lenders and
the Borrower, so long as the Administrative Agent has not received, by such
time, written notice of objection to such proposed amendment from the Lenders
comprising the Required Lenders; provided that, with respect to any proposed
amendment containing any SOFR-Based Rate, the Lenders shall be entitled to
object only to the Benchmark Replacement Adjustment contained therein. Any such
amendment with respect to an Early Opt-in Election will become effective on the
date that the Lenders comprising the Required Lenders have delivered to the
Administrative Agent written notice that such Required Lenders accept such
amendment. No replacement of LIBO Rate with a Benchmark Replacement will occur
prior to the applicable Benchmark Transition Start Date.
(c)    In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.
(d)    The Administrative Agent will promptly notify the Borrower and the
Lenders of (i) any occurrence of a Benchmark Transition Event or an Early Opt-in
Election, as applicable, (ii) the implementation of any Benchmark Replacement,
(iii) the effectiveness of any Benchmark Replacement Conforming Changes, and
(iv) the commencement or conclusion of any Benchmark Unavailability Period. Any
determination, decision or election that may be made by the Administrative Agent
or the Lenders pursuant to this Section 2.14, including any determination with
respect to a tenor, rate or adjustment or of





--------------------------------------------------------------------------------

43


the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their sole discretion
and without consent from any other party hereto, except, in each case, as
expressly required pursuant to this Section 2.14.
(e)    Upon the Borrower’s receipt of notice of the commencement of a Benchmark
Unavailability Period, (i) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (ii) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
(f)    As to the CDOR Rate, the Australian Bill Rate, the EURIBOR Screen Rate or
the Yen Rate (the “Foreign Rates”), as ‎applicable, if at any time the
Administrative Agent determines, or the Required Lenders ‎determine as to clause
(ii) below (which determination shall be conclusive absent manifest error),
‎that (i) the circumstances set forth in clause (a)(i) have arisen, and such
circumstances are unlikely ‎to be temporary, or (ii) the circumstances set forth
in clause (a)(i) have not arisen but the supervisor ‎for the administrator of
any of the Foreign Rates or other applicable rate or a Governmental Authority
‎having jurisdiction over the Administrative Agent has made a public statement
identifying a specific ‎date after which any of the Foreign Rates shall no
longer be used for ‎determining interest rates for loans, then the
Administrative Agent and the Borrower shall endeavor ‎to establish an alternate
rate of interest to the Eurodollar based rate that gives due consideration to
‎the then prevailing market convention for replacing the Eurodollar based
Foreign Rate for syndicated loans ‎in the United States at such time, and shall
enter into an amendment to this Agreement to reflect ‎such alternate rate of
interest and such other related changes to this Agreement as may be ‎applicable
(but for the avoidance of doubt, such related changes shall not include a
reduction of the ‎Applicable Rate); provided that, if such alternate rate of
interest as so determined would be less ‎than zero, such rate shall be deemed to
be zero for the purposes of this Agreement. ‎Notwithstanding anything to the
contrary in Section 9.02, such amendment shall become effective ‎without any
further action or consent of any other party to this Agreement so long as the
‎Administrative Agent shall not have received, within five (5) Business Days of
the date notice of ‎such alternate rate of interest and a copy of such amendment
is provided to the Lenders, a written ‎notice from the Required Lenders stating
that such Required Lenders object to such amendment. ‎Until an alternate rate of
interest shall be determined in accordance with this clause (b) (but, in the
‎case of the circumstances described in clause (ii) of the first sentence of
this Section 2.14(b), only ‎to the extent the applicable Foreign Rate for the
applicable currency and such ‎Interest Period is not available or published at
such time on a current basis), (x) any Interest ‎Election Request that requests
the conversion of any Borrowing to, or continuation of any ‎Borrowing as, a
Eurodollar Borrowing shall be ineffective, and (y) if any Borrowing Request
‎requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
SECTION 2.15     Increased Costs.
(a)    If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or the Issuing Bank;
(ii)    impose on any Lender or the Issuing Bank or the London interbank market
any other condition, cost or expense affecting this Agreement or Eurodollar
Loans made by such Lender or any Letter of Credit or participation therein; or





--------------------------------------------------------------------------------

44


(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (e) of the definition of Excluded
Taxes, and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Bank of participating in, issuing or maintaining any Letter of Credit or
to reduce the amount of any sum received or receivable by such Lender or the
Issuing Bank hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing Bank,
as the case may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or the Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital or on
the capital of such Lender’s or the Issuing Bank’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Bank, to a level below that which such Lender or the Issuing Bank or such
Lender’s or the Issuing Bank’s holding company could have achieved but for such
Change in Law (taking into consideration such Lender’s or the Issuing Bank’s
policies and the policies of such Lender’s or the Issuing Bank’s holding company
with respect to capital adequacy), then from time to time the Borrower will pay
to such Lender or the Issuing Bank, as the case may be, such additional amount
or amounts as will compensate such Lender or the Issuing Bank or such Lender’s
or the Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or the Issuing Bank setting forth in reasonable
detail the amount or amounts necessary to compensate such Lender or the Issuing
Bank or its holding company, as the case may be, as specified in paragraph (a)
or (b) of this Section and the basis for such compensation shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or the Issuing Bank, as the case may be, the amount shown as due
on any such certificate within ten (10) days after receipt thereof.
(d)    Failure or delay on the part of any Lender or the Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or the Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 270 days prior to the date that such Lender or the Issuing Bank, as the
case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Bank’s
intention to claim compensation therefor; provided further that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 270-day period referred to above shall be extended to include the period of
retroactive effect thereof.
SECTION 2.16     Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), (b)
the conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, (c) the failure to borrow, convert, continue or
prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under Section
2.11(b) and is revoked in accordance therewith), or (d) the assignment of any
Eurodollar Loan other than on the last day of the Interest Period applicable
thereto as a result of a request





--------------------------------------------------------------------------------

45


by the Borrower pursuant to Section 2.19, then, in any such event, the Borrower
shall compensate each Lender for the loss, cost and expense attributable to such
event. In the case of a Eurodollar Loan, such loss, cost or expense to any
Lender shall be deemed to include an amount determined by such Lender to be the
excess, if any, of (i) the amount of interest which would have accrued on the
principal amount of such Loan had such event not occurred, at the interest rate
(excluding the Eurodollar Spread) that would have been applicable to such Loan,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period for such
Loan), over (ii) the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within ten (10) days after receipt thereof.
SECTION 2.17     Taxes.
(a)    Payments Free of Taxes. Any and all payments to a Recipient by or on
account of any obligation of a Loan Party under any Loan Document shall be made
without deduction or withholding for any Taxes, except as required by applicable
law. If any applicable law (as determined in the good faith discretion of an
applicable withholding agent) requires the deduction or withholding of any Tax
from any such payment by a withholding agent, then the applicable withholding
agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after such deduction or withholding has been made (including such
deductions and withholdings for Indemnified Taxes applicable to additional sums
payable under this Section 2.17(a)) the applicable Recipient receives an amount
equal to the sum it would have received had no such deduction or withholding for
Indemnified Taxes been made.
(b)    Payment of Other Taxes. The Loan Parties shall timely pay to the relevant
Governmental Authority in accordance with applicable law, or at the option of
the Administrative Agent timely reimburse it for, Other Taxes.
(c)    Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section 2.17, such
Loan Party shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
(d)    Indemnification by the Borrower. The Borrower shall indemnify each
Recipient, within ten (10) Business Days after written demand therefor, for the
full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this paragraph (d)) payable
or paid by such Recipient or required to be withheld or deducted from a payment
to such Recipient and any reasonable expenses arising therefrom or with respect
thereto. A certificate setting forth in reasonable detail the basis for
calculation of such Indemnified Tax and the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.





--------------------------------------------------------------------------------

46


(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within ten (10) days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register, and (iii) any Excluded Taxes attributable to such Lender, in each
case, that are payable or paid by the Administrative Agent in connection with
any Loan Document, and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority. A certificate as to the amount of such
payment or liability delivered to any Lender by the Administrative Agent shall
be conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders.
(i)    Any Lender (which for purposes of this paragraph (f) shall include any
Administrative Agent) that is entitled to an exemption from or reduction of Tax
with respect to payments made under any Loan Document shall deliver to the
Borrower and the Administrative Agent, at the time or times prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will permit such payments to be made without the imposition of, or at a
reduced rate of, such Tax. In addition, any Lender, if reasonably requested by
the Borrower or the Administrative Agent, shall deliver such other documentation
prescribed by applicable law or reasonably requested by the Borrower or the
Administrative Agent as will enable the Borrower or the Administrative Agent to
determine whether or not such Lender is subject to backup withholding or
information reporting requirements. Notwithstanding anything to the contrary in
the preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.
(ii)    Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person,
(A)    any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), duly completed
and executed originals of IRS Form W‑9 (or any successor form) certifying that
such Lender is exempt from U.S. Federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:





--------------------------------------------------------------------------------

47


(1)    in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, duly completed and executed originals of IRS
Form W-8BEN or IRS Form W-8BEN-E (or, in each case, any successor form)
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty, and (y) with respect to
any other applicable payments under any Loan Document, duly completed and
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or, in each case,
any successor form) establishing an exemption from, or reduction of, U.S.
Federal withholding Tax pursuant to the “business profits” or “other income”
article of such tax treaty;
(2)    duly completed and executed originals of IRS Form W-8ECI (or any
successor form);
(3)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit E-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”), and (y) duly
completed and executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E (or, in
each case, any successor form); or;
(4)    to the extent a Foreign Lender is not the beneficial owner, duly
completed and executed originals of IRS Form W-8IMY (or any successor form),
accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit E‑2 or Exhibit E-3,
IRS Form W-9, and/or other certification documents from each beneficial owner,
as applicable (or, in each case, any successor form); provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit E-4 on behalf of each such direct and indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained





--------------------------------------------------------------------------------

48


in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall promptly (and
in any event within ten (10) days after such expiration, obsolescence or
inaccuracy) update such form or certification or notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.
(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund (whether by
way of actual credit, offset or other reimbursement) of any Taxes as to which it
has been indemnified pursuant to this Section 2.17 (including by the payment of
additional amounts pursuant to this Section 2.17), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made and additional amounts paid under this Section 2.17 with
respect to the Taxes giving rise to such refund), net of all out-of-pocket
expenses (including Taxes) of such indemnified party and without interest (other
than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (g) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. If any indemnified
party is entitled to a refund for Taxes as to which it has been indemnified
pursuant to this Section 2.17, then such party shall use reasonable efforts to
secure that refund. Notwithstanding anything to the contrary in this paragraph
(g), in no event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Issuing Bank. For purposes of this Section 2.17, the term “Lender”
includes any Issuing Bank and the term “applicable law” includes FATCA.
SECTION 2.18     Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a)    The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Section 2.15,





--------------------------------------------------------------------------------

49


2.16 or 2.17, or otherwise) prior to 12:00 noon, Chicago, Illinois time, on the
date when due, in immediately available funds, without set‑off or counterclaim.
Any amounts received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 10 South Dearborn,
Floor L2, IL-0010, Chicago, Illinois 60603, except payments to be made directly
to the Issuing Bank as expressly provided herein and except that payments
pursuant to Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments received by it for the account of any other Person to the appropriate
recipient promptly following receipt thereof. If any payment hereunder shall be
due on a day that is not a Business Day, the date for payment shall be extended
to the next succeeding Business Day, and, in the case of any payment accruing
interest, interest thereon shall be payable for the period of such extension.
All payments hereunder shall be made in the same currency in which the Loan was
originally denominated.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set‑off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that (i)
if any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements to any assignee or participant, other than to
the Borrower or any Subsidiary or Affiliate thereof (as to which the provisions
of this paragraph shall apply). The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or the Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or the Issuing Bank,
as the case may be, the amount due. In such event, if the Borrower has not in
fact made such payment, then each of the Lenders or the Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date





--------------------------------------------------------------------------------

50


such amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.06(d) or (e), 2.07(b), 2.18(d) or 9.03(c), then the
Administrative Agent may, in its discretion and notwithstanding any contrary
provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations under such Sections until all such unsatisfied obligations are fully
paid, and/or (ii) hold such amounts in a segregated account over which the
Administrative Agent shall have exclusive control as cash collateral for, and
application to, any future funding obligations of such Lender under any such
Section, in the case of each of clause (i) and (ii) above, in any order as
determined by the Administrative Agent in its discretion.
(f)    Notwithstanding the foregoing, amounts received from any Loan Party that
is not a Qualified ECP Loan Party shall not be applied to any Excluded Swap
Obligation of such Loan Party.
SECTION 2.19     Mitigation Obligations; Replacement of Lenders.
(a)    If any Lender requests compensation under Section 2.15, or if a Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, then such
Lender shall use reasonable efforts to designate a different lending office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender, such designation or assignment (i) would eliminate or reduce
amounts payable pursuant to Section 2.15 or 2.17, as the case may be, in the
future, and (ii) would not subject such Lender to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such Lender. The Borrower
hereby agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment.
(b)    If any Lender requests compensation under Section 2.15, or if a Loan
Party is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Administrative Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 9.04), all its interests,
rights and obligations under this Agreement to an assignee that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Administrative Agent (and if a Revolving Loan Commitment
is being assigned, the Issuing Bank), which consent shall not unreasonably be
withheld, (ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements,
accrued interest thereon, accrued fees and all other amounts payable to it
hereunder, from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts),
and (iii) in the case of any such assignment resulting from a claim for
compensation under Section 2.15 or payments required to be made pursuant to
Section 2.17, such assignment will result in a reduction in such compensation or
payments. A Lender shall not be required to make any such assignment and
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.





--------------------------------------------------------------------------------

51


SECTION 2.20     Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving Loan
Commitment of such Defaulting Lender pursuant to Section 2.12;
(b)    any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 7.01 or otherwise) or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 9.08 shall be applied at such time or times as may be determined by the
Administrative Agent as follows: first, to the payment of any amounts owing by
such Defaulting Lender to the Administrative Agent hereunder; second, to the
payment on a pro rata basis of any amounts owing by such Defaulting Lender to
the Issuing Bank hereunder; third, to cash collateralize the Issuing Bank’s
LC Exposure with respect to such Defaulting Lender in accordance with this
Section; fourth, as the Borrower may request (so long as no Default or Event of
Default exists), to the funding of any Loan in respect of which such Defaulting
Lender has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to (x) satisfy such Defaulting Lender’s potential
future funding obligations with respect to Loans under this Agreement and (y)
cash collateralize future LC Exposure with respect to such Defaulting Lender
with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section; sixth, to the payment of any amounts owing to the
Lenders or the Issuing Bank as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuing Bank against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement or under any other Loan Document; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender's
breach of its obligations under this Agreement or under any other Loan Document;
and eighth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (x) such payment is a payment of the
principal amount of any Loans or LC Disbursements in respect of which such
Defaulting Lender has not fully funded its appropriate share, and (y) such Loans
were made or the related Letters of Credit were issued at a time when the
conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and LC Disbursements owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or LC Disbursements owed to, such Defaulting Lender until such
time as all Loans and funded and unfunded participations in the Borrower’s
obligations corresponding to such Defaulting Lender’s LC Exposure are held by
the Lenders pro rata in accordance with the Commitments without giving effect to
clause (d) below. Any payments, prepayments or other amounts paid or payable to
a Defaulting Lender that are applied (or held) to pay amounts owed by a
Defaulting Lender or to post cash collateral pursuant to this Section shall be
deemed paid to and redirected by such Defaulting Lender, and each Lender
irrevocably consents hereto;
(c)    the Commitment, the Term Loans and Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 9.02); provided,
that in the case of an amendment, waiver or other modification requiring the
consent of all Lenders or each Lender affected thereby, the Defaulting Lender’s
consent shall be only be required with respect to (i) a proposed increase or
extension of such Defaulting Lender’s Commitments, and (ii) a proposed reduction
or excuse, or a proposed postponement of the scheduled date of payment, of the
principal amount of, or interest or fees payable on, any Loans or LC
Disbursements as to any such Defaulting Lender;





--------------------------------------------------------------------------------

52


(d)    if any LC Exposure exists at the time such Lender becomes a Defaulting
Lender then:
(i)    all or any part of the LC Exposure of such Defaulting Lender shall be
reallocated among the non-Defaulting Lenders in accordance with their respective
Applicable Percentages but only to the extent that such reallocation does not,
as to any non-Defaulting Lender, cause such non-Defaulting Lender’s Revolving
Credit Exposure to exceed its Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one (1) Business Day following
notice by the Administrative Agent cash collateralize for the benefit of the
Issuing Bank only the Borrower’s obligations corresponding to such Defaulting
Lender’s LC Exposure (after giving effect to any partial reallocation pursuant
to clause (i) above) in accordance with the procedures set forth in Section
2.06(j) for so long as such LC Exposure is outstanding;
(iii)    if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to Section
2.12 shall be adjusted in accordance with such non-Defaulting Lenders’
Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Bank or any other
Lender hereunder, all letter of credit fees payable under Section 2.12 with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Bank until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and
(e)    so long as such Lender is a Defaulting Lender, the Issuing Bank shall not
be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Revolving Loan Commitments of the
non-Defaulting Lenders and/or cash collateral will be provided by the Borrower
in accordance with Section 2.20(c), and participating interests in any newly
issued or increased Letter of Credit shall be allocated among non-Defaulting
Lenders in a manner consistent with Section 2.20(c)(i) (and such Defaulting
Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent
shall occur following the date hereof and for so long as such event shall
continue or (ii) the Issuing Bank has a good faith belief that any Lender has
defaulted in fulfilling its obligations under one or more other agreements in
which such Lender commits to extend credit, the Issuing Bank shall not be
required to issue, amend or increase any Letter of Credit, unless the Issuing
Bank shall have entered into arrangements with the Borrower or such Lender,
satisfactory to the Issuing Bank to defease any risk to it in respect of such
Lender hereunder.
In the event that the Administrative Agent, the Borrower and the Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused such Lender to be a Defaulting Lender, then the LC Exposure of the
Lenders shall be readjusted to reflect the inclusion of such Lender’s Revolving
Loan Commitment and on such date such Lender shall purchase at par such of the
Loans of the





--------------------------------------------------------------------------------

53


other Lenders as the Administrative Agent shall determine may be necessary in
order for such Lender to hold such Loans in accordance with its Applicable
Percentage.
SECTION 2.21     Special Provisions Regarding Foreign Currency Loans.
(a)    Upon the occurrence of a Sharing Event, automatically (and without the
taking of any action) (i) all then outstanding Eurodollar Loans denominated in a
Foreign Currency shall be automatically converted into ABR Loans denominated in
dollars (in an amount equal to the Dollar Equivalent of the aggregate principal
amount of the applicable Eurodollar Loans on the date such Sharing Event first
occurred, which Loans denominated in dollars (1) shall thereafter continue to be
deemed to be ABR Loans and (2) unless the Sharing Event resulted solely from a
termination of the Revolving Loan Commitments, shall be immediately due and
payable on the date such Sharing Event has occurred), and (ii) unless the
Sharing Event resulted solely from a termination of the Revolving Loan
Commitments, all accrued and unpaid interest and other amounts owing with
respect to such Loans shall be immediately due and payable in dollars, using the
Dollar Equivalent of such accrued and unpaid interest and other amounts.
(b)    Upon the occurrence of a Sharing Event, and after giving effect to any
automatic conversion pursuant to Section 2.21(a), each Lender shall (and hereby
unconditionally and irrevocably agrees to) purchase and sell (in each case in
dollars) undivided participating interests in all such Loans outstanding and any
LC Exposure in such amounts so that each Lender shall have a share of such
outstanding Loans and LC Exposure equal to its Applicable Percentage. Upon any
such occurrence, the Administrative Agent shall notify each Lender and shall
specify the amount of dollars required from such Lender in order to effect the
purchases and sales by the various Lenders of participating interests in the
amounts required above (together with accrued interest with respect to the
period for the last interest payment date through the date of the Sharing Event
plus any additional amounts payable by the Borrower pursuant to this
Section 2.21 in respect of such accrued but unpaid interest); provided, in the
event that a Sharing Event shall have occurred, each Lender shall be deemed to
have purchased, automatically and without request, such participating interests.
Promptly upon receipt of such request, each Lender shall deliver to the
Administrative Agent (in immediately available funds in dollars) the net amounts
as specified by the Administrative Agent. The Administrative Agent shall
promptly deliver the amounts so received to the various Lenders in such amounts
as are needed to effect the purchases and sales of participations as provided
above. Promptly following receipt thereof, each Lender which has sold
participations in any of its Loans (through the Administrative Agent) will
deliver to each Lender (through the Administrative Agent) which has so purchased
a participating interest a participation certificate dated the date of receipt
of such funds and in such amount. It is understood that the amount of funds
delivered by each Lender shall be calculated on a net basis, giving effect to
both the sales and purchases of participations by the various Lenders as
required above.
(c)    Upon the occurrence of a Sharing Event all amounts from time to time
accruing with respect to, and all amounts from time to time payable on account
of, any outstanding Eurodollar Loans initially denominated in a Foreign Currency
(including, without limitation, any interest and other amounts which were
accrued but unpaid on the date of such purchase) shall be payable in dollars as
if such Eurodollar Loans had originally been made in dollars.
(d)    If any amount required to be paid by any Lender pursuant to Section
2.21(b) is not paid to the Administrative Agent within one (1) Business Day
following the date upon which such Lender receives notice from the
Administrative Agent of the amount of its participations required to be
purchased pursuant to Section 2.21(b), such Lender shall also pay to the
Administrative Agent on demand an amount equal to the product of (i) the amount
so required to be paid by such Lender for the purchase of its participations
multiplied by (ii) the daily average Federal Funds Effective Rate during the
period from and including the





--------------------------------------------------------------------------------

54


date of request for payment to the date on which such payment is immediately
available to the Administrative Agent multiplied by (iii) a fraction the
numerator of which is the number of days that elapsed during such period and the
denominator of which is 360. If any such amount required to be paid by any
Lender pursuant to Section 2.21(b) is not in fact made available to the
Administrative Agent within three (3) Business Days following the date upon
which such Lender receives notice from the Administrative Agent as to the amount
of participations required to be purchased by it, the Administrative Agent shall
be entitled to recover from such Lender on demand, such amount with interest
thereon calculated from such request date at the rate per annum applicable to
ABR Loans. A certificate of the Administrative Agent submitted to any Lender
with respect to any amounts payable by any Lender pursuant to this Section 2.21
shall be conclusive and binding.
(e)    Each Lender’s obligation to purchase participating interests pursuant to
this Section 2.21 shall be absolute and unconditional and shall not be affected
by any circumstance including, without limitation, (i) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against any other
Lender, the Borrower or any other Person for any reason whatsoever, (ii) the
occurrence or continuance of an Event of Default, (iii) any adverse change in
the condition (financial or otherwise) of any Loan Party or any other Person,
(iv) any breach of this Agreement by any Loan Party, any Lender or any other
Person, or (v) any other circumstance, happening or event whatsoever, whether or
not similar to any of the foregoing.
(f)    Notwithstanding anything to the contrary contained elsewhere in this
Agreement, upon any purchase of participations as required above, each Lender
which has purchased such participations shall be entitled to receive from the
Borrower any increased costs and indemnities directly from the Borrower to the
same extent as if it were the direct Lender as opposed to a participant therein.
The Borrower acknowledges and agrees that, upon the occurrence of a Sharing
Event and after giving effect to the requirements of this Section 2.21,
additional amounts with respect to Taxes may be owing by the Borrower pursuant
to Section 2.17, which additional amounts shall be paid (to the extent provided
in Section 2.17) by the Borrower, without any claim that the additional amounts
are not payable because same resulted from the participations effected as
otherwise required by this Section 2.21.
SECTION 2.22     Extension.
(a)    Subject to the provisions of this Section, the Borrower may (i) extend
the Maturity Date of the Revolving Loans two (2) times for twelve (12) months
each time, and (ii) extend the Maturity Date of the Term Loan two (2) times for
twelve (12) months each time, by giving written request therefor (each an
“Extension Request”) to the Administrative Agent of the Borrower’s desire to
extend such term, at least forty-five (45) days prior to the then effective
applicable Maturity Date.
(b)    If the Maturity Date is extended, all of the other terms and conditions
of this Agreement and the other Loan Documents (including interest payment
dates) shall remain in full force and effect and unmodified, except as expressly
provided for herein. Each extension of the Maturity Date is subject to the
satisfaction of each of the following additional conditions:
(i)    the representations and warranties of each Loan Party set forth in this
Agreement or any other Loan Document to which such Loan Party is a signatory
shall be true and correct in all material respects on the date that the
Extension Request is given to the Administrative Agent and on the first day of
the extension (except to the extent such representations and warranties relate
to a specified date);





--------------------------------------------------------------------------------

55


(ii)    no Default or Event of Default has occurred and is continuing on the
date on which the Borrower gives the Administrative Agent the Extension Request
or on the first day of the extension;
(iii)    the REIT shall be in compliance with all of the financial covenants set
forth in Article V hereof both on the date on which the Extension Request is
given to the Administrative Agent and on the first day of the extension;
(iv)    the Borrower shall have paid to the Administrative Agent all amounts
then due and payable to any of the Lenders, the Issuing Bank and the
Administrative Agent under the Loan Documents (other than principal and interest
to be included in the amounts extended), including the extension fee described
in Section 2.12(e) hereof;
(v)    the Borrower shall pay for any and all reasonable out-of-pocket costs and
expenses, including, reasonable attorneys’ fees and disbursements, incurred by
the Administrative Agent in connection with or arising out of the extension of
the Maturity Date;
(vi)    no change in the business, assets, management, operations or financial
condition of any Loan Party shall have occurred since the most recent funding of
any Loan, which change, in the judgment of the Administrative Agent, will have
or is reasonably likely to have a Material Adverse Effect; provided that the
sale of Real Property projects by the Borrower, the REIT, or any of their
respective Subsidiaries, or the sale of the Borrower’s or the REIT’s interests
in any Subsidiary that own Real Property projects, in each case in accordance
with this Agreement, shall be permitted;
(vii)    the Borrower shall execute and deliver to the Administrative Agent such
other documents, financial statements, instruments, certificates, opinions of
counsel, reports, or amendments to the Loan Documents as the Administrative
Agent shall reasonably request regarding the Loan Parties as shall be necessary
to effect such extension;
(viii)    a written agreement evidencing the extension is signed by the
Administrative Agent, the Lenders, the Loan Parties and any other Person to be
charged with compliance therewith, which agreement such parties agree to execute
if the extension conditions set forth above have been satisfied; and
(ix)    each extension will not be available unless the prior available
extension has been requested and documented in accordance with this Section.
ARTICLE III    
Representations and Warranties
The Borrower represents and warrants to the Lenders that:
SECTION 3.01     Organization; Powers. Each of the Loan Parties is duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization, has all requisite power and authority to carry
on its business as now conducted and, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, is qualified to do business in, and is in good
standing in, every jurisdiction where such qualification is required.





--------------------------------------------------------------------------------

56


SECTION 3.02     Authorization; Enforceability. The Transactions are within the
organizational powers of each Loan Party and have been duly authorized by all
necessary organizational action. This Agreement and the Loan Documents have been
duly executed and delivered by each Loan Party that is a party thereto and
constitutes a legal, valid and binding obligation of each applicable Loan Party,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency, reorganization, moratorium or other laws affecting creditors’ rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.
SECTION 3.03     Governmental Approvals; No Conflicts. The Transactions (a) do
not require any consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made and are in full force and effect, (b) will not violate any applicable
law or regulation or the charter, by-laws or other organizational documents of
any Loan Party or any order of any Governmental Authority, (c) will not violate
or result in a default under any indenture, agreement or other instrument
binding upon any Loan Party or its assets, or give rise to a right thereunder to
require any payment to be made by any such Person, and (d) will not result in
the creation or imposition of any Lien on any asset of any Loan Party.
SECTION 3.04     Financial Condition; No Material Adverse Change.
(a)    The Borrower has heretofore furnished to the Lenders the REIT’s
consolidated balance sheet and statements of income, stockholders equity and
cash flows as of and for the fiscal year ended December 31, 2018, reported on by
Deloitte LLP, independent public accountants. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the REIT and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year‑end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
(b)    Since June 30, 2019, there has been no material adverse change in the
business, assets, operations, prospects or condition, financial or otherwise, of
the REIT and its Subsidiaries, taken as a whole.
SECTION 3.05     Properties.
(a)    Each of the Borrower and its Subsidiaries has good title to, or valid
leasehold interests in, all its real and personal property material to its
business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes.
(b)    Each of the Borrower and its Subsidiaries owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by the Borrower and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.06     Litigation and Environmental Matters.
(a)    There are no actions, suits or proceedings by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of the Borrower,
threatened in writing against the Borrower or any of its Subsidiaries (i) as to
which there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the





--------------------------------------------------------------------------------

57


aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters), or (ii) that involve this Agreement or the Transactions.
(b)    Except for the Disclosed Matters and except with respect to any other
matters that, individually or in the aggregate, could not reasonably be expected
to result in a Material Adverse Effect:
(i)    to the knowledge of the Loan Parties, all Real Property leased or owned
by the Borrower or any of its Subsidiaries is free from contamination by any
Hazardous Material in violation of Environmental Law, except to the extent such
contamination could not reasonably be expected to cause a Material Adverse
Effect;
(ii)    to the knowledge of the Loan Parties, the operations of the Borrower and
its Subsidiaries, and the operations at the Real Property leased or owned by the
Borrower or any of its Subsidiaries are in compliance with all applicable
Environmental Laws, except to the extent such noncompliance could not reasonably
be expected to cause a Material Adverse Effect;
(iii)    neither the Borrower nor any of its Subsidiaries have known liabilities
with respect to Hazardous Materials and, to the knowledge of each Loan Party, no
facts or circumstances exist which could reasonably be expected to give rise to
liabilities with respect to Hazardous Materials, in either case, except to the
extent such liabilities could not reasonably be expected to have a Material
Adverse Effect;
(iv)    neither the Real Property currently leased or owned by the Borrower nor
any of its Subsidiaries, nor, to the knowledge of any Loan Party, (x) any
predecessor of any Loan Party, nor (y) any of Loan Parties’ Real Property owned
or leased in the past, nor (z) any owner of Real Property leased or operated by
the Borrower or any of its Subsidiaries, are subject to any outstanding written
order or contract, with any Governmental Authority or other Person, or to any
federal, state, local, foreign or territorial investigation of which a Loan
Party has been given notice respecting (A) Environmental Laws, (B) remedial
action required by Environmental Laws or Governmental Authorities, or (C) the
Release or threatened Release of any Hazardous Material in violation of
Environmental Law, in each case, except to the extent such written order,
contract or investigation could not reasonably be expected to have a Material
Adverse Effect;
(v)    none of the Loan Parties are subject to any pending legal proceeding
alleging the violation of any Environmental Law nor, to the knowledge of each
Loan Party, are any such proceedings threatened in writing, in either case,
except to the extent any such proceedings could not reasonably be expected to
have a Material Adverse Effect;
(vi)    neither the Borrower nor any of its Subsidiaries nor, to the knowledge
of each Loan Party, any predecessor of any Loan Party, nor to the knowledge of
each Loan Party, any owner of Real Property leased by the Borrower or any of its
Subsidiaries, have filed any notice under federal, state or local, territorial
or foreign law indicating past or present treatment, storage, or disposal of or
reporting a Release of Hazardous Material into the environment, in each case,
except to the extent such Release of Hazardous Material could not reasonably be
expected to have a Material Adverse Effect;
(vii)    none of the operations of the Borrower or any of its Subsidiaries or,
to the knowledge of each Loan Party, of any owner of premises currently leased
by the Borrower or any of its Subsidiaries or of any tenant of premises
currently leased from the Borrower or any of its Subsidiaries, involve or
previously involved the generation, transportation, treatment, storage or





--------------------------------------------------------------------------------

58


disposal of hazardous waste, as defined under 40 C.F.R. Part 261.3 (in effect as
of the date of this Agreement) or any state, local, territorial or foreign
equivalent, in violation of Environmental Laws, except to the extent the same
could not readily be expected to have a Material Adverse Effect; and
(viii)    to the knowledge of the Loan Parties, there is not now, nor has there
been in the past (except, in all cases, to the extent the existence thereof
could not reasonably be expected to have a Material Adverse Effect), on, in or
under any Real Property leased or owned by the Borrower or any of its
Subsidiaries, or any of their predecessors (A) any underground storage tanks or
surface tanks, dikes or impoundments (other than for surface water); (B) any
friable asbestos-containing materials; (C) any polychlorinated biphenyls; or (D)
any radioactive substances other than naturally occurring radioactive material.
(c)    Since the Effective Date, there has been no change in the status of the
Disclosed Matters that, individually or in the aggregate, has resulted in, or
materially increased the likelihood of, a Material Adverse Effect.
SECTION 3.07     Compliance with Laws and Agreements. Each of the Borrower and
its Subsidiaries is in compliance with all laws, regulations and orders of any
Governmental Authority applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. No Default has occurred and is
continuing. No part of any Loan will be used, whether directly or indirectly,
for any purpose that entails a violation of any of the Regulations of the Board,
including Regulations T, U and X.
SECTION 3.08     Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
SECTION 3.09     Taxes. Each of the Borrower and its Subsidiaries has timely
filed or caused to be filed all Tax returns and reports required to have been
filed by it and has paid or caused to be paid all Taxes required to have been
paid by it, except (a) Taxes that are being contested in good faith by
appropriate proceedings and for which the Borrower or such Subsidiary, as
applicable, has set aside on its books adequate reserves, or (b) to the extent
that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
SECTION 3.10     ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of establishing the ongoing funding for such Plan, to the extent such
assumptions are reasonable) did not, as of the date of the most recent financial
statements reflecting such amounts, exceed the fair market value of the assets
of such Plan, and the present value of all accumulated benefit obligations of
all underfunded Plans (based on the assumptions described above) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Plans, in each of
such cases so as to cause a Material Adverse Effect.
SECTION 3.11     Disclosure. The Borrower has disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which it, any
other Loan Party, or any of its Subsidiaries is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements,





--------------------------------------------------------------------------------

59


certificates or other information furnished by or on behalf of the Borrower to
the Administrative Agent or any Lender in connection with the negotiation of
this Agreement or delivered hereunder (as modified or supplemented by other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not misleading in any material
respect; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time.
SECTION 3.12     Insurance. The Borrower has provided to the Administrative
Agent an insurance schedule which accurately sets forth, in all material
respects, as of the Effective Date all insurance policies and programs currently
in effect with respect to the assets and business of the Borrower and its
Subsidiaries, specifying for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, and (v) the expiration date thereof. Such insurance policies and
programs (or such other similar policies as are permitted pursuant to Section
5.05) are currently in full force and effect, and, together with payment by the
insured of scheduled deductible payments, are in amounts sufficient to cover the
replacement value of the respective assets of the Borrower and its Subsidiaries.
SECTION 3.13     Subsidiaries. As of the Effective Date, the REIT has only the
Subsidiaries listed on Schedule 3.13 attached hereto.
SECTION 3.14     Solvent. The Borrower is now solvent, and no bankruptcy or
insolvency proceedings are pending or contemplated by or--to the best of the
Borrower’s knowledge--threatened in writing against the Borrower. The Borrower’s
liabilities and obligations under the Loan Documents do not and will not render
the Borrower insolvent, cause the Borrower’s liabilities to exceed the
Borrower’s assets or leave the Borrower with too little capital to properly
conduct all of its business as now conducted.
SECTION 3.15     Anti-Corruption Laws and Sanctions. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Affiliates and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, its Affiliates and their respective officers and
employees and, to the knowledge of the Borrower, its directors and agents, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects. None of (i) the Borrower, any Affiliate or to the knowledge of the
Borrower or such Affiliate any of their respective directors, officers or
employees, or (ii) to the knowledge of the Borrower, any agent of the Borrower
or any Affiliate that will act in any capacity in connection with or benefit
from the Transactions or any other transactions contemplated hereby, is a
Sanctioned Person. No Transactions will violate Anti-Corruption Laws or
applicable Sanctions.
SECTION 3.16     EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
SECTION 3.17     Plan Assets; Prohibited Transactions. None of the Loan Parties
is an entity deemed to hold “plan assets” (within the meaning of the Plan Asset
Regulations), and, assuming (to the extent such assumption is reasonable) that
no Loan or Letter of Credit is funded with “plan assets,” neither the execution,
delivery or performance of the transactions contemplated under this Agreement,
including the making of any Loan and the issuance of any Letter of Credit
hereunder, will give rise to a non-exempt prohibited transaction under Section
406 of ERISA or Section 4975 of the Code.





--------------------------------------------------------------------------------

60


SECTION 3.18     Beneficial Ownership Certification. As of the Effective Date,
to the best knowledge of the Borrower, all information included in the
Beneficial Ownership Certification provided on or prior to the Effective Date to
any Lender in connection with this Agreement is true and correct in all material
respects.
ARTICLE IV    
Conditions
SECTION 4.01     Effective Date. The obligations of the Lenders to make Loans
and of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received the
original from each Loan Party of either (i) a counterpart of this Agreement and
each other Loan Document to which it is a party signed on behalf of such party,
or (ii) written evidence satisfactory to the Administrative Agent (which may
include electronic or telecopy transmission of a signed signature page of each
such Loan Document other than the Notes) that such party has signed a
counterpart of each such Loan Document.
(b)    The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date), from counsel for the Loan Parties, covering such matters relating to the
Loan Parties, the Loan Documents and the Transactions as the Administrative
Agent shall reasonably request. The Borrower hereby requests such counsel to
deliver such opinion.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
the Loan Parties, this Agreement or the Transactions, all in form and substance
satisfactory to the Administrative Agent and its counsel.
(d)    The Administrative Agent shall have received all fees and other amounts
due and payable on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all out-of-pocket expenses required to be
reimbursed or paid by the Borrower hereunder.
(e)    The Administrative Agent shall have received a Compliance Certificate,
dated the Effective Date (but calculated as of, and for the period ending, June
30, 2019) and signed by a Financial Officer of the Borrower, in form and
substance satisfactory to the Administrative Agent.
SECTION 4.02     Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of the Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of each Loan Party set forth in the
Loan Documents shall be true and correct in all material respects on and as of
the date of such Borrowing or the date of issuance, amendment, renewal or
extension of such Letter of Credit, as applicable, except for changes in facts
or circumstances that are not, in and of themselves, Events of Default or
Defaults.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing, and Borrower shall
certify same to Administrative Agent in writing.





--------------------------------------------------------------------------------

61


Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in this Section.
ARTICLE V    
Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case,
without any pending draw, and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:
SECTION 5.01     Financial Statements; Ratings Change and Other Information. The
Borrower will furnish to the Administrative Agent and each Lender:
(a)    within ninety (90) days after the end of each fiscal year of the REIT,
its audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as of the end of and for such year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all reported on by Deloitte LLP or other independent public accountants of
recognized national standing (without a “going concern” or like qualification,
commentary or exception arising out of the scope of the audit, or without any
qualification or exception as to the scope of such audit) to the effect that
such consolidated financial statements present fairly in all material respects
the financial condition and results of operations of the REIT and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied;
(b)    within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the REIT, its consolidated balance sheet
and related statements of operations, stockholders’ equity and cash flows as of
the end of and for such fiscal quarter and the then elapsed portion of the
fiscal year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet, as of
the end of) the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the REIT and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments and the absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, (i) a certificate of a Financial Officer of the REIT (the
“Compliance Certificate”) in the form of Exhibit D attached hereto, and (ii)
financial information for each property in the Unencumbered Pool including an
operating statement, a statement of revenues and expenses, occupancy
information, a rent roll (including rental rate detail) and information required
to calculate Net Operating Income;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the REIT or any
of its Subsidiaries with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed by the REIT
to its shareholders generally, as the case may be;
(e)    on or before January 15 of each year, the Borrower’s and the REIT’s
annual projected sources and uses of revenue for that year in the same form as
provided to the Administrative Agent prior to the date hereof;





--------------------------------------------------------------------------------

62


(f)    as appraisals of Real Property are obtained by the Borrower, and no less
than annually, in accordance with the definition of “Value,” the Borrower shall
provide same to the Administrative Agent, listing each asset and its Value; and
(g)    promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of any Loan
Party or any Subsidiary of the Borrower, or compliance with the terms of the
Loan Documents, as the Administrative Agent or any Lender may reasonably
request, and (ii) information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” and anti-money laundering rules and regulations, including
the Patriot Act and the Beneficial Ownership Regulation.
SECTION 5.02     Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;
(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Affiliate thereof that, if adversely determined, could reasonably be
expected to result in a Material Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$5,000,000.00; and
(d)    any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of the Borrower or the REIT
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.
SECTION 5.03     Existence; Conduct of Business. The Borrower will, and will
cause each of its Subsidiaries to, do or cause to be done all things necessary
to preserve, renew and keep in full force and effect its legal existence and the
rights, licenses, permits, privileges and franchises material to the conduct of
its business; provided that the foregoing shall not prohibit any merger,
consolidation, liquidation or dissolution permitted under Section 6.03 or the
dissolution of, or sale of all interests in, a Subsidiary of the Borrower that
is not then a Guarantor or required to be a Guarantor pursuant to this
Agreement.
SECTION 5.04     Payment of Obligations. The Borrower will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that, if
not paid, could result in a Material Adverse Effect before the same shall become
delinquent or in default, except where (a) the validity or amount thereof is
being contested in good faith by appropriate proceedings, and (b) the Borrower
or such Subsidiary has set aside on its books adequate reserves with respect
thereto in accordance with GAAP.
SECTION 5.05     Maintenance of Properties; Insurance. The Borrower will, and
will cause each of its Subsidiaries to, for so long as each of such Subsidiaries
owns such property, (a) keep and maintain all property material to the conduct
of its business in good working order and condition, ordinary wear and tear
excepted, and (b) maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.





--------------------------------------------------------------------------------

63


SECTION 5.06     Books and Records; Inspection Rights. The Borrower will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities. The Borrower will, and
will cause each of its Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
SECTION 5.07     Compliance with Laws. The Borrower will, and will cause each of
its Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. The Borrower will maintain in
effect and enforce policies and procedures designed to ensure compliance by the
Borrower, its Subsidiaries and their respective directors, officers and
employees with Anti-Corruption Laws and applicable Sanctions.
SECTION 5.08     Use of Proceeds and Letters of Credit. The proceeds of the
Loans will be used by the Borrower, directly or indirectly through Subsidiaries
and/or Unconsolidated Affiliates of the Borrower and/or the REIT, only for
acquisition and development of, and direct and indirect investments in, Real
Property, the refinancing of any Indebtedness of the Borrower or any
Subsidiaries of the Borrower and/or the REIT, making or acquiring, directly or
indirectly, mortgage loans and/or mezzanine loans and any other lawful purposes.
No part of the proceeds of any Loan will be used, whether directly or
indirectly, for any purpose that entails a violation of any of the Regulations
of the Board, including Regulations T, U and X.
SECTION 5.09     Accuracy Of Information. The Borrower will ensure that any
information, including financial statements or other documents, furnished to the
Administrative Agent or the Lenders in connection with this Agreement or any
amendment or modification hereof or waiver hereunder contains no material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading in any material respect, and the furnishing of such
information shall be deemed to be representation and warranty by the Borrower on
the date thereof as to the matters specified in this Section 5.09.
SECTION 5.10     Financial Tests. The REIT shall at all times have and maintain,
on a consolidated basis in accordance with GAAP, where applicable:
(a)    a maximum ratio of Indebtedness to Total Asset Value of sixty percent
(60%); provided that said ratio may increase to sixty-five percent (65%) for up
to two consecutive calendar quarters ending immediately following a Major
Acquisition;
(b)    a maximum ratio of Secured Debt to Total Asset Value of fifty percent
(50%); provided that said ratio may increase to fifty-five percent (55%) for up
to two (2) consecutive calendar quarters ending immediately following a Major
Acquisition;
(c)    a maximum ratio of (i) the sum of Secured Recourse Debt plus Subordinated
Debt to (ii) Total Asset Value of ten percent (10%);
(d)    a minimum Debt Service Coverage Ratio of 1.75:1.00;
(e)    a minimum Net Worth of $460,000,000, plus seventy percent (70%) of all
net equity received by the REIT after June 30, 2019;





--------------------------------------------------------------------------------

64


(f)    a maximum Unencumbered Value Ratio of fifty percent (50%) increasing to
sixty percent (60%) on the first date there are at least two (2) Eligible
Qualified Properties in the Unencumbered Pool, or, one time only, if Borrower
provides the Equity Pledge; provided that said ratio may increase to sixty-five
percent (65%) for up to two (2) consecutive calendar quarters ending immediately
following a Major Acquisition; any Equity Pledge made to satisfy this provision
shall be released when there are at least two (2) Eligible Qualified Properties
in the Unencumbered Pool; and
(g)    a minimum Unencumbered Interest Coverage Ratio of (i) 1.50:1.00 until one
(1) year after the Effective Date, (ii) 1.75:1.00 commencing one (1) year after
the Effective Date until the date eighteen (18) months after the Effective Date,
and (iii) 2.0:1.00 commencing eighteen (18) months after the Effective Date and
thereafter.
SECTION 5.11     Unencumbered Pool.
(a)    The Borrower and its Subsidiaries and the REIT and its Subsidiaries will
at all times own a pool (the “Unencumbered Pool”) of assets consisting of
Eligible Qualified Properties. The Unencumbered Pool must have at least one (1)
Eligible Qualified Property and the Pool Value must be at least $95,000,000,
increasing to at least five (5) Eligible Qualified Properties within one (1)
year after the Effective Date and a minimum Pool Value of $500,000,000 within
eighteen (18) months after the Effective Date. The Eligible Qualified Properties
in the Unencumbered Pool must have the following characteristics:
(i)    be completed income producing Retail Property, Industrial Property,
Office Buildings, Multifamily Residential Property, Senior Housing Property,
Self-Storage Property, Hotels or Data Centers;
(ii)    the Occupancy Level, excluding Hotels, in the aggregate must be over
eighty percent (80%) at all times and the Hotel Occupancy Level in the aggregate
must be over sixty percent (60%) at all times;
(iii)    International Real Property in the Unencumbered Pool must be in
Australia, Austria, Belgium, Canada, France, Germany, Ireland, Poland, The
Netherlands, the United Kingdom, Singapore, Japan or South Korea, and may only
be included in the Unencumbered Pool so long as there are at least five (5)
Eligible Qualified Properties in the Unencumbered Pool that are not
International Real Property;
(iv)    the Aggregate Value of the International Real Property in the
Unencumbered Pool may not comprise more than twenty-five percent (25.0%) of the
aggregate Pool Value, inclusive of such amount;
(v)    the Aggregate Value of the Senior Housing Property in the Unencumbered
Pool may not comprise more than ten percent (10.0%) of the aggregate Pool Value,
inclusive of such amount; and
(vi)    the Aggregate Value of the Hotels, Data Centers and Senior Housing
Property in the Unencumbered Pool may not comprise more than twenty percent
(20.0%) of the aggregate Pool Value, inclusive of such amount.
(b)    As of the Effective Date, the real property assets included in the
Unencumbered Pool are listed on Schedule 5.11 attached hereto.





--------------------------------------------------------------------------------

65


(c)    Eligible Qualified Properties can be added and removed from the
Unencumbered Pool at any time provided that (i) no properties can be removed
from the Unencumbered Pool until there are at least five (5) Eligible Qualified
Properties in and that will remain in the Unencumbered Pool, (ii) no Default or
Event of Default would occur as a result of removing a property from the
Unencumbered Pool, and (iii) the Administrative Agent and the Required Lenders
accept the properties to be included in the Unencumbered Pool; provided,
however, at any time when there are five (5) or more properties in the
Unencumbered Pool with an aggregate Pool Value in excess of $500,000,000,
properties may be added to the Unencumbered Pool without the Lenders’ consent so
long as all other requirements for inclusion in the Unencumbered Pool are met.
Each owner of Eligible Qualified Properties in the Unencumbered Pool must
execute a Guaranty and become a Guarantor in accordance with this Agreement.
Upon the removal of a property from the Unencumbered Pool, the Guaranty by the
owner of such property shall be released, unless such Guaranty is required by
Section 5.12.
(d)    When the Borrower wants to add Eligible Qualified Properties to the
Unencumbered Pool (such newly added property, the “Potential Unencumbered
Property”), the Borrower shall notify the Administrative Agent of same in
writing and such notice shall include a certificate of a Financial Officer of
the Borrower describing such addition, together with a statement of (i) the
Value of such Potential Unencumbered Property, and (ii) the same information
that the Borrower would be required to include in a Compliance Certificate
delivered pursuant to Section 5.01(c), together with a certification that, after
giving effect to such addition, the Borrower will be in compliance with each of
the covenants contained in Section 5.10 on a pro forma basis based upon the most
recent financial statements delivered to the Administrative Agent, together with
all supporting calculations.
(e)    The Borrower may voluntarily remove any property from the Unencumbered
Pool by delivering to the Administrative Agent, no later than ten (10) Business
Days prior to the date on which such removal is to be effected, (i) a
certificate of a Financial Officer of the Borrower describing such removal,
together with a statement (A) that no Default or Event of Default then exists or
would, upon the occurrence of such event or with the passage of time, result
from such removal, (B) identifying the property being removed, and (C) of the
Value of such property being removed, and (ii) a pro forma Compliance
Certificate described in Section 5.01(c) demonstrating, upon giving effect to
such removal, compliance with the covenants contained in Section 5.10 on a pro
forma basis based upon the most recent financial statements delivered to the
Administrative Agent, together with supporting calculations.
(f)    If the Unencumbered Pool does not contain at least five (5) Eligible
Qualified Properties within one (1) year after the Effective Date or a minimum
Pool Value of $500,000,000 within eighteen (18) months after the Effective Date,
then, as the sole remedy of the Administrative Agent and the Lenders, within ten
(10) days after written demand from the Administrative Agent, the Borrower shall
pledge and grant a first lien security interest to the Administrative Agent in
the Borrower’s ownership interests in the owners of the Eligible Qualified
Properties in the Unencumbered Pool, to secure payment and performance of the
obligations incurred under this Agreement (the “Equity Pledge”). The Equity
Pledge shall be released when there are at least five (5) Eligible Qualified
Properties in the Unencumbered Pool and the Pool Value is at least $500,000,000,
and no Default or Event of Default is in existence.
SECTION 5.12     Guaranties. Each owner of Real Property in the Unencumbered
Pool, and each wholly owned Subsidiary (“Other Guarantor”) of the Borrower or
the REIT now or hereafter in existence that (a) is not a special purpose entity,
or formed solely to own an interest in a special purpose entity, formed to own a
single asset or ownership interests in Persons that own a group of assets in a
bankruptcy remote manner, and (b) owns material unencumbered Real Property (as
determined by the Administrative Agent), must execute and deliver to the
Administrative Agent a Guaranty within forty-five (45) days after





--------------------------------------------------------------------------------

66


the calendar quarter when the Subsidiary was formed or otherwise acquired for
Subsidiaries formed or otherwise acquired after the Effective Date. Upon the
Borrower’s written request, so long as no Default or Event of Default is in
existence or would be caused thereby, upon the sale or financing of any assets
owned by any Other Guarantor, or of any interests in any Other Guarantor, in
each case in accordance with this Agreement, the Administrative Agent shall
release the Other Guarantor from its Guaranty.
SECTION 5.13     Environmental Matters.
(a)    The Borrower shall comply and shall cause each of its Subsidiaries and
each Real Property owned or leased by such parties to comply in all material
respects with all applicable Environmental Laws currently or hereafter in
effect, except to the extent noncompliance could not reasonably be expected to
have a Material Adverse Effect.
(b)    If the Administrative Agent or the Required Lenders at any time have a
reasonable basis to believe that there may be a material violation of any
Environmental Law related to any Real Property owned or leased by the Borrower
or any of its Subsidiaries, which could reasonably be expected to have a
Material Adverse Effect, then the Borrower agrees, upon request from the
Administrative Agent, to provide the Administrative Agent, at the Borrower’s
expense, with such reports, certificates, engineering studies or other written
material or data as the Administrative Agent or the Required Lenders may
reasonably require so as to reasonably satisfy the Administrative Agent and the
Required Lenders that any Loan Party or Real Property owned or leased by them is
in material compliance with all applicable Environmental Laws.
(c)    The Borrower shall, and shall cause each of its Subsidiaries to, take
such remedial action or other action as required by Environmental Law or any
Governmental Authority.
ARTICLE VI    
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:
SECTION 6.01     Indebtedness. The Borrower will not, and will not permit any
Subsidiary of the Borrower to, create, incur, assume or permit to exist any
Indebtedness, except:
(a)    Indebtedness created hereunder;
(b)    Indebtedness existing on the date hereof and set forth in Schedule 6.01
and increases, extensions, renewals and replacements of any such Indebtedness so
long as the incurrence thereof does not cause a breach of Section 5.10;
(c)    Indebtedness of the Borrower to the REIT, to any Subsidiary of the REIT
or of the Borrower, and Indebtedness of any Subsidiary of the Borrower or the
REIT to the REIT, the Borrower or any other Subsidiary of the Borrower or the
REIT;
(d)    Guarantees by the Borrower and by any Subsidiary of the Borrower or the
REIT of Indebtedness described in Section 6.01(c); and





--------------------------------------------------------------------------------

67


(e)    other Indebtedness (including Guarantees) so long as (i) the incurrence
thereof does not cause a breach of Section 5.10, and (ii) such Indebtedness is
not Recourse Debt that is not secured by a Lien; provided, however, that this
clause (ii) shall not prohibit Swap Obligations not secured by a Lien.
SECTION 6.02     Liens.
(a)    The Borrower will not, and will not permit any Subsidiary of the Borrower
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(i)    Permitted Encumbrances;
(ii)    any Lien on any property or asset of the Borrower or any Subsidiary of
the Borrower existing on the date hereof and set forth in Schedule 6.02;
provided that such Lien shall secure only those obligations which it secures on
the date hereof and increases, extensions, renewals and replacements thereof
that do not cause a breach of Section 5.10;
(iii)    any Lien existing on any property or asset prior to the acquisition
thereof by the Borrower or any Subsidiary of the Borrower or existing on any
property or asset of any Person that becomes a Subsidiary of the Borrower after
the date hereof prior to the time such Person becomes a Subsidiary of the
Borrower; provided that such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
Subsidiary of the Borrower, as the case may be, and increases, extensions,
renewals and replacements thereof that do not cause a breach of Section 5.10;
and
(iv)    Liens on fixed or capital assets (including any Real Property and/or
Equity Interests) acquired, constructed or improved by the Borrower or any
Subsidiary of the Borrower; provided that such security interests secure
Indebtedness permitted by Section 6.01.
(b)    The REIT will not, and will not permit any Subsidiary of the REIT to,
create, incur, assume or permit to exist any Lien on any property or asset now
owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(i)    Liens on Equity Interests in Subsidiaries or Unconsolidated Affiliates of
the REIT other than the Borrower and other than an owner of property in the
Unencumbered Pool to secure Indebtedness if (x) the incurrence of such
Indebtedness does not cause a breach of Section 5.10, and (y) any transfer to
the secured party holding the Lien, and the resulting ownership by said secured
party, would not constitute a Default or an Event of Default;
(ii)    Liens on Equity Interests in the Borrower owned by the REIT, to secure
Indebtedness, the incurrence of which does not cause a breach of Section 5.10 if
(w) the secured party is an Affiliate of Hines Interests Limited Partnership, a
Delaware limited partnership, (x) any transfer to the secured party holding the
Lien, and the resulting ownership by said secured party, would not constitute a
Default or Event of Default, (y) no more than twenty-five percent (25%) of the
Equity Interests in the Borrower in the aggregate are subject to such Liens at
any time, and (z) the payment of the Indebtedness and such Liens are subordinate
to Indebtedness incurred under this Agreement and any Liens securing same; and





--------------------------------------------------------------------------------

68


(iii)    Liens granted by the REIT and its Subsidiaries (including Borrower and
its Subsidiaries) that are Liens permitted to the Borrower and its Subsidiaries
in Section 6.02(a).
SECTION 6.03     Fundamental Changes.
(a)    The Borrower will not, and will not permit any Subsidiary of the Borrower
to, merge into or consolidate with any other Person, or permit any other Person
to merge into or consolidate with it, or sell, transfer or otherwise dispose of
(in one transaction or in a series of transactions) all or substantially all of
the Equity Interests or any of its Subsidiaries (in each case, whether now owned
or hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default (including a
Change in Control or a breach of Section 5.11 hereof) shall have occurred and be
continuing:
(i)    The Borrower may, directly or indirectly, in a single transaction or a
series of related transactions, consolidate or merge with or into another
Person, or sell, lease, transfer, convey or otherwise dispose of or assign all
or substantially all of the assets of the Borrower and its Subsidiaries (taken
as a whole) if either (A) the Borrower will be the surviving or continuing
Person; or (B) the Person (if other than the Borrower) formed by or surviving
such consolidation or merger or to which such sale, lease, transfer, conveyance
or other disposition or assignment shall be made (collectively, the “Successor”)
(1) is a corporation, limited liability company or limited partnership organized
and existing under the laws of any State of the United States of America or the
District of Columbia, (2) the Successor expressly assumes, by agreements in form
and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, all of the indebtedness and obligations of the Borrower under
the Loan Documents, (3) the Successor is not a Sanctioned Person and is
otherwise satisfactory to the Administrative Agent and the Required Lenders in
their sole and absolute discretion, and (4) the Successor satisfies all legal
requirements, including the Beneficial Ownership Regulation, each Lender’s “know
your customer” and similar regulations (clauses (1) through (4) above are
sometimes referred to herein as the “Successor Requirements”).
(ii)    The REIT may, directly or indirectly, in a single transaction or a
series of related transactions, consolidate or merge with or into another
Person, or sell, lease, transfer, convey or otherwise dispose of or assign all
or substantially all of the assets of the REIT and its Subsidiaries (taken as a
whole) if either (A) the REIT will be the surviving or continuing Person; or (B)
the Successor satisfies all of the Successor Requirements and expressly assumes,
by agreements in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, all of the indebtedness and
obligations of the REIT under the Loan Documents.
(iii)    Any Guarantor (other than the REIT) may consolidate with or merge with
or into another Person if either (A) such Guarantor will be the surviving or
continuing Person; (B) the Successor is another Guarantor, or (C) the Successor
satisfies all of the Successor Requirements and assumes, by agreements in form
and substance reasonably satisfactory to the Administrative Agent and the
Required Lenders, all of the obligations of such Guarantor under the Guaranty
executed by such Guarantor.
(iv)    Any Subsidiary of the Borrower or the REIT may consolidate with, merge
with or into or convey, transfer or lease, in one transaction or a series of
transactions, all or substantially all of its assets to the Borrower, to the
REIT or another Subsidiary of the Borrower or the REIT; and the Borrower, the
REIT or any other Guarantor may consolidate with, merge with or into or convey,
transfer or lease, in one transaction or a series of transactions, all or
substantially all





--------------------------------------------------------------------------------

69


of its assets to the Borrower, the REIT or another Guarantor, or merge with a
Subsidiary of the Borrower or the REIT.
(v)    The Borrower and the REIT may enter into a transaction as a result of
which the Borrower or the REIT is reorganized in any State of the United States
of America or the District of Columbia.
(vi)    Any Subsidiary of the Borrower and/or the REIT may sell, transfer, lease
or otherwise dispose of its assets.
(vii)    Any Subsidiary of the Borrower and/or the REIT (other than a Guarantor
while it is a Guarantor) may liquidate or dissolve if such liquidation or
dissolution is in the best interests of the Borrower and/or the REIT and is not
materially disadvantageous to the Lenders.
(b)    The Borrower will not, and will not permit any of its Subsidiaries to,
engage to any material extent in any business (either by discontinuance or by
expansion) other than businesses of the type conducted by the Borrower and its
Subsidiaries on the date of execution of this Agreement and businesses
reasonably related thereto.
The provisions of this Section 6.03 do not prohibit the sale by the Borrower or
the REIT or any of their respective Subsidiaries of Real Property projects, or
of the Borrower’s or the REIT’s interests in any Subsidiaries that own Real
Property projects.
Upon any consolidation, combination or merger of the Borrower or a Guarantor, or
any transfer of all or substantially all of the assets of the Borrower in
accordance with the foregoing, in which the Borrower or such Guarantor is not
the continuing obligor under this Agreement or its Guaranty, after the
applicable assumption agreements have been fully executed, the Borrower or such
Guarantor will be released from the obligation to pay the principal of and
interest on the obligations incurred pursuant to this Agreement or in respect of
its Guaranty, as the case may be, and all of the Borrower’s or such Guarantor’s
other obligations and covenants hereunder and its Guaranty, if applicable.
SECTION 6.04     Investments, Loans, Advances, Guarantees and Acquisitions. The
REIT will not, and will not permit any of its Subsidiaries to, purchase, hold or
acquire (including pursuant to any merger with any Person that was not a wholly
owned Subsidiary prior to such merger) any capital stock, evidences of
indebtedness or other securities (including any option, warrant or other right
to acquire any of the foregoing) of, make or permit to exist any loans or
advances to, or make or permit to exist any investment or any other interest in,
any other Person, or purchase or otherwise acquire (in one transaction or a
series of transactions) any assets of any other Person constituting a business
unit, except:
(a)    Permitted Investments;
(b)    investments by the REIT in its Subsidiaries;
(c)    loans or advances made by the REIT to any of its Subsidiaries and made by
any of its Subsidiaries to the REIT or any other Subsidiary of the REIT;
(d)    investments in Unconsolidated Affiliates (valued at an amount equal to
the Value of each Unconsolidated Affiliate’s Real Property multiplied by the
Equity Percentage for that Unconsolidated Affiliate) so long as the aggregate
amount of such investments does not exceed ten percent (10%) of the Total Asset
Value after giving effect to such investments;





--------------------------------------------------------------------------------

70


(e)    loans, advances and extensions of credit made by the REIT or any of its
Subsidiaries or Unconsolidated Affiliates to Persons secured by valid and
enforceable first priority liens on real estate, or mezzanine loan pledges of
ownership interests;
(f)    investments in undeveloped land; and
(g)    investments in Real Property that is being constructed or developed.
SECTION 6.05     Hedging Agreements. The Borrower will not, and will not permit
any of its Subsidiaries to, enter into any Hedging Agreement, except (a) Hedging
Agreements entered into in the ordinary course of business to hedge or mitigate
risks to which the Borrower or any Subsidiary of the Borrower has actual
exposure (other than those in respect of Equity Interests of the Borrower or any
of its Subsidiaries), and (b) Hedging Agreements entered into in order to
effectively cap, collar or exchange interest rates (from fixed to floating
rates, from one floating rate to another floating rate or otherwise) with
respect to any interest-bearing liability or investment of the Borrower or any
Subsidiary of the Borrower.
SECTION 6.06     Restricted Payments. During the existence of any Default or
Event of Default of which the Administrative Agent has notified the Borrower and
the REIT in writing, neither the REIT nor the Borrower will, and will not permit
any of their Subsidiaries to, declare or make, or agree to pay or make, directly
or indirectly, any Restricted Payment, except (a) the Borrower and the REIT may
declare and pay dividends with respect to its Equity Interests payable solely in
additional shares of its common stock, (b) Subsidiaries may declare and pay
dividends ratably with respect to their Equity Interests, (c) the Borrower and
the REIT may make Restricted Payments pursuant to and in accordance with stock
option or other equity-related compensation arrangements for management or
employees, and (d) the minimum amount of Restricted Payments required to be made
in order to maintain the REIT’s status as a real estate investment trust under
Section 856 of the Code, meet the real estate investment trust distribution
requirements set forth in Section 857(a) of the Code, and avoid the incurrence
of entity level taxes under Sections 857(b)(1) and 4981 of the Code.
SECTION 6.07     Transactions with Affiliates. Neither the REIT nor the Borrower
will, and will not permit any of their Subsidiaries to, sell, lease or otherwise
transfer any property or assets to, or purchase, lease or otherwise acquire any
property or assets from, or otherwise engage in any other transactions with, any
of its Affiliates, except (a) in the ordinary course of business at prices and
on terms and conditions not less favorable to the REIT, the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the REIT, the Borrower and their
Subsidiaries not involving any other Affiliate, (c) any Restricted Payment
permitted by Section 6.06, and (d) transactions between the Borrower and any
taxable REIT subsidiary (as defined in Section 856(l) of the Code) of the REIT.
SECTION 6.08     Restrictive Agreements. The REIT will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur or permit
to exist any agreement or other arrangement (including the organizational
documents of such Person) that prohibits, restricts or imposes any condition
upon (a) the ability of the Borrower or any Subsidiary of the REIT that owns
Real Property in the Unencumbered Pool to create, incur or permit to exist any
Lien upon any of its interests in the Unencumbered Pool, or (b) the ability of
any Subsidiary of the REIT that owns Real Property in the Unencumbered Pool to
pay dividends or other distributions with respect to any shares of its capital
stock or to make or repay loans or advances to the Borrower or any other
Subsidiary of the REIT or to Guarantee Indebtedness of the Borrower or any other
Subsidiary of the REIT; provided that (i) the foregoing shall not apply to
restrictions and conditions imposed by law or by this Agreement, (ii) the
foregoing shall not apply to restrictions and





--------------------------------------------------------------------------------

71


conditions existing on the date hereof identified on Schedule 6.08 (but shall
apply to any extension or renewal of, or any amendment or modification expanding
the scope of, any such restriction or condition), (iii) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to the sale of a Subsidiary pending such sale, provided such restrictions and
conditions apply only to the Subsidiary that is to be sold and such sale is
permitted hereunder, (iv) clause (a) of the foregoing shall not apply to
restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness (or ownership
interests in the applicable Subsidiaries), and (v) clause (a) of the foregoing
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof.
SECTION 6.09     Lender Ownership. Neither Borrower nor any of its Affiliates
shall at any time Control any Lender.
SECTION 6.10     Use of Proceeds and Letters of Credit. The Borrower will not
request any Borrowing or Letter of Credit, and the Borrower shall not use, and
shall provide that its Subsidiaries and its or their respective directors,
officers and employees shall not use, the proceeds of any Borrowing or Letter of
Credit (A) in furtherance of an offer, payment, promise to pay, or authorization
of the payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, (B) for the purpose of funding, financing
or facilitating any activities, business or transaction of or with any
Sanctioned Person, or in any Sanctioned Country, to the extent such activities,
business or transaction would be prohibited by Sanctions if conducted by a
corporation incorporated in the United States or in a European Union member
state, or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
SECTION 6.11     Government Regulation. The Borrower shall not (a) be or become
subject at any time to any law, regulation or list of any Governmental Authority
(including, without limitation, the U.S. Office of Foreign Asset Control list)
that prohibits or limits the Lenders from making any advance or extension of
credit to the Borrower or from otherwise conducting business with the Borrower,
or (b) fail to provide documentary and other evidence of the Borrower’s identity
as may be requested by any Lender at any time to enable such Lender to verify
the Borrower’s identity or to comply with any applicable law or regulation,
including, without limitation, Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318.
ARTICLE VII    
Events of Default
SECTION 7.01     Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under any Loan Documents, when and as the same shall become due
and payable, and such failure shall continue unremedied for a period of more
than three (3) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party in or in connection with this Agreement or any other Loan Document or
any amendment or modification





--------------------------------------------------------------------------------

72


hereof or waiver hereunder, or in any report, certificate, financial statement
or other document furnished pursuant to or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, shall prove to have
been incorrect when made or deemed made and such representation or warranty is
not made true and correct within thirty (30) days after notice to the Borrower;
provided that there shall be an immediate Event of Default without any
opportunity for the Borrower to act within such thirty (30)‑day period if such
misrepresentation or incorrect warranty was made with the intent to mislead or
hide the truth, or if such representation or warranty is of such a nature that
it cannot, after the time originally made, later be made true and correct in a
manner that will leave the Lenders in the same position the Lenders would have
been in had such representation or warranty been true and correct from the
outset;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in the second sentence of Section 5.07, in Section 5.10 or
in Article VI;
(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b), (c) or (d) of this Article) and any grace or cure period provided for such
failure in this Agreement has expired, and such failure shall continue
unremedied for a period of more than thirty (30) days after notice thereof from
the Administrative Agent to the Borrower (which notice will be given at the
request of any Lender); provided, however, that if the failure is not
susceptible of being cured within thirty (30) days but the Borrower shall have
commenced to cure and is diligently pursuing same, it shall have an additional
thirty (30) days to complete the cure;
(f)    (i) the Borrower or any Subsidiary shall fail to make any payment
(whether of principal or interest and regardless of amount) in respect of any
Material Indebtedness, when and as the same shall become due and payable, or
(ii) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity, and in either case of (i) or (ii),
the holder or holders of any Material Indebtedness or any trustee or agent on
its or their behalf (x) in the case of Recourse Debt has the ability to cause or
require, and (y) in the case of all other Indebtedness has caused or required,
any Material Indebtedness to become due, or to be prepaid, repurchased, redeemed
or defeased, prior to its scheduled maturity; provided that this clause (f)
shall not apply to (1) secured Indebtedness that becomes due as a result of the
voluntary sale or transfer of the property or assets securing such Indebtedness,
and (2) a default that has been resolved by a foreclosure or deed in lieu of
foreclosure if thereafter the Borrower or Subsidiary, as applicable, is not
liable for any Recourse Debt related to such foreclosed property;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of any Loan Party or any Subsidiary of the Borrower or its debts, or of
a substantial part of its assets, under any Federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
or (ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for any Loan Party or for a substantial part of
its assets, and, in any such case, such proceeding or petition shall continue
undismissed for sixty (60) days or an order or decree approving or ordering any
of the foregoing shall be entered;
(h)    any Loan Party shall (i) voluntarily commence any proceeding or file any
petition seeking liquidation, reorganization or other relief under any Federal,
state or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in clause
(h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
such Person or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors, or
(vi) take any action for the purpose of effecting any of the foregoing;





--------------------------------------------------------------------------------

73


(i)    any Loan Party shall become unable, admit in writing its inability or
fail generally to pay its debts as they become due;
(j)    one or more judgments for the payment of money in an aggregate amount in
excess of $25,000,000.00 shall be rendered against any Loan Party, and the same
shall remain undischarged, appealed or bonded around for a period of thirty (30)
consecutive days during which execution shall not be effectively stayed, or any
action shall be legally taken by a judgment creditor to attach or levy upon any
assets of the Loan Party to enforce any such judgment;
(k)    an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
(l)    a Change in Control shall occur; provided, however, that if the default
is caused by a breach under clause (a) of the definition of Change in Control,
Borrower shall have thirty (30) days after the occurrence of said breach to
provide a replacement investment advisor satisfactory to the Administrative
Agent;
then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times:  (i) terminate
the Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part, in which case any principal not so declared to be due and payable may
thereafter be declared to be due and payable), and thereupon the principal of
the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower; and
in case of any event with respect to the Borrower described in clause (h) or (i)
of this Article, the Commitments shall automatically terminate and the principal
of the Loans then outstanding, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall
automatically become due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII    
The Administrative Agent
SECTION 8.01     Authorization and Action.
(a)    Each Lender and the Issuing Bank hereby irrevocably appoints the entity
named as the Administrative Agent in the heading of this Agreement and its
successors and assigns to serve as the Administrative Agent under the Loan
Documents and each Lender and the Issuing Bank authorizes the Administrative
Agent to take such actions as agent on its behalf and to exercise such powers
under this Agreement and the other Loan Documents as are delegated to the
Administrative Agent under such agreements and to exercise such powers as are
reasonably incidental thereto. Without limiting the foregoing, each Lender and
the Issuing Bank hereby authorizes the Administrative Agent to execute and
deliver, and to perform its obligations under, each of the Loan Documents to
which the Administrative Agent is a party, and to exercise all rights, powers
and remedies that the Administrative Agent may have under such Loan Documents.





--------------------------------------------------------------------------------

74


(b)    As to any matters not expressly provided for herein and in the other Loan
Documents (including enforcement or collection), the Administrative Agent shall
not be required to exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the written instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, pursuant to the terms in the Loan Documents), and, unless and until
revoked in writing, such instructions shall be binding upon each Lender and the
Issuing Bank; provided, however, that the Administrative Agent shall not be
required to take any action that (i) the Administrative Agent in good faith
believes exposes it to liability unless the Administrative Agent receives an
indemnification and is exculpated in a manner satisfactory to it from the
Lenders and the Issuing Bank with respect to such action, or (ii) is contrary to
this Agreement or any other Loan Document or applicable law, including any
action that may be in violation of the automatic stay under any requirement of
law relating to bankruptcy, insolvency or reorganization or relief of debtors or
that may effect a forfeiture, modification or termination of property of a
Defaulting Lender in violation of any requirement of law relating to bankruptcy,
insolvency or reorganization or relief of debtors; provided, further, that the
Administrative Agent may seek clarification or direction from the Required
Lenders prior to the exercise of any such instructed action and may refrain from
acting until such clarification or direction has been provided. Except as
expressly set forth in the Loan Documents, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Borrower or any other Loan Party or any
Affiliate of any of the foregoing that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity. Nothing in this Agreement shall require the Administrative Agent to
expend or risk its own funds or otherwise incur any financial liability in the
performance of any of its duties hereunder or in the exercise of any of its
rights or powers if it shall have reasonable grounds for believing that
repayment of such funds or adequate indemnity against such risk or liability is
not reasonably assured to it.
(c)    In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
and the Issuing Bank (except in limited circumstances expressly provided for
herein relating to the maintenance of the Register), and its duties are entirely
mechanical and administrative in nature. Without limiting the generality of the
foregoing:
(i)    the Administrative Agent does not assume and shall not be deemed to have
assumed any obligation or duty or any other relationship as the agent, fiduciary
or trustee of or for any Lender, the Issuing Bank or holder of any other
obligation other than as expressly set forth herein and in the other Loan
Documents, regardless of whether a Default or an Event of Default has occurred
and is continuing (and it is understood and agreed that the use of the term
“agent” (or any similar term) herein or in any other Loan Document with
reference to the Administrative Agent is not intended to connote any fiduciary
duty or other implied (or express) obligations arising under agency doctrine of
any applicable law, and that such term is used as a matter of market custom and
is intended to create or reflect only an administrative relationship between
contracting parties); additionally, each Lender agrees that it will not assert
any claim against the Administrative Agent based on an alleged breach of
fiduciary duty by the Administrative Agent in connection with this Agreement and
the transactions contemplated hereby;
(ii)    where the Administrative Agent is required or deemed to act as a trustee
in respect of any Collateral, the obligations and liabilities of the
Administrative Agent to the Lenders and the Issuing Bank in its capacity as
trustee shall be excluded to the fullest extent permitted by applicable law; and





--------------------------------------------------------------------------------

75


(iii)    nothing in this Agreement or any Loan Document shall require the
Administrative Agent to account to any Lender or the Issuing Bank for any sum or
the profit element of any sum received by the Administrative Agent for its own
account.
(d)    The Administrative Agent may perform any of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of their respective duties and
exercise their respective rights and powers through their respective Related
Parties. The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities pursuant to this
Agreement. The Administrative Agent shall not be responsible for the negligence
or misconduct of any sub-agent except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub-agent.
(e)    None of any syndication agent, any co-documentation agent or any arranger
shall have obligations or duties whatsoever in such capacity under this
Agreement or any other Loan Document and shall incur no liability hereunder or
thereunder in such capacity, but all such persons shall have the benefit of the
indemnities provided for hereunder.
(f)    In case of the pendency of any proceeding with respect to any Loan Party
under any federal, state or foreign bankruptcy, insolvency, receivership or
similar law now or hereafter in effect, the Administrative Agent (irrespective
of whether the principal of any Note shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower or any other
Loan Party) shall be entitled and empowered (but not obligated) by intervention
in such proceeding or otherwise:
(i)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, LC Disbursements and all
other obligations incurred under this Agreement that are owing and unpaid and to
file such other documents as may be necessary or advisable in order to have the
claims of the Lenders, the Issuing Bank and the Administrative Agent (including
any claim under Sections 2.14, 2.15, 2.17, 2.19 and 9.03) allowed in such
judicial proceeding; and
(ii)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender and the Issuing Bank to make such payments to the Administrative Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders or the Issuing Bank, to pay to the
Administrative Agent any amount due to it, in its capacity as the Administrative
Agent, under the Loan Documents (including under Section 9.03). Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or the
Issuing Bank any plan of reorganization, arrangement, adjustment or composition
affecting the obligations incurred under this Agreement or the rights of any
Lender or the Issuing Bank or to authorize the Administrative Agent to vote in
respect of the claim of any Lender or the Issuing Bank in any such proceeding.
(g)    The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the Issuing Bank, and, except solely to
the extent of the Borrower’s rights to consent pursuant





--------------------------------------------------------------------------------

76


to and subject to the conditions set forth in this Article, none of the Borrower
or any other Loan Party, or any of their respective Affiliates, shall have any
rights as a third party beneficiary under any such provisions.
SECTION 8.02     The Administrative Agent’s Reliance, Indemnification, Etc.
(a)    Neither the Administrative Agent nor any of its Related Parties shall be
(i) liable for any action taken or omitted to be taken by such party, the
Administrative Agent or any of its Related Parties under or in connection with
this Agreement or the other Loan Documents (x) with the consent of or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or (y) in the absence of its own gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and non-appealable judgment), or (ii)
responsible in any manner to any of the Lenders for any recitals, statements,
representations or warranties made by any Loan Party or any officer thereof
contained in this Agreement or any other Loan Document or in any certificate,
report, statement or other document referred to or provided for in, or received
by the Administrative Agent under or in connection with, this Agreement or any
other Loan Document or for the value, validity, effectiveness, genuineness,
enforceability or sufficiency of this Agreement or any other Loan Document or
for any failure of any Loan Party to perform its obligations hereunder or
thereunder.
(b)    The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until written notice thereof (stating that it is a “notice of
default”) is given to the Administrative Agent by the Borrower, a Lender or the
Issuing Bank, and the Administrative Agent shall not be responsible for or have
any duty to ascertain or inquire into (i) any statement, warranty or
representation made in or in connection with any Loan Document, (ii) the
contents of any certificate, report or other document delivered thereunder or in
connection therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth in any Loan
Document or the occurrence of any Default, (iv) the sufficiency, validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items (which on their face purport to be such items) expressly
required to be delivered to the Administrative Agent or satisfaction of any
condition that expressly refers to the matters described therein being
acceptable or satisfactory to the Administrative Agent, or (vi) the creation,
perfection or priority of Liens on the Collateral.
(c)    Without limiting the foregoing, the Administrative Agent (i) may treat
the payee of any promissory note as its holder until such promissory note has
been assigned in accordance with Section 9.04, (ii) may rely on the Register to
the extent set forth in Section 9.04(b), (iii) may consult with legal counsel
(including counsel to the Borrower), independent public accountants and other
experts selected by it, and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts, (iv) makes no warranty or representation to any Lender
or the Issuing Bank and shall not be responsible to any Lender or the Issuing
Bank for any statements, warranties or representations made by or on behalf of
any Loan Party in connection with this Agreement or any other Loan Document, (v)
in determining compliance with any condition hereunder to the making of a Loan,
or the issuance of a Letter of Credit, that by its terms must be fulfilled to
the satisfaction of a Lender or the Issuing Bank, may presume that such
condition is satisfactory to such Lender or the Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or the Issuing Bank sufficiently in advance of the making of such Loan or the
issuance of such Letter of Credit, and (vi) shall be entitled to rely on, and
shall incur no liability under or in respect of this Agreement or any other Loan
Document by acting upon, any notice, consent, certificate or other instrument or
writing (which writing





--------------------------------------------------------------------------------

77


may be a fax, any electronic message, Internet or intranet website posting or
other distribution) or any statement made to it orally or by telephone and
believed by it to be genuine and signed or sent or otherwise authenticated by
the proper party or parties (whether or not such Person in fact meets the
requirements set forth in the Loan Documents for being the maker thereof).
SECTION 8.03     Posting of Communications.
(a)    The Borrower agrees that the Administrative Agent may, but shall not be
obligated to, make any Communications available to the Lenders and the Issuing
Bank by posting the Communications on IntraLinks™, DebtDomain, SyndTrak,
ClearPar or any other electronic platform chosen by the Administrative Agent to
be its electronic transmission system (the “Approved Electronic Platform”).
(b)    Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a user ID/password authorization system) and the Approved
Electronic Platform is secured through a per-deal authorization method whereby
each user may access the Approved Electronic Platform only on a deal-by-deal
basis, each of the Lenders, the Issuing Bank and the Borrower and the other Loan
Parties acknowledges and agrees that the distribution of material through an
electronic medium is not necessarily secure, that the Administrative Agent is
not responsible for approving or vetting the representatives or contacts of any
Lender that are added to the Approved Electronic Platform, and that there may be
confidentiality and other risks associated with such distribution. Each of the
Lenders, the Issuing Bank and the Borrower and the other Loan Parties hereby
approves distribution of the Communications through the Approved Electronic
Platform and understands and assumes the risks of such distribution.
(c)    THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS ARE PROVIDED “AS
IS” AND “AS AVAILABLE”. THE APPLICABLE PARTIES (AS DEFINED BELOW) DO NOT WARRANT
THE ACCURACY OR COMPLETENESS OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE
APPROVED ELECTRONIC PLATFORM AND EXPRESSLY DISCLAIM LIABILITY FOR ERRORS OR
OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE COMMUNICATIONS. NO
WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
APPLICABLE PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE APPROVED
ELECTRONIC PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT, ANY ARRANGER,
ANY CO-DOCUMENTATION AGENT, ANY SYNDICATION AGENT OR ANY OF THEIR RESPECTIVE
RELATED PARTIES (COLLECTIVELY, “APPLICABLE PARTIES”) HAVE ANY LIABILITY TO ANY
LOAN PARTY, ANY LENDER, THE ISSUING BANK OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF ANY LOAN PARTY’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET OR THE APPROVED ELECTRONIC
PLATFORM.
“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of the Borrower
or any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or the
Issuing





--------------------------------------------------------------------------------

78


Bank by means of electronic communications pursuant to this Section, including
through an Approved Electronic Platform.
(d)    Each Lender and the Issuing Bank agrees that notice to it (as provided in
the next sentence) specifying that Communications have been posted to the
Approved Electronic Platform shall constitute effective delivery of the
Communications to such Lender for purposes of the Loan Documents. Each Lender
and the Issuing Bank agrees (i) to notify the Administrative Agent in writing
(which could be in the form of electronic communication) from time to time of
such Lender’s or the Issuing Bank’s (as applicable) email address to which the
foregoing notice may be sent by electronic transmission, and (ii) that the
foregoing notice may be sent to such email address.
(e)    Each of the Lenders, the Issuing Bank and the Borrower and the other Loan
Parties agrees that the Administrative Agent may, but (except as may be required
by applicable law) shall not be obligated to, store the Communications on the
Approved Electronic Platform in accordance with the Administrative Agent’s
generally applicable document retention procedures and policies.
(f)    Nothing herein shall prejudice the right of the Administrative Agent, any
Lender or the Issuing Bank to give any notice or other communication pursuant to
any Loan Document in any other manner specified in such Loan Document.
SECTION 8.04     The Administrative Agent Individually. With respect to its
Commitments, Loans and Letters of Credit, the Person serving as the
Administrative Agent shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender or the Issuing Bank, as the case
may be. The terms “Issuing Bank”, “Lenders”, “Required Lenders” and any similar
terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity as a Lender, as the Issuing Bank
or as one of the Required Lenders, as applicable. The Person serving as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
own securities of, act as the financial advisor or in any other advisory
capacity for and generally engage in any kind of banking, trust or other
business with, the Borrower, any other Loan Party or any Affiliate of any of the
foregoing as if such Person was not acting as the Administrative Agent and
without any duty to account therefor to the Lenders or the Issuing Bank.
SECTION 8.05     Successor Administrative Agent.
(a)    The Administrative Agent may resign at any time by giving thirty (30)
days’ prior written notice thereof to the Lenders, the Issuing Bank and the
Borrower, whether or not a successor Administrative Agent has been appointed.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent. If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and the Issuing Bank, appoint a successor Administrative
Agent, which shall be a bank with an office in Houston, Texas or an Affiliate of
any such bank. In either case, such appointment shall be subject to the prior
written approval of the Borrower (which approval may not be unreasonably
withheld and shall not be required while an Event of Default has occurred and is
continuing). Upon the acceptance of any appointment as the Administrative Agent
by a successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent. Upon the acceptance of appointment
as the Administrative Agent by a successor Administrative Agent, the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents. Prior to any retiring





--------------------------------------------------------------------------------

79


Administrative Agent’s resignation hereunder as the Administrative Agent, the
retiring Administrative Agent shall take such action as may be reasonably
necessary to assign to the successor Administrative Agent its rights as the
Administrative Agent under the Loan Documents.
(b)    Notwithstanding Section 8.05(a), in the event no successor Administrative
Agent shall have been so appointed and shall have accepted such appointment
within thirty (30) days after the retiring Administrative Agent gives notice of
its intent to resign, the retiring Administrative Agent may give notice of the
effectiveness of its resignation to the Lenders, the Issuing Bank and the
Borrower, whereupon, on the date of effectiveness of such resignation stated in
such notice, (i) the retiring Administrative Agent shall be discharged from its
duties and obligations hereunder and under the other Loan Documents; provided
that, solely for purposes of maintaining any security interest granted to the
Administrative Agent under any Loan Document, the retiring Administrative Agent
shall continue to be vested with such security interest as collateral agent for
the benefit of the Lenders, and continue to be entitled to the rights set forth
in such Loan Document, and, in the case of any Collateral in the possession of
the Administrative Agent, shall continue to hold such Collateral, in each case
until such time as a successor Administrative Agent is appointed and accepts
such appointment in accordance with this Section (it being understood and agreed
that the retiring Administrative Agent shall have no duty or obligation to take
any further action under any Loan Document, including any action required to
maintain the perfection of any such security interest), and (ii) the Required
Lenders shall succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent; provided that (A)
all payments required to be made hereunder or under any other Loan Document to
the Administrative Agent for the account of any Person other than the
Administrative Agent shall be made directly to such Person and (B) all notices
and other communications required or contemplated to be given or made to the
Administrative Agent shall directly be given or made to each Lender and the
Issuing Bank. Following the effectiveness of the Administrative Agent’s
resignation from its capacity as such, the provisions of this Article and
Section 9.03, as well as any exculpatory, reimbursement and indemnification
provisions set forth in any other Loan Document, shall continue in effect for
the benefit of such retiring Administrative Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as the
Administrative Agent and in respect of the matters referred to in the proviso
under clause (i) above.
SECTION 8.06     Acknowledgements of Lenders and Issuing Bank.
(a)    Each Lender and the Issuing Bank represents that it is engaged in making,
acquiring or holding commercial loans in the ordinary course of its business and
that it has, independently and without reliance upon the Administrative Agent,
any arranger, any syndication or co-documentation agent, or any other Lender, or
any of the Related Parties of any of the foregoing, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender or the Issuing Bank (as the
case may be), and to make, acquire or hold (or participate in) Loans or to issue
(or participate in) Letters of Credit hereunder. Each Lender and the Issuing
Bank also acknowledges that it will, independently and without reliance upon the
Administrative Agent, any arranger, any syndication or co-documentation agent,
or any other Lender, or any of the Related Parties of any of the foregoing, and
based on such documents and information (which may contain material, non-public
information within the meaning of the United States securities laws concerning
the Borrower and its Affiliates) as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document furnished hereunder or thereunder.
(b)    Each Lender and the Issuing Bank, by delivering its signature page to
this Agreement on the Effective Date, or delivering its signature page to an
Assignment and Assumption or any other Loan





--------------------------------------------------------------------------------

80


Document pursuant to which it shall become a Lender hereunder, shall be deemed
to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be delivered to, or be approved by
or satisfactory to, the Administrative Agent, the Lenders or the Issuing Bank on
the Effective Date.
SECTION 8.07     Collateral Matters.
(a)    Except with respect to the exercise of setoff rights in accordance with
Section 9.08 or with respect to the right of any Lender to file a proof of claim
in an insolvency proceeding, no Lender shall have any right individually to
realize upon any of the Collateral or to enforce any Guarantee of the
obligations incurred under this Agreement, it being understood and agreed that
all powers, rights and remedies under the Loan Documents may be exercised solely
by the Administrative Agent on behalf of the Lenders in accordance with the
terms thereof.
(b)    In furtherance of the foregoing and not in limitation thereof, no
arrangements in respect of cash management services the obligations under which
are secured by Collateral and no hedging agreement the obligations under which
are secured by Collateral, will create (or be deemed to create) in favor of any
Lender that is a party thereto any rights in connection with the management or
release of any Collateral or of the obligations of any Loan Party under any Loan
Document. By accepting the benefits of the Collateral, each Lender that is a
party to any such arrangement in respect of cash management services or hedging
agreement, as applicable, shall be deemed to have appointed the Administrative
Agent to serve as administrative agent and collateral agent under the Loan
Documents and agreed to be bound by the Loan Documents as a Lender thereunder,
subject to the limitations set forth in this paragraph.
(c)    The Lenders irrevocably authorize the Administrative Agent, at its option
and in its discretion, to subordinate any Lien on any property granted to or
held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by this Agreement. The Administrative
Agent shall not be responsible for or have a duty to ascertain or inquire into
any representation or warranty regarding the existence, value or collectability
of the Collateral, the existence, priority or perfection of the Administrative
Agent’s Lien thereon or any certificate prepared by any Loan Party in connection
therewith, nor shall the Administrative Agent be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
SECTION 8.08     Credit Bidding. The Lenders hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the indebtedness secured by the Collateral (including by
accepting some or all of the Collateral in satisfaction of some or all of the
debt pursuant to a deed in lieu of foreclosure or otherwise) and in such manner
purchase (either directly or through one or more acquisition vehicles) all or
any portion of the Collateral (a) at any sale thereof conducted under the
provisions of the Bankruptcy Code, including under Sections 363, 1123 or 1129 of
the Bankruptcy Code, or any similar laws in any other jurisdictions to which a
Loan Party is subject, or (b) at any other sale, foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any applicable law. In connection with any such credit bid and
purchase, the obligations owed to the Lenders shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with obligations with respect to contingent or
unliquidated claims receiving contingent interests in the acquired assets on a
ratable basis that shall vest upon the liquidation of such claims in an amount
proportional to the liquidated portion of the contingent claim amount used in
allocating the contingent interests) for the asset or assets so purchased (or
for the equity interests or debt instruments of the acquisition vehicle or
vehicles that are issued in connection with such purchase). In





--------------------------------------------------------------------------------

81


connection with any such bid, (i) the Administrative Agent shall be authorized
to form one or more acquisition vehicles and to assign any successful credit bid
to such acquisition vehicle or vehicles, (ii) each of the Lenders’ ratable
interests in the obligations which were credit bid shall be deemed without any
further action under this Agreement to be assigned to such vehicle or vehicles
for the purpose of closing such sale, (iii) the Administrative Agent shall be
authorized to adopt documents providing for the governance of the acquisition
vehicle or vehicles (provided that any actions by the Administrative Agent with
respect to such acquisition vehicle or vehicles, including any disposition of
the assets or equity interests thereof, shall be governed, directly or
indirectly, by, and the governing documents shall provide for, control by the
vote of the Required Lenders or their permitted assignees under the terms of
this Agreement or the governing documents of the applicable acquisition vehicle
or vehicles, as the case may be, irrespective of the termination of this
Agreement and without giving effect to the limitations on actions by the
Required Lenders contained in Section 9.02 of this Agreement), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Lenders, ratably on account of the relevant
obligations which were credit bid, interests, whether as equity, partnership
interests, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Lender or acquisition vehicle to take any further
action, and (v) to the extent that obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason (as a
result of another bid being higher or better, because the amount of obligations
assigned to the acquisition vehicle exceeds the amount of obligations credit bid
by the acquisition vehicle or otherwise), such obligations shall automatically
be reassigned to the Lenders pro rata with their original interest in such
obligations and the equity interests and/or debt instruments issued by any
acquisition vehicle on account of such obligations shall automatically be
cancelled, without the need for any Lender or any acquisition vehicle to take
any further action. Notwithstanding that the ratable portion of the obligations
of each Lender are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Lender shall execute such documents and provide
such information regarding the Lender (and/or any designee of the Lender which
will receive interests in or debt instruments issued by such acquisition
vehicle) as the Administrative Agent may reasonably request in connection with
the formation of any acquisition vehicle, the formulation or submission of any
credit bid or the consummation of the transactions contemplated by such credit
bid.
SECTION 8.09     Certain ERISA Matters.
(a)    Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent, each arranger, each
syndication or co-documentation agent, and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of the Plan
Asset Regulations) of one or more employee benefit plans in connection with the
Loans, the Letters of Credit or the Commitments,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation





--------------------------------------------------------------------------------

82


in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement,
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84-14, and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84-14 are satisfied with respect to such Lender’s entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement, or
(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender or such Lender has provided another
representation, warranty and covenant as provided in sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, and each arranger, each syndication or each
co-documentation agent and their respective Affiliates, and not, for the
avoidance of doubt, to or for the benefit of the Borrower or any other Loan
Party, that none of the Administrative Agent, or any arranger, any syndication
or co-documentation agent, or any of their respective Affiliates is a fiduciary
with respect to the Collateral or the assets of such Lender (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related to hereto
or thereto).
(c)    The Administrative Agent, and each arranger, each syndication and each
co-documentation agent hereby informs the Lenders that each such Person is not
undertaking to provide impartial investment advice, or to give advice in a
fiduciary capacity, in connection with the transactions contemplated hereby, and
that such Person has a financial interest in the transactions contemplated
hereby in that such Person or an Affiliate thereof (i) may receive interest or
other payments with respect to the Loans, the Letters of Credit, the
Commitments, this Agreement and any other Loan Documents, (ii) may recognize a
gain if it extended the Loans, the Letters of Credit or the Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender, or (iii) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.





--------------------------------------------------------------------------------

83


ARTICLE IX    
Miscellaneous
SECTION 9.01     Notices.
(a)    Except in the case of notices and other communications expressly
permitted to be given by telephone (and subject to paragraph (b) below), all
notices and other communications provided for herein shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:
(i)    if to the Borrower, to it at 2800 Post Oak Blvd., Suite 4800, Houston,
Texas 77056, Attention of Sherri Schugart (Email Address:
sherri.schugart@hines.com) and Attention of Jason Maxwell (Email Address:
jason.maxwell@hines.com) (Telecopy No. 713.966.2075); with a copy to Baker Botts
L.L.P., 2001 Ross Ave., Suite 600, Dallas, Texas 75201-2980, Attention of
Jonathan Dunlay (Email Address: jon.dunlay@bakerbotts.com) (Telecopy No.
214.661.4711);
(ii)    if to the Administrative Agent, to JPMorgan Chase Bank, N.A. at 10 South
Dearborn, Mail Code: IL1-0958, Chicago, Illinois 60603, Attention of Manager,
Real Estate Department (Email Address: elizabeth.r.johnson@jpmorgan.com)
(Telecopy No. 312.325.5174 (Elizabeth Johnson)); with a copy to 10 South
Dearborn, Floor L2, Chicago, Illinois 60603, Attention of Loan & Agency
Servicing Team (Email Address: cls.reb.chicago@jpmchase.com) (Telecopy No.
312.233.2257);
(iii)    if to the Issuing Bank: when JPMorgan Chase Bank, N.A.: to it at
10 South Dearborn, Mail Code: IL1-0958, Chicago, Illinois 60603, Attention of
Manager, Real Estate Department (Email Address:
elizabeth.r.johnson@jpmorgan.com) (Telecopy No. 312.325.5174 (Elizabeth
Johnson)); with a copy to 10 South Dearborn, 7th Floor, Chicago, Illinois 60603,
Attention of Loan & Agency Servicing Team (Email Address:
c/s.reb.chicago@jpmchase.com) (Telecopy No. 312.385.7101); and when Bank of
America, N.A.: to it at Bank of America, N.A., 901 Main Street, 20th Floor,
TX1-492-20-06, Dallas, Texas 75202, Attention: Commercial Real Estate/Cody
Canafax (Email Address: cody.canafax@bofa.com) (Telecopy No. 214.209.2090); and
(iv)    if to any other Lender, to it at its address set forth on Schedule 2.01
to this Agreement.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient). Notices delivered through Approved Electronic Platforms, to the
extent provided in paragraph (b) below, shall be effective as provided in said
paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Bank
hereunder may be delivered or furnished using Approved Electronic Platforms
pursuant to procedures approved by the Administrative Agent; provided that the
foregoing shall not apply to notices pursuant to Article II unless otherwise
agreed by the Administrative Agent and the applicable Lender. The Administrative
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.





--------------------------------------------------------------------------------

84


Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, e‑mail or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto.
SECTION 9.02     Waivers; Amendments.
(a)    No failure or delay by the Administrative Agent, the Issuing Bank or any
Lender in exercising any right or power hereunder or under any other Loan
Document shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce such a right or power, preclude any other or further exercise
thereof or the exercise of any other right or power. The rights and remedies of
the Administrative Agent, the Issuing Bank and the Lenders hereunder or under
any other Loan Document are cumulative and are not exclusive of any rights or
remedies that they would otherwise have; provided that no such party shall be
entitled to duplicative indemnification with respect to any losses. No waiver of
any provision of this Agreement or consent to any departure by the Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender without the
written consent of such Lender, or increase the aggregate Commitments without
the written consent of each Lender (except pursuant to Section 2.09), (ii)
reduce the principal amount of any Loan or LC Disbursement or reduce the rate of
interest thereon, or reduce any fees payable hereunder, without the written
consent of each Lender affected thereby, (iii) postpone or extend the scheduled
date of payment of the principal amount of any Loan or LC Disbursement, or any
interest thereon, or any fees payable hereunder, or reduce the amount of, waive
or excuse any such payment, or postpone or extend the scheduled date of
expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby, without the written
consent of each Lender, (v) change any of the provisions of this Section or the
definition of “Required Lenders” or any other provision hereof specifying the
number or percentage of Lenders required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
written consent of each Lender, (vi) add currencies to the definition of Foreign
Currency without the written consent of each Lender, or (vii) except for a
release by the Administrative Agent of a Guarantor whose Guaranty is no longer
required pursuant to Section 5.11 and/or Section 5.12, release any Loan Party
from its obligations under the Loan Documents, without the written consent of
each Lender; provided further that no such agreement shall amend,





--------------------------------------------------------------------------------

85


modify or otherwise affect the rights or duties of the Administrative Agent or
the Issuing Bank hereunder without the prior written consent of the
Administrative Agent or the Issuing Bank, as the case may be.
SECTION 9.03     Expenses; Indemnity; Damage Waiver.
(a)    The Borrower shall pay (i) all reasonable out‑of‑pocket expenses incurred
by the Administrative Agent and its Affiliates, including the reasonable fees,
charges and disbursements of counsel for the Administrative Agent, in connection
with the syndication of the credit facilities provided for herein, the
preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), (ii) all
reasonable out-of-pocket expenses incurred by the Issuing Bank in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand for payment thereunder, and (iii) all out-of-pocket expenses incurred
by the Administrative Agent, the Issuing Bank or any Lender, including the fees,
charges and disbursements of any counsel for the Administrative Agent, the
Issuing Bank or any Lender, in connection with the enforcement or protection of
its rights in connection with this Agreement, including its rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of‑pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans or Letters of
Credit.
(b)    The Borrower shall, without duplication, indemnify the Administrative
Agent, the Issuing Bank and each Lender, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses, including the fees, charges and disbursements
of any counsel for any Indemnitee, incurred by or asserted against any
Indemnitee arising out of, in connection with, or as a result of (i) the
execution or delivery of this Agreement or any agreement or instrument
contemplated hereby, the performance by the parties hereto of their respective
obligations hereunder or the consummation of the Transactions or any other
transactions contemplated hereby, (ii) any Loan or Letter of Credit or the use
of the proceeds therefrom (including any refusal by the Issuing Bank to honor a
demand for payment under a Letter of Credit if the documents presented in
connection with such demand do not strictly comply with the terms of such Letter
of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by the Borrower or any of
its Subsidiaries, or any Environmental Liability related in any way to the
Borrower or any of its Subsidiaries, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of any Indemnitee. This Section 9.03(b) shall
not apply with respect to Taxes other than any Taxes that represent losses or
damages arising from any non-Tax claim. THE FOREGOING INDEMNITY INDEMNIFIES EACH
INDEMNITEE FROM ITS OWN NEGLIGENCE.
(c)    Each Lender severally agrees to pay any amount required to be paid by the
Borrower under paragraphs (a) or (b) of this Section 9.03 to the Administrative
Agent and the Issuing Bank, and each Related Party of any of the foregoing
Persons (each, an “Agent Indemnitee”) (to the extent not reimbursed by the
Borrower and without limiting the obligation of the Borrower to do so), ratably
according to their respective pro rata shares in effect on the date on which
indemnification is sought under this Section, from and against any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any kind whatsoever that may at any time (whether
before or after the payment of the Loans) be imposed on, incurred by or asserted
against such Agent Indemnitee in any way relating to or arising





--------------------------------------------------------------------------------

86


out of the Commitments, this Agreement, any of the other Loan Documents or any
documents contemplated by or referred to herein or therein or the transactions
contemplated hereby or thereby or any action taken or omitted by such Agent
Indemnitee under or in connection with any of the foregoing; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against such Agent
Indemnitee in its capacity as such; and provided further that no Lender shall be
liable for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and non-appealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct. The agreements in this Section shall survive the termination
of this Agreement and the payment of the Loans and all other amounts payable
hereunder. For purposes of this Section 9.03(c), a Lender’s “pro rata share”
shall be determined based upon (without duplication) its share of the sum of the
total Revolving Credit Exposures, outstanding Term Loans and unused Commitments
at the time.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than ten
(10) days after written demand therefor.
SECTION 9.04     Successors and Assigns.
(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Bank that issues any
Letter of Credit), except that (i) except for transfers otherwise expressly
permitted hereunder, the Borrower may not assign or otherwise transfer any of
its rights or obligations hereunder without the prior written consent of each
Lender (and any attempted assignment or transfer by the Borrower without such
consent shall be null and void), and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section. Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby (including any Affiliate of the Issuing
Bank that issues any Letter of Credit), Participants (to the extent provided in
paragraph (c) of this Section) and, to the extent expressly contemplated hereby,
the Related Parties of each of the Administrative Agent, the Issuing Bank and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld or
delayed) of:
(A)    the Borrower, whose consent shall not be unreasonably withheld, provided
that, the Borrower shall be deemed to have consented to an assignment unless it
shall have objected thereto by written notice to the Administrative Agent within
ten (10) Business Days after having received notice thereof; provided further
that no consent of the Borrower shall be required for an assignment to a Lender,
an Affiliate of a Lender, an Approved Fund or, if an Event of Default has
occurred and is continuing, any other assignee; and





--------------------------------------------------------------------------------

87


(B)    the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund.
As used herein, “Ineligible Institution” means a (a) natural person, (b) a
Defaulting Lender, (c) the Borrower or any of its Affiliates, or (d) holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person or relative(s) thereof; provided that, such holding
company, investment vehicle or trust shall not constitute an Ineligible
Institution if it (x) has not been established for the primary purpose of
acquiring any Loans or Commitments, (y) is managed by a professional advisor,
who is not such natural person or a relative thereof, having significant
experience in the business of making or purchasing commercial loans, and (z) has
assets greater than $25,000,000 and a significant part of its activities consist
of making or purchasing commercial loans and similar extensions of credit in the
ordinary course of its business.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class, the amount of the Commitment or Loans of the
assigning Lender subject to each such assignment (determined as of the date the
Assignment and Assumption with respect to such assignment is delivered to the
Administrative Agent) shall not be less than $5,000,000 unless each of the
Borrower and the Administrative Agent otherwise consent, provided that no such
consent of the Borrower shall be required if an Event of Default has occurred
and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more Credit Contacts to whom all syndicate-level information
(which may contain material non-public information about the Loan Parties and
their related parties or their respective securities) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable laws, including Federal and state securities laws; and
(E)    no assignment shall be made to any Loan Party or an Affiliate thereof or
to any Defaulting Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.15, 2.16, 2.17 and 9.03). Any assignment or





--------------------------------------------------------------------------------

88


transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 9.04 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans and LC Disbursements owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent,
the Issuing Bank and the Lenders shall treat each Person whose name is recorded
in the Register pursuant to the terms hereof as a Lender hereunder for all
purposes of this Agreement, notwithstanding notice to the contrary. The Register
shall be available for inspection by the Borrower, the Issuing Bank and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register; provided that if
either the assigning Lender or the assignee shall have failed to make any
payment required to be made by it pursuant to Section 2.06(d) or (e), 2.07(b),
2.18(d) or 9.03(c), the Administrative Agent shall have no obligation to accept
such Assignment and Assumption and record the information therein in the
Register unless and until such payment shall have been made in full, together
with all accrued interest thereon. No assignment shall be effective for purposes
of this Agreement unless it has been recorded in the Register as provided in
this paragraph.
(c)    Any Lender may, without the consent of the Borrower, the Administrative
Agent or the Issuing Bank, sell participations to one or more banks or other
entities other than any Loan Party or its Affiliate or a Defaulting Lender (a
“Participant”), other than an Ineligible Institution, in all or a portion of
such Lender’s rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, and (C) the Borrower, the Administrative Agent,
the Issuing Bank and the other Lenders shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
The Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.15, 2.16 and 2.17 (subject to the requirements and limitations
therein, including the requirements under Section 2.17(f) (it being understood
that the documentation required under Section 2.17(f) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to paragraph (b) of this Section;
provided that such Participant (A) agrees to be subject to the provisions of
Sections 2.18 and 2.19 as if it were an assignee under paragraph (b) of this
Section; and (B) shall not be entitled to receive any greater payment under
Sections 2.15 or 2.17, with respect to any participation, than its participating
Lender would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense,





--------------------------------------------------------------------------------

89


to use reasonable efforts to cooperate with the Borrower to effectuate the
provisions of Section 2.19 with respect to any Participant. To the extent
permitted by law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender. Each Lender that sells a
participation shall, acting solely for this purpose as an agent of the Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register to any Person (including the identity of
any Participant or any information relating to a Participant’s interest in any
Commitments, Loans, Letters of Credit or its other obligations under any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such pledge or assignment
of a security interest; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.
SECTION 9.05     Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the
Administrative Agent, the Issuing Bank or any Lender may have had notice or
knowledge of any Default or incorrect representation or warranty at the time any
credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid or any
Letter of Credit is outstanding and so long as the Commitments have not expired
or terminated. The provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Article
VIII shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the
Commitments or the termination of this Agreement or any provision hereof.
SECTION 9.06     Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Administrative
Agent constitute the entire contract among the parties relating to the subject
matter hereof and supersede any and all previous agreements and understandings,
oral or written, relating to the subject matter hereof. Except as provided in
Section 4.01, this Agreement shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns. Delivery of an executed counterpart of a signature page
of this Agreement by telecopy or any other electronic means that reproduces





--------------------------------------------------------------------------------

90


an image of the actual executed signature page shall be effective as delivery of
a manually executed counterpart of this Agreement. The words “execution,”
“signed,” “signature,” “delivery,” and words of like import in or relating to
any document to be signed in connection with this Agreement and the transactions
contemplated hereby shall be deemed to include Electronic Signatures, deliveries
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature,
physical delivery thereof or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act, or any other similar
state laws based on the Uniform Electronic Transactions Act.
SECTION 9.07     Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08     Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Lender and each of its Affiliates is hereby authorized at
any time and from time to time, to the fullest extent permitted by law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate to or for the credit or the account of the Borrower
against any of and all the obligations of the Borrower now or hereafter existing
under this Agreement held by such Lender, irrespective of whether or not such
Lender shall have made any demand under this Agreement and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have.
SECTION 9.09     Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of Texas.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the district courts of Harris
County, Texas and of the United States District Court for the Southern District
of Texas (Houston Division), and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such Texas State or, to
the extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that the Administrative Agent, the Issuing Bank or any Lender may
otherwise have to bring any action or proceeding relating to this Agreement
against the Borrower or its properties in the courts of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.





--------------------------------------------------------------------------------

91


(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by law.
SECTION 9.10     WAIVER OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT
AND THE LENDERS HEREBY ACKNOWLEDGE THAT THE RIGHT TO TRIAL BY JURY IS A
CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH OF THEM, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL OF THEIR CHOICE, KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY OF THEM MAY HAVE TO A TRIAL
BY JURY IN ANY LITIGATION (WHETHER BASED UPON CONTRACT, TORT OR OTHERWISE)
BETWEEN OR AMONG THEM ARISING OUT OF OR IN ANY WAY RELATED TO THE LOAN DOCUMENTS
OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR ANY COURSE OF
CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF
THEM. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDERS TO PROVIDE THE
FINANCING DESCRIBED HEREIN OR IN THE OTHER LOAN DOCUMENTS.
SECTION 9.11     Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12     Confidentiality. Each of the Administrative Agent, the Issuing
Bank and the Lenders agrees to maintain the ‎confidentiality of the Information
(as defined below), except that Information may be disclosed ‎‎(a) to its and
its Affiliates’ directors, officers, employees and agents, including
accountants, legal ‎counsel and other advisors (it being understood that the
Persons to whom such disclosure is ‎made will be informed of the confidential
nature of such Information and instructed to keep such ‎Information
confidential), (b) to the extent requested by any regulatory authority, (c) to
the ‎extent required by applicable laws or regulations or by any subpoena or
similar legal process, (d) ‎to any other party to this Agreement, (e) in
connection with the exercise of any remedies ‎hereunder or any suit, action or
proceeding relating to this Agreement or the enforcement of ‎rights hereunder,
(f) subject to an agreement containing provisions substantially the same as
those ‎of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or ‎Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or ‎prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the ‎Borrower and
its obligations, (g) with the consent of the Borrower, or (h) to the extent such
‎Information (i) becomes publicly available other than as a result of a breach
of this Section or ‎‎(ii) becomes available to the Administrative Agent, the
Issuing Bank or any Lender on a ‎nonconfidential basis from a source other than
the Borrower. For the purposes of this Section, ‎‎“Information” means all
information received from the Borrower relating to the Borrower or its
‎business, other than any such information that is available to the
Administrative Agent, the ‎Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by the Borrower; ‎provided that, in the case of information
received from the Borrower after the date hereof, such ‎information is clearly
identified at the time of delivery as confidential. Any Person required to
‎maintain the confidentiality of Information as provided in this Section shall
be considered to ‎have complied with its obligation to do so if such Person has
exercised the same degree of care to ‎maintain the confidentiality of such
Information as such Person would accord to its own ‎confidential information.‎
SECTION 9.13     Interest Rate Limitation. Notwithstanding anything herein to
the contrary, if at any time the interest rate applicable to any Loan, together
with all fees, charges and other amounts which are treated as interest on such
Loan under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,





--------------------------------------------------------------------------------

92


received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender. If, for any reason
whatsoever, the Charges paid or received on the Loans produces a rate which
exceeds the Maximum Rate, the Lenders shall credit against the principal of the
Loans (or, if such indebtedness shall have been paid in full, shall refund to
the payor of such Charges) such portion of said Charges as shall be necessary to
cause the interest paid on the Loans to produce a rate equal to the Maximum
Rate. All sums paid or agreed to be paid to the holders of the Loans for the
use, forbearance or detention of the Loans shall, to the extent permitted by
applicable law, be amortized, prorated, allocated and spread in equal parts
throughout the full term of this Agreement, so that the interest rate is uniform
throughout the full term of this Agreement. The provisions of this Section shall
control all agreements, whether now or hereafter existing and whether written or
oral, between the parties hereto. On each day, if any, that Texas law
establishes the Maximum Rate, the Maximum Rate shall be the “weekly ceiling” (as
defined in Chapter 303 of the Texas Finance Code (the “Texas Finance Code”) as
amended) for that day. The Administrative Agent may from time to time, as to
current and future balances, implement any other ceiling under the Texas Finance
Code by notice to the Borrower, if and to the extent permitted by the Texas
Finance Code. Without notice to the Borrower or any other person or entity, the
Maximum Rate shall automatically fluctuate upward and downward as and in the
amount by which such maximum nonusurious rate of interest permitted by
applicable law fluctuates.
SECTION 9.14     Judgment Currency. The specification of dollars, and any
payment in Texas, is of the essence, and the dollar shall be the currency of
account in all events relating to any payments to be made by the Lenders, the
Borrower or Guarantor under the Loan Documents. The payment obligations of the
Loan Parties under the Loan Documents shall not be discharged by an amount paid
in another currency or in another place, whether pursuant to a judgment or
otherwise, to the extent that the amount so paid on conversion to the dollar and
transfer to Texas under normal banking procedures does not yield the amount of
the dollar paid at Texas due hereunder. If for the purpose of obtaining judgment
in any court it is necessary to convert a sum due hereunder in dollars into
another currency (the “Second Currency”), the rate of exchange which shall be
applied shall be that at which in accordance with normal banking procedures the
Administrative Agent could purchase dollars with the Second Currency in the
London foreign exchange market at approximately 11:00 a.m. London time on the
Business Day next preceding that on which such judgment is rendered. The
obligation of any Loan Party in respect of any such sum due from it to the
Administrative Agent or any Lender shall, notwithstanding the rate of exchange
actually applied in rendering such judgment, be discharged only to the extent
that on the Business Day following receipt by the Administrative Agent or such
Lender, as the case may be, of any sum adjudged to be due hereunder in the
Second Currency to the Administrative Agent or such Lender, as the case may be,
the Administrative Agent or such Lender, as the case may be, may in accordance
with normal banking procedures purchase such amount of dollars (and transfer to
Texas) with the amount of the Second Currency so adjudged to be due as the
Administrative Agent could have purchased with the Second Currency in the London
foreign exchange market at approximately 11:00 a.m. London time on the Business
Day next preceding that on which such judgment is rendered, and each Loan Party
hereby, as a separate obligation and notwithstanding any such judgment, agrees
to indemnify the Administrative Agent or such Lender, as the case may be,
against, and to pay the Administrative Agent or such Lender, as the case may be,
on demand in dollars, any difference between the sum originally due to the
Administrative Agent or such Lender, as the case may be, in dollars and the
amount of dollars so purchased and transferred, and if the amount of dollars so
purchased exceeds the amount of the Second Currency which





--------------------------------------------------------------------------------

93


the Administrative Agent could have purchased on the Business Day next preceding
that on which judgment is rendered, such Lender or the Administrative Agent
agrees to remit such excess to the Borrower.
SECTION 9.15     USA PATRIOT Act. Each Lender that is subject to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”) hereby notifies the Borrower and each
other Loan Party that pursuant to the requirements of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and each other Loan Party, which information includes the name and address of
the Loan Party and other information that will allow such Lender to identify the
Loan Party in accordance with the Patriot Act.
SECTION 9.16     Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
SECTION 9.17     Keepwell. Each Qualified ECP Loan Party hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other Loan
Party to honor all of its obligations under any Loan Document in respect of Swap
Obligations (provided, however, that each Qualified ECP Loan Party shall only be
liable under this Section for the maximum amount of such liability that can be
hereby incurred without rendering its obligations under this Section or
otherwise under any applicable Loan Document voidable under applicable law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount). Each Qualified ECP Loan Party intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Loan Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
SECTION 9.18     No Fiduciary Duty, etc. The Borrower acknowledges and agrees,
and acknowledges the other Loan Parties’ understanding, that no Credit Party
will have any obligations except those obligations expressly set forth herein
and in the other Loan Documents and each Credit Party is acting solely in the
capacity of an arm’s length contractual counterparty to the Loan Parties with
respect to the Loan Documents and the transactions contemplated herein and
therein and not as a financial advisor





--------------------------------------------------------------------------------

94


or a fiduciary to, or an agent of, any Loan Party or any other Person. The
Borrower agrees that it will not, and that it will not permit any other Loan
Party to, assert any claim against any Credit Party based on an alleged breach
of fiduciary duty by such Credit Party in connection with any Loan Document or
the transactions contemplated thereby. Additionally, the Borrower acknowledges
and agrees, and acknowledges the other Loan Parties’ understanding, that no
Credit Party is advising any Loan Party as to any legal, tax, investment,
accounting, regulatory or any other matters in any jurisdiction. Each Loan Party
shall consult with its own advisors concerning such matters and shall be
responsible for making its own independent investigation and appraisal of the
transactions contemplated herein or in the other Loan Documents, and the Credit
Parties shall have no responsibility or liability to any Loan Party with respect
thereto.
SECTION 9.19     Acknowledgement Regarding Any Supported QFCs. To the extent
that the ‎Loan Documents provide support, through a guarantee or otherwise, for
hedging agreements or ‎any other agreement or instrument that is a QFC (such
support “QFC Credit Support” and each ‎such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the ‎resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance ‎Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with ‎the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such ‎Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that ‎the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of ‎the
State of Texas and/or of the United States or any other state of the United
States):‎
In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) ‎becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such ‎Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or ‎under such Supported QFC and such QFC
Credit Support, and any rights in property securing such ‎Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same
‎extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported ‎QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were ‎governed by the laws of the United
States or a state of the United States. In the event a Covered ‎Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
‎Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to ‎such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party ‎are permitted to be exercised to no
greater extent than such Default Rights could be exercised under ‎the U.S.
Special Resolution Regime if the Supported QFC and the Loan Documents were
governed ‎by the laws of the United States or a state of the United States.
Without limitation of the foregoing, ‎it is understood and agreed that rights
and remedies of the parties with respect to a Defaulting ‎Lender shall in no
event affect the rights of any Covered Party with respect to a Supported QFC or
‎any QFC Credit Support.
[Signature Pages Follow]







--------------------------------------------------------------------------------


S-1


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
HINES GLOBAL REIT II PROPERTIES LP
By:    Hines Global Income Trust, Inc.,
General Partner
By: /s/ Janice Walker                
Name: Janice Walker
Title: Chief Operating Officer
The undersigned executes this Agreement to evidence its agreement to comply with
Section 5.10 and Article VI of this Agreement.
HINES GLOBAL INCOME TRUST, INC.
By:    /s/ Janice Walker            
Name:    Janice Walker                
Title:    Chief Operating Officer            


Signature Page for Hines Global REIT II Properties LP Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

S-2




JPMORGAN CHASE BANK, N.A., individually and as Administrative Agent
By:    /s/ Elizabeth Johnson        
Elizabeth Johnson, Executive Director


Signature Page for Hines Global REIT II Properties LP Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

S-3




BANK OF AMERICA, N.A., individually and as Syndication Agent
By:    /s/ Alisa Hollenback            
Name:    Alisa Hollenback            
Title:    Senior Vice President            


Signature Page for Hines Global REIT II Properties LP Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

S-4




REGIONS BANK‎, individually and as Co-Documentation Agent
By:    /s/ Mike Evans                
Name:    Mike Evans                 
Title:    Senior Vice President            


Signature Page for Hines Global REIT II Properties LP Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

S-5




U.S. BANK NATIONAL ASSOCIATION, individually and as Co-Documentation Agent
By:    /s/ Travis Myers                
Name:    Travis Myers                
Title:    Vice President                


Signature Page for Hines Global REIT II Properties LP Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

S-6




WELLS FARGO BANK, NATIONAL ASSOCIATION‎, individually and as Co-Documentation
Agent
By:    /s/ D Bryan Gregory            
Name:    D. Bryan Gregory            
Title:    Managing Director            


Signature Page for Hines Global REIT II Properties LP Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

S-7




CITIZENS BANK, NATIONAL ASSOCIATION‎, individually and as Co-Documentation Agent
By:    /s/ Frank Kaplan            
Name:    Frank Kaplan                
Title:    Vice President                


Signature Page for Hines Global REIT II Properties LP Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

S-8




ZIONS BANCORPORATION, N.A. d/b/a AMEGY BANK
By:    /s/ Mandy Negrete            
Name:    Mandy Negrete                
Title:    Vice President                


Signature Page for Hines Global REIT II Properties LP Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------

S-9




CADENCE BANK, N.A.
By:    /s/ Evans N. Gunn            
Name:    Evans N. Gunn                
Title:    Senior Vice President            






Signature Page for Hines Global REIT II Properties LP Amended and Restated
Credit Agreement



--------------------------------------------------------------------------------






SCHEDULE 2.01
LENDERS
Revolving Loan Commitment/
Name    Address    Foreign Currency Commitment    Term Loan Commitment
JPMorgan Chase Bank, N.A.    See Section
9.01    $‎56,617,647.00‎/$‎30,078,125.00‎    $30,882,353.00
‎20.588235‎%/‎21.875000‎%    20.588235%
Bank of America, N.A.    8101 SW 34th
Avenue    $56,617,647.00/$30,078,125.00    $‎30,882,353.00‎
Amarillo, Texas 79121    20.588235%/21.875000%    ‎20.588235‎%
Attn: Alisa Hollenback
Telephone: 806.463.3924
Email: alisa.l.hollenback@baml.com
Regions Bank    1717 McKinney Ave., Suite
1200    $32,352,941.00/$17,187,500.00    $‎17,647,059.00‎
Dallas, Texas 75202    ‎11.764706%/12.500000‎%    ‎11.764706‎%
Attn: Mike Evans
Telephone: 469.608.2788
Email: michael.evans@regions.com
U.S. Bank National Association    13737 Noel Road, Suite
800    $32,352,941.00/$17,187,500.00    $17,647,059.00
Dallas, Texas 75240    11.764706%/12.500000%    11.764706%
Attn: Patrick Trowbridge
Telephone: 972.581.1618
Email: patrick.trowbridge@usbank.com
Wells Fargo Bank, National Association    1512 Eureka
Road    $‎32,352,941.00/$17,187,500.00    $‎17,647,059.00‎
Roseville, California 95661    ‎11.764706%/12.500000‎%    ‎11.764706‎%
Attn: Ricky S. Nahal
Telephone: 916.223.7819
Email: ricky.nahal@wellsfargo.com
Revolving Loan Commitment/
Name    Address    Foreign Currency Commitment    Term Loan Commitment


Schedule 2.01-1



--------------------------------------------------------------------------------





Citizens Bank, National Association    600 Travis Street, Suite
6950    $‎32,352,941.00/$17,187,500.00‎    $‎17,647,059.00‎
Houston, Texas 77002    ‎11.764706%/12.500000‎%    ‎11.764706‎%
Attn: Michael J. McAfee
Telephone: 713.221.2414
Email: michael.mcafee@citizensbank.com
Zions Bancorporation, N.A. d/b/a    1717 West Loop South, Floor
22    $‎16,176,471.00‎/$8,593,750.00    $‎8,823,529.00‎
Amegy Bank    Houston, Texas 77027    ‎5.882353‎%/6.250000%    ‎5.882353‎%
Attn: Mandy Negrete
Telephone: 713.232.2029
Email: mandy.negrete@amegybank.com
Cadence Bank, N.A.    2800 Post Oak Blvd., Suite
3800    $16,176,471.00/$0    $8,823,529.00
Houston, Texas 77056    5.882353%/0%    5.882353%
Attn: Evans Gunn
Telephone: 713.871.3937
Email: evans.gunn@cadencebank.com




Schedule 2.01-2



--------------------------------------------------------------------------------






Schedule 3.06
DISCLOSED MATTERS
NONE




Schedule 3.06-1



--------------------------------------------------------------------------------






Schedule 3.13
LIST OF SUBSIDIARIES
Name
 
Jurisdiction of Organization
Hines Global REIT II Properties LP
 
Delaware
Hines GREIT II Ireland Fund Irish Collective Asset-Management Vehicle
 
Ireland
HGREIT II Bishops Holdings LLC
 
Delaware
Hines Global REIT II 891 Coronado LLC
 
Delaware
HGREIT II Cottonwood Center LLC
 
Delaware
HGREIT II Goodyear Crossing LLC
 
Delaware
HGREIT II Edmondson Road LLC
 
Delaware
HGREIT II Madison Road LLC
 
Delaware
HGREIT II Montrose LLC
 
Delaware
HGREIT II Montrose OpCo LLC
 
Delaware
HGREIT II Montrose Services LLC
 
Delaware
HGREIT II Reading LLC
 
Delaware
HGREIT II Reading LP
 
Delaware
HGREIT II Reading Student Housing B.V.
 
Netherlands
HGREIT II Reading Student Housing Operations B.V.
 
Netherlands
Hines Global REIT II Services Holdings, Inc.
 
Delaware
HGREIT II Reading Services, Inc.
 
Delaware
HGREIT II Reading, Inc.
 
Delaware
HGR II International Investment Manager LLC
 
Delaware
Hines Global Income Investments, Inc.
 
Delaware
HGIT 5353 Fannin Lot Parcel, Inc.
 
Delaware
HGIT 5353 Fannin LP
 
Texas
HGIT 5353 Fannin GP LLC
 
Delaware
HGIT Fresh Park Partner LLC
 
Delaware
HGIT Fresh Park Venlo Holdings LLC
 
Delaware
HGIT Venraysewg 100
 
Netherlands
HGIT Maintal LLC
 
Delaware
HGIT ABC Westland Partner LLC
 
Delaware
HGIT ABC Westland Holdings LLC
 
Delaware
HGIT ABC Westland
 
Netherlands
HGIT Briargate LLC
 
Delaware
HGIT Łòdź LLC
 
Delaware
HGIT Łòdź DP I Sp Z o.o.
 
Poland
PDC Industrial Center 68 Sp Z o.o.
 
Poland
HGIT Gdańsk LLC
 
Delaware
HGIT Gdańsk DP I Sp Z o.o.‎
 
Poland
Jolie Investments SP Z o.o.‎
 
Poland
HGIT Glasgow LLC
 
Delaware
HGIT Glasgow Limited
 
England and Wales
HGIT Glasgow Services, Inc.
 
Delaware
HGIT Bristol Limited
 
England and Wales
HGIT Milton Keynes Limited
 
England and Wales



Schedule 3.13-1



--------------------------------------------------------------------------------





Name
 
Jurisdiction of Organization
HGIT UK Logistics LP
 
Delaware
HGIT UK Logistics GP LLC
 
Delaware
HGIT UK Logistics Investor, Inc.
 
Delaware
HGIT 4700 Berwyn LLC
 
Delaware







Schedule 3.13-2



--------------------------------------------------------------------------------






Schedule 5.11
UNENCUMBERED POOL
The Promenade Shops at Briargate, a Class A 236,539 square foot open air retail
center in Colorado Springs, Colorado.
Alloy by Alta, a 275 unit multifamily project in College Park, Maryland.






Schedule 5.11-1



--------------------------------------------------------------------------------






Schedule 6.01
EXISTING INDEBTEDNESS
chasehines_image1a02.gif [chasehines_image1a02.gif]




Schedule 6.01-1



--------------------------------------------------------------------------------






Schedule 6.02
EXISTING LIENS
See Schedule 6.01.




Schedule 6.02-1



--------------------------------------------------------------------------------






Schedule 6.08
EXISTING RESTRICTIONS
NONE




Schedule 6.08-1



--------------------------------------------------------------------------------






EXHIBIT A


ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1.    Assignor:        _____________________________
2.    Assignee:        ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]]
3.    Borrower:        Hines Global REIT II Properties LP
4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as the administrative agent
under the Credit Agreement

5.
Credit Agreement:    The Credit Agreement dated as of _______________, 2019
among Borrower, the Lenders parties thereto, Administrative Agent, and the other
agents parties thereto

6.    Assigned Interest:    _____________________________


Exhibit A-1



--------------------------------------------------------------------------------





Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
$
$
%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY THE ADMINISTRATIVE
AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE
REGISTER THEREFOR.]
The Assignee agrees to deliver to the Administrative Agent a completed
Administrative Questionnaire in which the Assignee designates one or more Credit
Contacts to whom all syndicate-level information (which may contain material
non-public information about the Borrower[, the Loan Parties] and [its] [their]
Related Parties or their respective securities) will be made available and who
may receive such information in accordance with the Assignee’s compliance
procedures and applicable laws, including Federal and state securities laws.
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:______________________________
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:______________________________
Title:


Exhibit A-2



--------------------------------------------------------------------------------







[Consented to and] Accepted:
[NAME OF ADMINISTRATIVE AGENT], as
Administrative Agent
By:_________________________________
Title:
[Consented to:]
[NAME OF RELEVANT PARTY]
By:________________________________
Title:


Exhibit A-3



--------------------------------------------------------------------------------







ANNEX 1
[__________________]
STANDARD TERMS AND CONDITIONS FOR


ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document, or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01 thereof, as applicable,
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase the Assigned Interest on the basis of which it has
made such analysis and decision independently and without reliance on the
Administrative Agent or any other Lender, and (v) if it is a Foreign Lender,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.


Exhibit A-4



--------------------------------------------------------------------------------







3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Acceptance and
adoption of the terms of this Assignment and Assumption by the Assignee and the
Assignor by Electronic Signature or delivery of an executed counterpart of a
signature page of this Assignment and Assumption by any Approved Electronic
Platform shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.




Exhibit A-5



--------------------------------------------------------------------------------






EXHIBIT B
LIST OF GUARANTORS
HGIT Briargate LLC, a Delaware limited liability company
HGIT 4700 Berwyn LLC, a Delaware limited liability company




Exhibit B-1



--------------------------------------------------------------------------------






EXHIBIT B-1


FORM OF GUARANTY
THIS GUARANTY dated as of _______________ executed and delivered by each of the
undersigned, whether one or more, (all each a “Guarantor” and, collectively, the
“Guarantors”), in favor of (a) JPMORGAN CHASE BANK, N.A., in its capacity as
Administrative Agent (the “Agent”) for the Lenders under that certain Credit
Agreement dated as of _______________, 2019, by and among HINES GLOBAL REIT II
PROPERTIES LP (the “Borrower”), the financial institutions party thereto and
their assignees in accordance therewith (the “Lenders”), and the Agent (as the
same may be amended, restated, supplemented or otherwise modified from time to
time in accordance with its terms, the “Credit Agreement”) and (b) the Lenders.
WHEREAS, pursuant to the Credit Agreement, the Lenders have made available to
the Borrower certain financial accommodations on the terms and conditions set
forth in the Credit Agreement;
WHEREAS, each Guarantor other than the REIT is a Subsidiary of the Borrower or
of the REIT;
WHEREAS, the Borrower, each Guarantor and the other Subsidiaries of the
Borrower, though separate legal entities, are mutually dependent on each other
in the conduct of their respective businesses as an integrated operation and
have determined it to be in their mutual best interests to obtain financing from
the Agent and the Lenders through their collective efforts;
WHEREAS, each Guarantor acknowledges that it will receive direct and indirect
benefits from the Agent and the Lenders making such financial accommodations
available to the Borrower under the Credit Agreement and, accordingly, each
Guarantor is willing to guarantee the Borrower’s obligations to the Agent and
the Lenders on the terms and conditions contained herein; and
WHEREAS, each Guarantor’s execution and delivery of this Guaranty is one of the
conditions precedent to the Agent and the Lenders making, or continuing to make,
such financial accommodations to the Borrower.
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged by each Guarantor, each Guarantor agrees as
follows:
Section 1. Guaranty. Each Guarantor hereby absolutely and unconditionally
guaranties the due and punctual payment and performance of all of the following
when due (collectively referred to as the “Obligations”): (a) all indebtedness
and obligations owing by the Borrower to any of the Lenders or the Agent under
or in connection with the Credit Agreement and any other Loan Document,
including without limitation, the repayment of all principal of the Loans made
by the Lenders to the Borrower under the Credit Agreement and the payment of all
interest, fees, charges, reasonable attorneys’ fees and other amounts payable to
any Lender or the Agent thereunder or in connection therewith and the payment of
the Swap Obligations; (b) any and all extensions, renewals, modifications,
amendments or substitutions of the foregoing; and (c) all expenses, including,
without limitation, reasonable attorneys’ fees and disbursements, that are
incurred by the Lenders or the Agent in the enforcement of any of the foregoing
or any obligation of such Guarantor hereunder.


Exhibit B-1-1



--------------------------------------------------------------------------------





Section 2. Guaranty of Payment and Not of Collection. This Guaranty is a
guaranty of payment, and not of collection, and a debt of each Guarantor for its
own account. Accordingly, the Lenders and the Agent shall not be obligated or
required before enforcing this Guaranty against any Guarantor: (a) to pursue any
right or remedy the Lenders or the Agent may have against the Borrower, any
other Guarantor or any other Person or commence any suit or other proceeding
against the Borrower, any other Guarantor or any other Person in any court or
other tribunal; (b) to make any claim in a liquidation or bankruptcy of the
Borrower, any other Guarantor or any other Person; or (c) to make demand of the
Borrower, any other Guarantor or any other Person or to enforce or seek to
enforce or realize upon any collateral security held by the Lenders or the Agent
which may secure any of the Obligations. In this connection, each Guarantor
hereby waives the right of such Guarantor to require any holder of the
Obligations to take action against the Borrower as provided by any legal
requirement of any Governmental Authority.
Section 3. Guaranty Absolute. Each Guarantor guarantees that the Obligations
will be paid strictly in accordance with the terms of the documents evidencing
the same, regardless of any legal requirement now or hereafter in effect in any
jurisdiction affecting any of such terms or the rights of the Agent or the
Lenders with respect thereto. The liability of each Guarantor under this
Guaranty shall be absolute and unconditional in accordance with its terms and
shall remain in full force and effect without regard to, and shall not be
released, suspended, discharged, terminated or otherwise affected by, any
circumstance or occurrence whatsoever (other than the full and final payment and
performance of the Obligations), including, without limitation, the following
(whether or not such Guarantor consents thereto or has notice thereof):
(a)    (i) any change in the amount, interest rate or due date or other term of
any of the Obligations; (ii) any change in the time, place or manner of payment
of all or any portion of the Obligations; (iii) any amendment or waiver of, or
consent to the departure from or other indulgence with respect to, the Credit
Agreement, any other Loan Document, or any other document or instrument
evidencing or relating to any Obligations; or (iv) any waiver, renewal,
extension, addition, or supplement to, or deletion from, or any other action or
inaction under or in respect of, the Credit Agreement, any of the other Loan
Documents, or any other documents, instruments or agreements relating to the
Obligations or any other instrument or agreement referred to therein or
evidencing any Obligations or any assignment or transfer of any of the
foregoing;
(b)    any lack of validity or enforceability of the Credit Agreement, any of
the other Loan Documents, or any other document, instrument or agreement
referred to therein or evidencing any Obligations or any assignment or transfer
of any of the foregoing;
(c)    any furnishing to the Agent or the Lenders of any security for the
Obligations, or any sale, exchange, release or surrender of, or realization on,
any collateral security for the Obligations;
(d)    any settlement or compromise of any of the Obligations, any security
therefor, or any liability of any other party with respect to the Obligations,
or any subordination of the payment of the Obligations to the payment of any
other liability of the Borrower;
(e)    any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any other
Guarantor, the Borrower or any other Person, or any action taken with respect to
this Guaranty by any trustee or receiver, or by any court, in any such
proceeding;
(f)    any nonperfection of any security interest or other Lien on any of the
collateral securing any of the Obligations;


Exhibit B-1-2



--------------------------------------------------------------------------------





(g)    any act or failure to act by the Borrower or any other Person which may
adversely affect such Guarantor’s subrogation rights, if any, against the
Borrower to recover payments made under this Guaranty;
(h)    any application of sums paid by the Borrower or any other Person with
respect to the liabilities of the Borrower to the Agent or the Lenders,
regardless of what liabilities of the Borrower remain unpaid;
(i)    any defect, limitation or insufficiency in the borrowing powers of the
Borrower or in the exercise thereof; or
(j)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Guarantor hereunder.
Section 4. Action with Respect to Obligations. The Lenders and the Agent may in
accordance with the Credit Agreement, at any time and from time to time, without
the consent of, or notice to, any Guarantor, and without discharging any
Guarantor from its obligations hereunder take any and all actions described in
Section 3 and may otherwise: (a) amend, modify, alter or supplement the terms of
any of the Obligations, including, but not limited to, extending or shortening
the time of payment of any of the Obligations or the interest rate that may
accrue on any of the Obligations; (b) amend, modify, alter or supplement the
Credit Agreement or any other Loan Document; (c) sell, exchange, release or
otherwise deal with all, or any part, of any collateral securing any of the
Obligations; (d) release any Person liable in any manner for the payment or
collection of the Obligations; (e) exercise, or refrain from exercising, any
rights against the Borrower or any other Person (including, without limitation,
any other Guarantor); and (f) apply any sum, by whomsoever paid or however
realized, to the Obligations in such order as the Lenders or the Agent shall
elect in accordance with the Credit Agreement.
Section 5. Representations and Warranties. Each Guarantor hereby makes to the
Agent and the Lenders all of the representations and warranties made by the
Borrower with respect to or in any way relating to such Guarantor in the Credit
Agreement and the other Loan Documents, as if the same were set forth herein in
full. The REIT hereby represents and warrants to the Agent and the Lenders that
(a) the REIT will comply with all laws, rules, regulations and orders of any
Governmental Authority required to maintain, and will at all times qualify as
and maintain, its status as a real estate investment trust under Section
856(c)(1) of the Code, and (b) each of the REIT’s Subsidiaries that is a
corporation is a “qualified REIT subsidiary” under Section 856 of the Code.
Section 6. Covenants. Each Guarantor will comply with all covenants which the
Borrower is to cause such Guarantor to comply with under the terms of the Credit
Agreement or any other Loan Documents. Each Qualified ECP Guarantor hereby
jointly and severally absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Loan Party to honor all of its obligations under this Guaranty in respect
of Swap Obligations. Each Qualified ECP Guarantor intends that this Section
constitute, and this Section shall be deemed to constitute, a “keepwell, support
or other agreement” for the benefit of each other Loan Party for all purposes of
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.
Section 7. Waiver. Each Guarantor, to the fullest extent permitted by applicable
law, hereby waives notice of acceptance hereof or any presentment, demand,
protest or notice of any kind, and any other act or thing, or omission or delay
to do any other act or thing, which in any manner or to any extent might vary
the risk of such Guarantor or which otherwise might operate to discharge such
Guarantor from its obligations hereunder.


Exhibit B-1-3



--------------------------------------------------------------------------------





Section 8. Inability to Accelerate Loan. If the Agent and/or the Lenders are
prevented from demanding or accelerating payment thereof by reason of any
automatic stay or otherwise, the Agent and/or the Lenders shall be entitled to
receive from each Guarantor, upon demand therefor, the sums which otherwise
would have been due had such demand or acceleration occurred.
Section 9. Reinstatement of Obligations. Each Guarantor agrees that this
Guaranty shall continue to be effective or be reinstated, as the case may be,
with respect to any Obligations if at any time payment of any such Obligations
is rescinded or otherwise must be restored by the Agent and/or the Lenders upon
the bankruptcy or reorganization of the Borrower or any Guarantor or otherwise.
Section 10. Subrogation. Until all of the Obligations shall have been
indefeasibly paid in full, any right of subrogation a Guarantor may have shall
be subordinate to the rights of Agent and the Lenders and each Guarantor hereby
waives any right to enforce any remedy which the Agent and/or the Lenders now
have or may hereafter have against the Borrower, and each Guarantor hereby
waives any benefit of, and any right to participate in, any security or
collateral given to the Agent and the Lenders to secure payment or performance
of any of the Obligations.
Section 11. Taxes. Each Guarantor hereby acknowledges and agrees that the terms
of Section 2.17(a) of the Credit Agreement shall be binding on such Guarantor as
though such Guarantor were a party thereto.
Section 12. Set-off. In addition to any rights now or hereafter granted under
applicable law and not by way of limitation of any such rights, from and after
an Event of Default under the Credit Agreement each Lender is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender to or for the credit or the account of any Guarantor against any
of and all the obligations of such Guarantor now or hereafter existing under
this Guaranty held by such Lender then due and payable. Each Guarantor agrees,
to the fullest extent it may effectively do so under applicable law, that any
holder of a participation in a Note, whether or not acquired pursuant to the
applicable provisions of the Credit Agreement, may exercise rights of setoff or
counterclaim and other rights with respect to such participation as fully as if
such holder of a participation were a direct creditor of such Guarantor in the
amount of such participation.
Section 13. Subordination. Each Guarantor hereby expressly covenants and agrees
for the benefit of the Agent and the Lenders that all obligations and
liabilities of the Borrower or any other Guarantor to such Guarantor of whatever
description, including without limitation, all intercompany receivables of such
Guarantor from the Borrower or any other Guarantor (collectively, the “Junior
Claims”) shall be subordinate and junior in right of payment to all Obligations;
provided, however, that payment thereof may be made so long as no Event of
Default shall have occurred and be continuing. If an Event of Default shall have
occurred and be continuing, then no Guarantor shall accept any direct or
indirect payment (in cash, property, securities by setoff or otherwise) from the
Borrower or any other Guarantor on account of or in any manner in respect of any
Junior Claim until all of the Obligations have been indefeasibly paid in full.
Section 14. Avoidance Provisions. It is the intent of each Guarantor, the Agent
and the Lenders that in any Proceeding, such Guarantor’s maximum obligation
hereunder shall equal, but not exceed, the maximum amount which would not
otherwise cause the obligations of such Guarantor hereunder (or any other
obligations of such Guarantor to the Agent and the Lenders) to be avoidable or
unenforceable against such Guarantor in such Proceeding as a result of
applicable law, including without limitation, (a) Section 548 of the Bankruptcy
Code of 1978, as amended (the “Bankruptcy Code”) and (b) any state fraudulent
transfer or fraudulent conveyance act or statute applied in such Proceeding,
whether by virtue of Section 544 of the


Exhibit B-1-4



--------------------------------------------------------------------------------





Bankruptcy Code or otherwise. The applicable laws under which the possible
avoidance or unenforceability of the obligations of such Guarantor hereunder (or
any other obligations of such Guarantor to the Agent and the Lenders) shall be
determined in any such Proceeding are referred to as the “Avoidance Provisions.”
Accordingly, to the extent that the obligations of any Guarantor hereunder would
otherwise be subject to avoidance under the Avoidance Provisions, the maximum
Obligations for which such Guarantor shall be liable hereunder shall be reduced
to that amount which, as of the time any of the Obligations are deemed to have
been incurred under the Avoidance Provisions, would not cause the obligations of
any Guarantor hereunder (or any other obligations of such Guarantor to the Agent
and the Lenders), to be subject to avoidance under the Avoidance Provisions.
This Section is intended solely to preserve the rights of the Agent and the
Lenders hereunder to the maximum extent that would not cause the obligations of
any Guarantor hereunder to be subject to avoidance under the Avoidance
Provisions, and no Guarantor nor any other Person shall have any right or claim
under this Section as against the Agent and the Lenders that would not otherwise
be available to such Person under the Avoidance Provisions.
Section 15. Information. Each Guarantor assumes all responsibility for being and
keeping itself informed of the financial condition of the Borrower, of the other
Guarantors and of all other circumstances bearing upon the risk of nonpayment of
any of the Obligations and the nature, scope and extent of the risks that such
Guarantor assumes and incurs hereunder, and agrees that none of the Agent or any
Lender shall have any duty whatsoever to advise any Guarantor of information
regarding such circumstances or risks.
Section 16. Governing Law. THIS GUARANTY SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS.
SECTION 17. JURISDICTION, VENUE.
(a)    EACH GUARANTOR AGREES THAT THE FEDERAL DISTRICT COURT OF THE SOUTHERN
DISTRICT OF TEXAS, HOUSTON DIVISION, OR, AT THE OPTION OF THE AGENT, ANY STATE
COURT LOCATED IN HARRIS COUNTY, TEXAS SHALL HAVE NONEXCLUSIVE JURISDICTION TO
HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN OR AMONG ANY GUARANTOR, THE
AGENT OR ANY OF THE LENDERS, PERTAINING DIRECTLY OR INDIRECTLY TO THIS GUARANTY
OR ANY OTHER LOAN DOCUMENT OR TO ANY MATTER ARISING HEREFROM OR THEREFROM OR ANY
COLLATERAL. EACH GUARANTOR EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH
JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH COURTS. THE CHOICE OF
FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO PRECLUDE THE BRINGING OF
ANY ACTION BY THE AGENT OR ANY LENDER OR THE ENFORCEMENT BY THE AGENT OR ANY
LENDER IN ANY OTHER APPROPRIATE JURISDICTION. FURTHER, EACH GUARANTOR
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM THAT ANY SUCH PROCEEDING
BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.
(b)    THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH
A FULL UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF, AND SHALL SURVIVE THE
PAYMENT OF THE OBLIGATIONS AND ALL OTHER AMOUNTS PAYABLE HEREUNDER OR UNDER THE
OTHER LOAN DOCUMENTS AND THE TERMINATION OF THIS GUARANTY.


Exhibit B-1-5



--------------------------------------------------------------------------------





Section 18. Loan Accounts. The Agent may maintain books and accounts setting
forth the amounts of principal, interest and other sums paid and payable with
respect to the Obligations, and in the case of any dispute relating to any of
the outstanding amount, payment or receipt of Obligation or otherwise, the
entries in such account shall be binding upon each Guarantor as to the
outstanding amount of such Obligations and the amounts paid and payable with
respect thereto absent manifest error. The failure of the Agent to maintain such
books and accounts shall not in any way relieve or discharge any Guarantor of
any of its obligations hereunder.
Section 19. Waiver of Remedies. No delay or failure on the part of the Agent or
the Lenders in the exercise of any right or remedy it may have against any
Guarantor hereunder or otherwise shall operate as a waiver thereof, and no
single or partial exercise by the Agent or the Lenders of any such right or
remedy shall preclude other or further exercise thereof or the exercise of any
other such right or remedy.
Section 20. Successors and Assigns. Each reference herein to the Agent or the
Lenders shall be deemed to include such Person’s respective successors and
assigns (including, but not limited to, any holder of the Obligations) in whose
favor the provisions of this Guaranty also shall inure, and each reference
herein to any Guarantor shall be deemed to include the Guarantor’s successors
and assigns, upon whom this Guaranty also shall be binding. The Lenders and the
Agent may, in accordance with the applicable provisions of the Credit Agreement,
assign, transfer or sell any Obligation, or grant or sell participation in any
Obligations, to any Person or entity without the consent of, or notice to, any
Guarantor and without releasing, discharging or modifying such Guarantor’s
obligations hereunder. Each Guarantor hereby consents to the delivery by the
Agent or any Lender to any assignee, transferee or participant of any financial
or other information regarding the Borrower or any Guarantor. Each Guarantor may
not assign or transfer its obligations hereunder to any Person, except to the
extent of transfers expressly permitted under the Credit Agreement.
Section 21. Amendments. This Guaranty may not be amended except as provided in
the Credit Agreement.
Section 22. Payments. All payments made by any Guarantor pursuant to this
Guaranty shall be made in Dollars, in immediately available funds to the Agent
at the place and time provided for in the Credit Agreement on the date one (1)
Business Day after written demand therefor to such Guarantor by the Agent.
SECTION 23. JOINT AND SEVERAL OBLIGATIONS. THE OBLIGATIONS OF THE GUARANTORS
HEREUNDER AND UNDER OTHER LOAN DOCUMENTS SHALL BE JOINT AND SEVERAL, AND
ACCORDINGLY, EACH GUARANTOR (BUT NOT ITS PARTNERS, SHAREHOLDERS OR MEMBERS)
CONFIRMS THAT IT (BUT NOT ITS PARTNERS, SHAREHOLDERS OR MEMBERS) IS LIABLE FOR
THE FULL AMOUNT OF THE OBLIGATIONS AND ALL OF THE OBLIGATIONS AND LIABILITIES OF
EACH OF THE OTHER GUARANTORS HEREUNDER AND UNDER OTHER LOAN DOCUMENTS.
SECTION 24. WAIVER OF JURY TRIAL. THE GUARANTORS HEREBY ACKNOWLEDGE THAT THE
RIGHT TO TRIAL BY JURY IS A CONSTITUTIONAL ONE, BUT THAT IT MAY BE WAIVED. EACH
OF THEM, AFTER CONSULTING OR HAVING HAD THE OPPORTUNITY TO CONSULT, WITH COUNSEL
OF THEIR CHOICE, KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES ANY RIGHT ANY
OF THEM MAY HAVE TO A TRIAL BY JURY IN ANY LITIGATION (WHETHER BASED UPON
CONTRACT, TORT OR OTHERWISE) BETWEEN OR AMONG THE GUARANTORS, THE AGENT AND THE
LENDERS ARISING OUT OF OR IN ANY WAY RELATED TO THIS GUARANTY OR THE LOAN
DOCUMENTS OR ANY OF THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS OR ANY
COURSE OF


Exhibit B-1-6



--------------------------------------------------------------------------------





CONDUCT, DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN), OR ACTION OF ANY OF
THEM. THIS PROVISION IS A MATERIAL INDUCEMENT TO LENDERS TO PROVIDE THE
FINANCING DESCRIBED IN THE LOAN DOCUMENTS.
Section 25. Notices. All notices, requests and other communications hereunder
shall be in writing and shall be given as provided in the Loan Agreement. Each
Guarantor’s address for notice is set forth below its signature hereto.
Section 26. Severability. In case any provision of this Guaranty shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions shall not in any way be affected
or impaired thereby.
Section 27. Headings. Section headings used in this Guaranty are for convenience
only and shall not affect the construction of this Guaranty.
Section 28. Definitions. (a) For the purposes of this Guaranty:
“Proceeding” means any of the following: (i) a voluntary or involuntary case
concerning any Guarantor shall be commenced under the Bankruptcy Code or any
other applicable bankruptcy laws; (ii) a custodian (as defined in the Bankruptcy
Code or any other applicable bankruptcy laws) is appointed for, or takes charge
of, all or any substantial part of the property of any Guarantor; (iii) any
other proceeding under any applicable law, domestic or foreign, relating to
bankruptcy, insolvency, reorganization, winding-up or composition for adjustment
of debts, whether now or hereafter in effect, is commenced relating to any
Guarantor; (iv) any Guarantor is adjudicated insolvent or bankrupt; (v) any
order of relief or other order approving any such case or proceeding is entered
by a court of competent jurisdiction; (vi) any Guarantor makes a general
assignment for the benefit of creditors; (vii) any Guarantor shall fail to pay,
or shall state that it is unable to pay, or shall be unable to pay, its debts
generally as they become due; (viii) any Guarantor shall call a meeting of its
creditors with a view to arranging a composition or adjustment of its debts;
(ix) any Guarantor shall by any act or failure to act indicate its consent to,
approval of or acquiescence in any of the foregoing; or (x) any corporate action
shall be taken by any Guarantor for the purpose of effecting any of the
foregoing.
(b)    Terms not otherwise defined herein are used herein with the respective
meanings given them in the Credit Agreement.
Section 29. Unencumbered Pool. If any Guarantor owns an Eligible Qualified
Property in the Unencumbered Pool, then such Guarantor agrees:
(a)    that it will not grant or allow to exist any Lien on such property other
than Permitted Encumbrances; and
(b)    that it is bound by, and will not enter into any restrictive agreements
prohibited by, Section 6.08 of the Credit Agreement.


Exhibit B-1-7



--------------------------------------------------------------------------------







IN WITNESS WHEREOF, each Guarantor has duly executed and delivered this Guaranty
as of the date and year first written above.
(GUARANTOR)
By:    
Name:    
Title:    
Address for Notices:
c/o Hines Global REIT II Properties LP
2800 Post Oak Blvd., Suite 4800
Houston, Texas 77056
Attention: Sherri Schugart and Jason Maxwell




Exhibit B-1-8



--------------------------------------------------------------------------------






EXHIBIT C
FORM OF [REVOLVING] [TERM] NOTE
$_________________    __________
FOR VALUE RECEIVED, HINES GLOBAL REIT II PROPERTIES LP, a Delaware limited
partnership (“Maker”), promises to pay without offset or counterclaim to the
order of [insert name of Lender] (“Payee”), the principal amount equal to the
lesser of (x) __________________________ ($_____________) or (y) the outstanding
amount advanced by Payee as a [Term] [Revolving] Loan under the Credit Agreement
(as hereinafter defined), payable in accordance with the terms of the Credit
Agreement.
Maker also promises to pay interest on the unpaid principal amount of this Note
(this “Note”) at the rates and at the times which shall be determined in
accordance with the provisions of that certain Amended and Restated Credit
Agreement dated as of _______________, 2019, among Maker, the Lenders named
therein, and JPMorgan Chase Bank, N.A., as Administrative Agent for itself and
the Lenders (as hereafter amended, supplemented or otherwise modified from time
to time, the “Credit Agreement”). Capitalized terms used herein without
definition shall have the meanings set forth in the Credit Agreement.
[Amounts borrowed may be repaid and reborrowed at any time prior to the
termination of the Availability Period. Except as otherwise provided in the
Credit Agreement, no Lender shall have any obligation to make a Loan to the
extent such Loan would cause the sum of the total Revolving Credit Exposures to
exceed the total Revolving Loan Commitments.]
This Note is subject to mandatory prepayment and prepayment at the option of the
Maker, as provided in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits of the Credit Agreement, reference to which is hereby made for a more
complete statement of the terms and conditions under which the Loan evidenced
hereby is made and is to be repaid.
THE CREDIT AGREEMENT AND THIS NOTE SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF TEXAS,
WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES.
Upon the occurrence of an Event of Default, the unpaid balance of the principal
amount of this Note may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Credit
Agreement.
Maker promises to pay all fees, costs and expenses incurred in the collection
and enforcement of this Note in accordance with the terms of the Credit
Agreement. Maker and any endorser of this Note hereby consents to renewals and
extensions of time at or after the maturity hereof, without notice, and hereby
waive diligence, presentment, protest, demand and notice of every kind (except
such notices as may be expressly required under the Credit Agreement or the
other Loan Documents).


Exhibit C-1



--------------------------------------------------------------------------------







Whenever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited by or invalid under applicable law, such
provision shall be ineffective to the extent of such prohibition or invalidity,
without invalidating the remainder of such provision or the remaining provisions
of this Note.
IN WITNESS WHEREOF, Maker has caused this Note to be executed and delivered by
its duly authorized officer, as of the day and year first written above.
HINES GLOBAL REIT II PROPERTIES LP
By:    Hines Global Income Trust, Inc.,
General Partner
By:                        
Name:                        
Title:                        




Exhibit C-2



--------------------------------------------------------------------------------






EXHIBIT D


FORM OF COMPLIANCE CERTIFICATE


[Date]
JPMorgan Chase Bank, N.A.,
10 South Dearborn
IL1-0958
Chicago, Illinois 60603
Attn: Manager, Real Estate Group
Re:    Hines Global REIT II Properties LP
Compliance Certificate for _______ through __________
Dear Ladies and Gentlemen:
This Compliance Certificate is made with reference to that certain Credit
Agreement dated as of ________________, 2019 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”), among Hines
Global REIT II Properties LP (the “Borrower”), the financial institutions party
thereto, as lenders, and JPMorgan Chase Bank, N.A., as Administrative Agent. All
capitalized terms used in this Compliance Certificate (including any attachments
hereto) and not otherwise defined in this Compliance Certificate shall have the
meanings set forth for such terms in the Credit Agreement. All Section
references herein shall refer to the Credit Agreement.
I hereby certify that I am the [chief financial officer] [principal accounting
officer] [chief operating officer] [treasurer] [controller] of Hines Global
Income Trust, Inc., and that I make this Certificate on behalf of the REIT. I
further represent and certify on behalf of the REIT as follows as of the date of
this Compliance Certificate:
I have reviewed the terms of the Loan Documents and have made, or have caused to
be made under my supervision, a review in reasonable detail of the transactions
and consolidated and consolidating financial condition of the REIT and its
Subsidiaries, during the accounting period (the “Reporting Period”) covered by
the financial reports delivered simultaneous herewith pursuant to Section
5.01[(a)][(b)], and that such review has not disclosed the existence during or
at the end of such Reporting Period (and that I do not have knowledge of the
existence as at the date hereof) of any condition or event which constitutes a
Default or Event of Default.


Exhibit D-1



--------------------------------------------------------------------------------







Attached hereto as Schedule B is a schedule of the amount, maturity, interest
rate and amortization requirements for the outstanding Indebtedness. As of the
last day of the Reporting Period, the amount of Indebtedness was $_____________,
the amount of Secured Debt was $_____________, the amount of Indebtedness other
than Secured Debt was $_____________, and the amount of Secured Recourse Debt
was $_____________.
Attached hereto as (x) Schedule C-1 is a detailed calculation of Interest
Expense for the Reporting Period, which amount was $__________, (y) Schedule C-2
is a detailed calculation of Interest Expense on Unsecured Debt for the
Reporting Period, which amount was $__________, and (z) Schedule C-3 is a
detailed calculation of the Interest Expense and principal paid on Indebtedness,
which aggregated $__________.
Attached hereto as Schedule D is a detailed calculation of EBITDA for the
Reporting Period, which amount was $___________.


Exhibit D-2



--------------------------------------------------------------------------------







As of the last day of the Reporting Period:
1.    Ratio of Secured Debt to Total Asset Value:
(a)    Indebtedness secured by a Lien    $___________
(b)    Value of Real Property    $___________
(i)    Undeveloped land    $___________
(ii)    Projects under construction or development    $___________
The aggregate of (i) and (ii) above are limited to
15% of Total Asset Value
(c)    Cash and cash equivalents (excluding tenant
security and other restricted deposits) in excess of $20,000,000    $___________
(d)    Investments in loans (limited to 10% of Total Asset
Value)    $___________
(e)    Investments in real estate related Unconsolidated
Affiliates (limited to 15% of Total Asset Value)    $___________
(f)    Earnest money deposits for Real Property acquisition
(limited to 5% of Total Asset Value)    $___________
(g)    70% of Qualified Liquid Debt and Securities (limited to
10% of Total Asset Value)    $___________
(h)    Total Asset Value ((b) + (c) + (d) + (e) + (f) + (g))    $___________
Note the aggregate of undeveloped land and projects
under construction or development, investments in
Unconsolidated Affiliates, investments in loans and earnest
money deposits cannot exceed 25% of Total Asset Value
(i)
Ratio of Secured Debt to Total Asset Value    _________%

(as a percentage, (a) ÷ (h))
2.    Ratio of Secured Recourse Debt plus Subordinated Debt to Total Asset
Value:
(a)    Secured Recourse Debt    $___________
(b)
Subordinated Debt    $___________

(c)
(a) + (b)    $___________

(d)
Total Asset Value    $___________

(e)    Ratio of Secured Recourse Debt plus Subordinated
Debt to Total Asset Value (as a percentage, (c) ÷ (d))    _________%
3.    Debt Service Coverage Ratio:
(a)    EBITDA    $___________
(b)
Capital Expenditure Reserve    $___________

(c)    (a) - (b)    $___________
(d)    Principal and interest paid on Indebtedness    $___________
(e)    Debt Service Coverage Ratio ((c) to (d))    _______ : 1.00


Exhibit D-3



--------------------------------------------------------------------------------







4.    Net Worth:
(a)    Total Asset Value    $___________
(b)    Indebtedness    $___________
(c)
Net Worth ((a) - (b))    $___________

5.    Unencumbered Interest Coverage Ratio:
(a)    Net Operating Income for the Unencumbered Pool, less
Capital Expenditure Reserve for each such property    $___________
(b)
Actual Interest Expense on Unsecured Debt other than

Subordinated Debt    $___________
(c)
Assumed interest due on Unsecured Debt other than

Subordinated Debt at 5.50% per annum    $___________
(d)
Greater of (b) or (c)    $___________

(e)    Unencumbered Interest Coverage Ratio ((a) to (d))    ______ : 1.00
6.    Unencumbered Value Ratio:
(a)    Unsecured Debt other than Subordinated Debt    $___________
(b)    Value of Real Property in the Unencumbered Pool
(subject to the limitations in Section 5.11)    $___________
(c)    Cash and cash equivalents (excluding tenant security
and other restricted deposits) not subject to a Lien in
excess of $20,000,000    $___________
(d)    70% of Qualified Liquid Debt and Securities not subject
to a Lien (limited to 10% of Pool Value)    $___________
(e)    Pool Value ((b) + (c) + (d))    $___________
(f)    Unencumbered Value Ratio (as a percentage,
(a) ¸ (e))    _______%
7.    Ratio of Indebtedness to Total Asset Value:
(a)    Indebtedness    $___________
(b)    Total Asset Value    $___________
(c)    Ratio of Indebtedness to Total Asset Value Ratio
(as a percentage, (a) ¸ (c))    _______%


Exhibit D-4



--------------------------------------------------------------------------------







This Compliance Certificate has been executed and delivered as of the date set
forth above.
HINES GLOBAL INCOME TRUST, INC.
By:                        
Name:                        
Title:                        




Exhibit D-5



--------------------------------------------------------------------------------






EXHIBIT E-1
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv)
it is not a controlled foreign corporation related to the Borrower as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]




Exhibit E-1-1



--------------------------------------------------------------------------------






EXHIBIT E-2
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code,
(iii) it is not a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E. By executing
this certificate, the undersigned agrees that (1) if the information provided on
this certificate changes, the undersigned shall promptly so inform such Lender
in writing, and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]




Exhibit E-2-1



--------------------------------------------------------------------------------






EXHIBIT E-3
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN, (ii) an
IRS Form W-8BEN-E, or (iii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN
or an IRS Form W-8BEN-E from each of such partner’s/member’s beneficial owners
that is claiming the portfolio interest exemption. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender, and
(2) the undersigned shall have at all times furnished such Lender with a
properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]




Exhibit E-3-1



--------------------------------------------------------------------------------






EXHIBIT E-4
[FORM OF]
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the Credit Agreement dated as of [ ] (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among [ ], and each lender from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code, and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN, (ii) an IRS Form W-8BEN-E, or (iii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN or an IRS Form W-8BEN-E from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:______________________________________
    Name:
    Title:
Date: ________ __, 20[ ]


Exhibit E-4-1

